Exhibit 10.3

EXECUTION VERSION

364-DAY REVOLVING CREDIT AGREEMENT

Among

GENERAL MOTORS COMPANY,

GENERAL MOTORS FINANCIAL COMPANY, INC.,

GM GLOBAL TREASURY CENTRE LIMITED,

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,

Dated as of April 18, 2018

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Global Coordinator,

Joint Lead Arranger and Joint Bookrunner

  

CITIBANK, N.A.,

as Syndication Agent

  

CITIGROUP GLOBAL MARKETS INC.,

as Global Coordinator, Joint Lead Arranger and

Joint Bookrunner

INDUSTRIAL AND

COMMERCIAL BANK OF CHINA

LIMITED NEW

YORK BRANCH1,2

   LLOYDS BANK PLC1,2   

THE TORONTO DOMINION BANK, NEW

YORK BRANCH1,2

as Asian Pacific Regional Coordinator    as European Regional Coordinator    as
North American Regional Coordinator BARCLAYS BANK PLC1,2    BANCO BILBAO VIZCAYA
ARGENTARIA, S.A. NEW YORK BRANCH1,2    BNP PARIBAS1,2    COMMERZBANK CAPITAL
MARKETS1,2    CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK1,2 DEUTSCHE BANK
SECURITIES INC.1,2    GOLDMAN SACHS BANK USA1,2   

BANK OF AMERICA, N.A.1

as Co-Syndication Agent

   MIZUHO BANK, LTD.1,2    MORGAN STANLEY SENIOR FUNDING, INC.1,2

RBC CAPITAL

MARKETS1

ROYAL BANK OF

CANADA2

  

RBS SECURITIES

INC.1

THE ROYAL BANK OF SCOTLAND PLC2

   SUMITOMO MITSUI BANKING CORPORATION1,2    SOCIÉTÉ GÉNÉRALE1,2    THE BANK OF
NOVA SCOTIA1,2

As Joint Bookrunners and Joint Lead Arrangers when noted ( 1 ) and as
Documentation Agents when noted ( 2 )



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

SECTION 1.

  

DEFINITIONS

     1  

1.1

   Defined Terms      1  

1.2

   Other Definitional Provisions      26  

1.3

   Conversion of Foreign Currencies      27  

1.4

   Other Interpretive Provisions      27  

SECTION 2.

  

AMOUNT AND TERMS OF COMMITMENTS

     28  

2.1

   Commitments      28  

2.2

   Procedure for Borrowing      28  

2.3

   [Reserved]      28  

2.4

   [Reserved]      29  

2.5

   [Reserved]      29  

2.6

   [Reserved]      29  

2.7

   [Reserved]      29  

2.8

   [Reserved]      29  

2.9

   Competitive Bid Procedure      29  

2.10

   Facility Fees, etc.      30  

2.11

   Termination and Reduction of Commitments      31  

2.12

   Optional Prepayments      31  

2.13

   [Reserved      32  

2.14

   Conversion and Continuation Options      32  

2.15

   Limitations on Eurocurrency Tranches      32  

2.16

   Interest Rates and Payment Dates      32  

2.17

   Computation of Interest and Fees      33  

2.18

   Inability to Determine Interest Rate; Illegality      33  

2.19

   Pro Rata Treatment and Payments; Evidence of Debt      34  

2.20

   Requirements of Law      36  

2.21

   Taxes      37  

2.22

   Indemnity      42  

2.23

   Change of Applicable Lending Office      43  

2.24

   Replacement/Termination of Lenders      43  

2.25

   Defaulting Lender      43  

2.26

   Reallocation of Payments for the Account of Defaulting Lenders      44  

2.27

   Term Loan Conversion; Repayment of Converted Term Loans      44  

SECTION 3.

  

[RESERVED]

     45  

SECTION 4.

  

REPRESENTATIONS AND WARRANTIES

     45  

4.1

   Financial Condition      45  

4.2

   No Change      45  

 

i



--------------------------------------------------------------------------------

4.3

   Existence      45  

4.4

   Power; Authorization; Enforceable Obligations      45  

4.5

   No Legal Bar      46  

4.6

   Litigation      46  

4.7

   No Default      46  

4.8

   Ownership of Property      46  

4.9

   Intellectual Property      46  

4.10

   Federal Regulations      46  

4.11

   ERISA      46  

4.12

   Investment Company Act      46  

4.13

   Ownership of the Subsidiary Borrowers      46  

4.14

   Use of Proceeds      47  

4.15

   Anti-Corruption Laws and Sanctions      47  

SECTION 5.

  

CONDITIONS PRECEDENT

     47  

5.1

   Conditions to Closing Date      47  

5.2

   Conditions to Each Extension of Credit      48  

SECTION 6.

  

AFFIRMATIVE COVENANTS

     49  

6.1

   Financial Statements      49  

6.2

   Compliance Certificates      49  

6.3

   Maintenance of Business; Existence      49  

6.4

   Maintenance of Insurance      49  

6.5

   Notices      49  

6.6

   Reinstated Guarantors, etc.      49  

6.7

   Books and Records      50  

6.8

   Ratings      50  

SECTION 7.

  

NEGATIVE COVENANTS

     50  

7.1

   Minimum Liquidity      50  

7.2

   Indebtedness      50  

7.3

   Asset Sale Restrictions      51  

7.4

   Fundamental Changes      51  

7.5

   Anti-Corruption Laws and Sanctions      52  

SECTION 8.

  

EVENTS OF DEFAULT

     52  

SECTION 9.

  

THE AGENTS

     53  

9.1

   Appointment      53  

9.2

   Delegation of Duties      54  

9.3

   Exculpatory Provisions      54  

9.4

   Reliance by Administrative Agent      54  

9.5

   Notice of Default      54  

9.6

   Non-Reliance on Agents and Other Lenders      55  

 

ii



--------------------------------------------------------------------------------

9.7

   Indemnification      55  

9.8

   Agent in Its Individual Capacity      55  

9.9

   Successor Administrative Agent      55  

9.10

   [Reserved]      56  

9.11

   Bookrunners, Lead Arrangers, Global and Regional Coordinators, Documentation
Agents, Syndication Agent and Co-Syndication Agent      56  

9.12

   Certain ERISA Matters      56  

SECTION 10.

  

MISCELLANEOUS

     58  

10.1

   Amendments and Waivers      58  

10.2

   Notices      60  

10.3

   No Waiver; Cumulative Remedies      63  

10.4

   Survival of Representations and Warranties      63  

10.5

   Payment of Expenses      63  

10.6

   Successors and Assigns; Participations and Assignments      64  

10.7

   Adjustments      67  

10.8

   Counterparts      68  

10.9

   Severability      68  

10.10

   Integration      68  

10.11

   GOVERNING LAW      68  

10.12

   Submission to Jurisdiction; Waivers      68  

10.13

   Judgment      69  

10.14

   Acknowledgments      69  

10.15

   Releases of Guarantees      69  

10.16

   Confidentiality      70  

10.17

   WAIVERS OF JURY TRIAL      71  

10.18

   USA Patriot Act      71  

10.19

   [Reserved]      71  

10.20

   Acknowledgement and Consent to Bail-In of EEA Financial Institutions      71
 

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1A

     Commitments; Scheme Reference Number and Jurisdiction of Tax Residence

1.1B

     Initial Excluded Subsidiaries

1.1C

     Applicable Pricing Grid

1.1D

     Existing Liens

1.1E

     Excluded Subsidiary Businesses

4.6

     Litigation

EXHIBITS:

 

A

     Form of Guarantee

B

     Form of Competitive Bid Request

C

     Form of Competitive Bid

D

     Form of Competitive Bid Accept/Reject Letter

E

     [Reserved]

F

     Form of Closing Certificate

G

     Form of Assignment and Assumption

H

     Form of Borrower Joinder Agreement

I-1

     Form of Exemption Certificate for Non-Partnership Non-U.S. Lenders

I-2

     Form of Exemption Certificate for Partnership Non-U.S. Lenders

I-3

     Form of Exemption Certificate for Non-Partnership Non-U.S. Participants

I-4

     Form of Exemption Certificate for Partnership Non-U.S. Participants

J

     Form of Compliance Certificate

K

     Form of Note

L

     Form of Borrowing Request

M

     Form of Company Consent

 

i



--------------------------------------------------------------------------------

364-DAY REVOLVING CREDIT AGREEMENT, dated as of April 18, 2018 (this
“Agreement”), among GENERAL MOTORS COMPANY, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation (“GMF”),
GM Global Treasury Centre Limited, a private limited company incorporated under
the laws of England and Wales (“GMGTC”), the other Subsidiary Borrowers (as
defined herein) from time to time parties hereto, the several banks and other
financial institutions or entities from time to time parties hereto, as lenders
(collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A. (and any of its
branches and affiliates acting on its behalf in such capacity), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), CITIBANK, N.A., as syndication agent (in such capacity, the
“Syndication Agent”) and BANK OF AMERICA, N.A., as co-syndication agent (in such
capacity, the “Co-Syndication Agent”).

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Closing Date (as defined below), this Agreement shall be effective as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“2017 10-K” has the meaning assigned to such term in Section 4.1.

“3-Year Revolving Credit Agreement” means (i) that certain Third Amended and
Restated Three Year Revolving Credit Agreement, dated as of the date hereof,
among the Company, GMF, GMB, GMGTC, certain other subsidiaries of the Company
from time to time party thereto as borrowers, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A. as administrative agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation, irrespective of the amount thereof or any combination of any one
or more of the foregoing, that has been incurred to extend, replace, renew,
defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding under the Third Amended and
Restated Three Year Revolving Credit Agreement referred to in clause (i) above
or any other agreement or instrument referred to in this clause (ii) unless the
Company notifies the Administrative Agent that it is not intended to be a
“3-Year Revolving Credit Agreement” hereunder. All references to the “3-Year
Revolving Credit Agreement” in this Agreement shall refer to any 3-Year
Revolving Credit Agreement then extant.

“3-Year Total Available Commitments” means the “Total Available Commitments” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total Available
Commitments” shall be deemed to mean the sum of the “3-Year Total Available
Commitments” (as defined above) under each such agreement).

“3-Year Total Commitments” means the “Total Commitments” (or equivalent term)
under, and as defined in, the 3-Year Revolving Credit Agreement (it being
understood that if there is more than one 3-Year Revolving Credit Agreement in
effect at any time, references hereunder to “3-Year Total Commitments” shall be
deemed to mean the sum of the “3-Year Total Commitments” (as defined above)
under each such agreement).



--------------------------------------------------------------------------------

“3-Year Total Extensions of Credit” means the “Total Extensions of Credit” (or
equivalent term) under, and as defined in, the 3-Year Revolving Credit Agreement
(it being understood that if there is more than one 3-Year Revolving Credit
Agreement in effect at any time, references hereunder to “3-Year Total
Extensions of Credit” shall be deemed to mean the sum of the “3-Year Total
Extensions of Credit” (as defined above) under each such agreement).

“5-Year Revolving Credit Agreement” means (i) that certain Third Amended and
Restated Five Year Revolving Credit Agreement, dated as of the date hereof,
among the Company, GMF, GMB, GMGTC, certain other subsidiaries of the Company
from time to time party thereto as borrowers, the lenders from time to time
party thereto and JPMorgan Chase Bank, N.A. as administrative agent, as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time and (ii) any other credit agreement, loan agreement,
note agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any Indebtedness or other financial
accommodation, irrespective of the amount thereof or any combination of any one
or more of the foregoing, that has been incurred to extend, replace, renew,
defease, exchange, repay, refinance or refund in whole or in part the
Indebtedness and other obligations outstanding under the Third Amended and
Restated Five Year Revolving Credit Agreement referred to in clause (i) above or
any other agreement or instrument referred to in this clause (ii) unless the
Company notifies the Administrative Agent that it is not intended to be a
“5-Year Revolving Credit Agreement” hereunder. All references to the “5-Year
Revolving Credit Agreement” in this Agreement shall refer to any 5-Year
Revolving Credit Agreement then extant.

“5-Year Total Available Commitments” means the “Total Available Commitments” (or
equivalent term) under, and as defined in, the 5-Year Revolving Credit Agreement
(it being understood that if there is more than one 5-Year Revolving Credit
Agreement in effect at any time, references hereunder to “5-Year Total Available
Commitments” shall be deemed to mean the sum of the “5-Year Total Available
Commitments” (as defined above) under each such agreement).

“5-Year Total Commitments” means the “Total Commitments” (or equivalent term)
under, and as defined in, the 5-Year Revolving Credit Agreement (it being
understood that if there is more than one 5-Year Revolving Credit Agreement in
effect at any time, references hereunder to “5-Year Total Commitments” shall be
deemed to mean the sum of the “5-Year Total Commitments” (as defined above)
under each such agreement).

“5-Year Total Extensions of Credit” means the “Total Extensions of Credit” (or
equivalent term) under, and as defined in, the 5-Year Revolving Credit Agreement
(it being understood that if there is more than one 5-Year Revolving Credit
Agreement in effect at any time, references hereunder to “5-Year Total
Extensions of Credit” shall be deemed to mean the sum of the “5-Year Total
Extensions of Credit” (as defined above) under each such agreement).

“ABR” means for any day, a rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1.00%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the NYFRB Rate in effect on such day plus  1⁄2 of 1.00% and
(c) the Eurocurrency Rate, calculated as of such date in respect of a proposed
Eurocurrency Loan with a one-month interest period, plus 1.00%; provided, that
if the rate determined pursuant to this definition of “ABR” shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement. Any
change in the ABR due to a change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate, the NYFRB Rate or the
Eurocurrency Rate, respectively. If the ABR is being used as an alternate rate
of interest pursuant to Section 2.18 hereof, then the ABR shall be the greater
of clause (a) and (b) above and shall be determined without reference to clause
(c) above.

 

2



--------------------------------------------------------------------------------

“ABR Loans” means Loans the rate of interest applicable to which is based upon
the ABR.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and the UK Bribery Act.

“Applicable Lending Office” means, for any Lender, such Lender’s office, branch
or affiliate designated for Eurocurrency Loans or ABR Loans, as notified to the
Administrative Agent and the Company or as otherwise specified in the Assignment
and Assumption pursuant to which such Lender became a party hereto, any of which
offices may, subject to Section 2.23, be changed by such Lender upon 10 days’
prior written notice to the Administrative Agent and the Company.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurocurrency Loan, as the case may be, the applicable rate per annum set forth
under the relevant column heading in the Applicable Pricing Grid, based upon the
Applicable Rating in effect on such day.

“Applicable Pricing Grid” means the table set forth on Schedule 1.1C.

“Applicable Rating” means the Index Debt Rating; provided, that in the event the
Company has obtained or maintained a Facility Rating from at least two of
Moody’s, S&P or Fitch, the “Applicable Rating” shall be the Facility Rating in
effect at any time of determination.

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.2(b).

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in revolving bank loans and similar
revolving extensions of credit in the ordinary course and that is administered
or managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.

“Arrangers” has the meaning assigned to such term in Section 9.11.

“Assignee” has the meaning assigned to such term in Section 10.6(b).

“Assignment and Assumption” means an Assignment and Assumption, substantially in
the form of Exhibit G.

“Available Commitment” means, on any date of determination with respect to any
Lender, (a) such Lender’s Commitment in effect on such date minus (b) its
Extensions of Credit on such date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

3



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

“Benefitted Lender” has the meaning assigned to such term in Section 10.7.

“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” means the Company, GMGTC, GMF or any other Subsidiary Borrower
designated from time to time by the Company until (in the case of any Subsidiary
Borrower) such time as such Subsidiary Borrower is removed as a party hereto
pursuant to Section 10.1(d).

“Borrower DTTP Filing” means an HMRC Form DTTP2, duly completed and filed by the
relevant Borrower, which contains the scheme reference number and jurisdiction
of tax residence provided by a UK Treaty Lender to the relevant UK Borrower and
the Administrative Agent in accordance with Section 2.21(e) and which (a) where
it relates to a UK Treaty Lender that is a Lender on the date of this Agreement,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in Schedule 1.1A to this Agreement, and (i) where
the UK Borrower is a Borrower on the date of this Agreement, is filed with HMRC
within 30 days of the date of this Agreement; or (ii) where the UK Borrower
becomes a Borrower after the date of this Agreement, is filed with HMRC within
30 days of that date; or (b) where it relates to a UK Treaty Lender that is not
a Lender on the date of this Agreement, contains the scheme reference number and
jurisdiction of tax residence stated in respect of that Lender in the
documentation which it executes on becoming a Lender; and (i) where the UK
Borrower is a Borrower as at the date on which that UK Treaty Lender becomes a
Lender, is filed with HMRC within 30 days of that date; or (ii) where the UK
Borrower is not a Borrower as at the date on which that UK Treaty Lender becomes
a Lender, is filed with HMRC within 30 days of the date on which that UK
Borrower becomes a Borrower.

“Borrower Joinder Agreement” means a joinder agreement substantially in the form
of Exhibit H.

“Borrowing Date” means any Business Day specified by the Company or any
Subsidiary Borrower as a date on which the Company or such Subsidiary Borrower
requests the relevant Lenders to make Loans hereunder.

“Borrowing Request” means a request by any Borrower for a Loan in substantially
the form of Exhibit L.

“Brazilian Reais” and “R$” mean the lawful currency of the Federative Republic
of Brazil.

“Brazilian Subsidiary” means, with respect to any Person, any Subsidiary of such
Person organized under the laws of any jurisdiction within the Federative
Republic of Brazil. Unless otherwise qualified, all references to a “Brazilian
Subsidiary” or to “Brazilian Subsidiaries” in this Agreement shall refer to a
Brazilian Subsidiary or Brazilian Subsidiaries of the Company.

 

4



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
banks in New York City are permitted to close; provided, however, that when used
in connection with a Eurocurrency Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in Dollar deposits in
the London Interbank market.

“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.20, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement. For purposes of this definition and Section 2.20, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof (whether or not having the
force of law) and (y) all requests, rules, regulations, guidelines, requirements
or directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities (whether or not having the force
of law), in each case pursuant to Basel III, shall in each case described in
clauses (x) and (y) above, be deemed to be a Change in Law, regardless of the
date enacted, adopted, issued or implemented.

“Change in Tax Law” has the meaning assigned to such term in Section 2.21(a).

“Change of Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Exchange Act) shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d) 5 under the Exchange Act), directly or indirectly, of more
than 50% of the outstanding Voting Stock of the Company or (b) Continuing
Directors cease to constitute at least a majority of the members of the board of
directors of the Company.

“CLO” means any person that is primarily engaged in the issuance of securities
based on, collateralized by or otherwise backed by one or more pools of assets
consisting primarily of bank loans.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date is April 18, 2018.

“Co-Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

5



--------------------------------------------------------------------------------

“Commitment” means as to any Lender, the obligation of such Lender, if any, to
make Loans in an aggregate principal amount not to exceed the amount set forth
under the heading “Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof.

“Commitment Period” means with respect to any Lender in the Facility, the period
from and including the Closing Date (or in the case of a Lender that becomes a
Lender under the Facility after the Closing Date, the date on which such Lender
becomes a Lender under the Facility) to, but excluding, the Termination Date
applicable to such Lender under the Facility.

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating to this Agreement, the
other Loan Documents, any Loan Party or its affiliates, or the transactions
contemplated by this Agreement or the other Loan Documents.

“Company” has the meaning assigned to such term in the preamble hereto.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.9.

“Competitive Bid Accept/Reject Letter” means a notification made by the Company
pursuant to Section 2.9, substantially in the form of Exhibit D.

“Competitive Bid Rate” means, with respect to any Competitive Bid (a) in the
case of a Eurocurrency Competitive Loan, the Eurocurrency Rate plus (or minus)
the Margin and (b) in the case of a Fixed Rate Loan, the fixed rate of interest
per annum, in each case specified by the Lender making such Competitive Loan in
its related Competitive Bid.

“Competitive Bid Request” means a request made pursuant to Section 2.9,
substantially in the form of Exhibit B.

“Competitive Loan” means a Loan made pursuant to Section 2.9.

“Compliance Certificate” means a certificate duly executed by a Responsible
Officer, substantially in the form of Exhibit J.

“Consolidated Domestic Liquidity” means, as of any date of determination, the
sum of (a) the 3-Year Total Available Commitments at such date plus (b) the
5-Year Total Available Commitments at such date plus (c) the total available
commitments (after giving effect to any applicable borrowing base limitations)
under other then-effective committed credit facilities of the Company or any
Domestic Subsidiary plus (d) total cash (other than restricted cash), cash
equivalents, and Marketable Securities of the Company and its Domestic
Subsidiaries (other than Domestic Subsidiaries of the Company that constitute
Finance Subsidiaries, if any), as determined by the Company based on adjustments
to the amount of total cash (other than restricted cash), cash equivalents and
Marketable Securities, as reported in the Company’s most recent Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, as applicable, filed with the SEC.

“Consolidated Global Liquidity” means as of any date of determination, the sum
of (a) the 3-Year Total Available Commitments as of such date plus (b) the
5-Year Total Available Commitments as of such date plus (c) the total available
commitments (after giving effect to any

 

6



--------------------------------------------------------------------------------

applicable borrowing base limitations) under other then-effective committed
credit facilities of the Company or any of its Subsidiaries plus (d) total cash
(other than restricted cash), cash equivalents and Marketable Securities of the
Company and its Subsidiaries (other than Subsidiaries of the Company that
constitute Finance Subsidiaries, if any), as reported in the Company’s most
recent Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as
applicable, filed with the SEC.

“Consolidated Tangible Assets” means the aggregate amount of the Company’s
consolidated assets after deducting therefrom all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, in each case as set forth in the most recent financial statements
of the Company and its consolidated Subsidiaries delivered pursuant to
Section 6.1 prepared in accordance with GAAP.

“Consolidated Total Assets” means, at any date, with respect to any Person, the
amount set forth opposite the caption “total assets” (or any like caption) on a
consolidated balance sheet (or the equivalent) of such Person and its
consolidated Subsidiaries.

“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Company on the Closing Date or (b) who has been
nominated or appointed to be a member of such board of directors, or approved or
otherwise ratified, by a majority of the other Continuing Directors then in
office.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Converted Term Loan” has the meaning assigned to such term in Section 2.27(a).

“Converted Term Loan Maturity Date” means April 17, 2020, which date is the
first anniversary of the Termination Date.

“Debt” means, as to any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments and
(c) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) and (b) above.

“Default” means any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender” means, at any time, a Lender (a) that has defaulted in its
obligation to make Loans under this Agreement, (b) that has, or the direct or
indirect parent company of which has, notified the Administrative Agent or the
Company, or has stated publicly, that it will not comply with any such funding
obligation under this Agreement or that it will not comply with its funding
obligations generally under other agreements in which it is obligated to extend
credit, (c) that has, for three or more Business Days, failed to confirm in
writing to the Company, in response to a written request of the Company after
the Company has a reasonable basis to believe such Lender will not comply with
its funding obligations under this Agreement, that it will comply with its
funding obligations under this Agreement; provided, that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon the Company’s receipt
of such confirmation, (d) with respect to which a Lender Insolvency Event has
occurred and is continuing or (e) which has become the subject of a Bail-In
Action.

 

7



--------------------------------------------------------------------------------

“Designated Principal Trade Name” means a Principal Trade Name, designated by
the Company as the “Designated Principal Trade Name” in a written notice to the
Administrative Agent pursuant to the terms hereof; provided, that, for the
avoidance of doubt, only one Principal Trade Name may be designated as a
“Designated Principal Trade Name” during the term of this Agreement.

“Designation Date” has the meaning assigned to such term in Section 3.11(b).

“Disposition” means, with respect to any property, any sale, transfer or other
disposition thereof; and the terms “Dispose” and “Disposed of” shall have
correlative meanings; provided, that, for the avoidance of doubt, (a) the pledge
or collateral assignment of property, or the granting of a Lien on property, and
(b) the licensing and sublicensing of intellectual property and other general
intangibles on customary terms and conditions in the ordinary course of business
of the licensing or sublicensing party shall not constitute a “Disposition”.

“Dollar Equivalent” means, on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount
determined by the Administrative Agent in accordance with normal banking
industry practice using the Exchange Rate on the date of determination of such
equivalent, and such determination shall be conclusive in the absence of
manifest error. In making any determination of the Dollar Equivalent, the
Administrative Agent shall use the relevant Exchange Rate in effect on the date
upon which a Dollar Equivalent is required to be determined pursuant to the
provisions of this Agreement. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.

“Dollars” and “$” mean the lawful money of the United States.

“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is not (a) a Foreign Subsidiary or (b) a Subsidiary that is owned,
directly or indirectly, by a Foreign Subsidiary. Unless otherwise qualified, all
references to a “Domestic Subsidiary” or to “Domestic Subsidiaries” in this
Agreement shall refer to a Domestic Subsidiary or Domestic Subsidiaries of the
Company.

“Domestic Subsidiary Borrower” means any Subsidiary Borrower which is a Domestic
Subsidiary.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Environmental Laws” means any and all foreign, federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law (including common law) regulating, relating or imposing liability or
standards of conduct concerning protection of human health, the environment or
natural resources, as now or may at any time hereafter be in effect.

 

8



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Company is treated as a single employer under Section 414(b)
or (c) of the Code or any entity, whether or not incorporated, that is under
common control with the Company within the meaning of Section 4001(a)(14) of
ERISA.

“ERISA Default” means (a) any of the following (i) the occurrence of a nonexempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to any Plan to which the Company or any
ERISA Affiliate is a “party in interest” (within the meaning of Section 3(14) of
ERISA) or a “disqualified person” (within the meaning of Section 4975 of the
Code); (ii) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived; (iii) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, the failure to
make by its due date a required installment under Section 430(j) of the Code
with respect to any Plan or the failure by the Company or any ERISA Affiliate to
make any required contribution to a Multiemployer Plan; (iv) the incurrence by
the Company or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (v) the receipt by the
Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to the intention to terminate any Plan or to appoint a trustee
to administer any Plan under Section 4042 of ERISA; or (vi) the incurrence by
the Company or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; and (b) in
each case in clauses (i) through (vi), such event or condition, together with
all other such events or conditions, if any, would reasonably be expected to
result in a Material Adverse Effect.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Euro” and “€” means the single currency of the Participating Member States.

“Eurocurrency Base Rate” means, with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the London Interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period as displayed
on page LIBOR01 or LIBOR02 of the Reuters Screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent with the consent of the
Company (such consent not to be unreasonably withheld); in each case, the
“Screen Rate”) as of 11:00 A.M., London time, on the Quotation Date; provided,
that, if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to Dollars, then the
Eurocurrency Base Rate shall be the Interpolated Rate at such time; provided,
further, that if the Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. “Interpolated Rate” means, at
any time, the rate per annum determined by the Administrative Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a

 

9



--------------------------------------------------------------------------------

linear basis between: (a) the Screen Rate for the longest period (for which that
Screen Rate is available for Dollars) that is shorter than the Impacted Interest
Period and (b) the Screen Rate for the shortest period (for which that Screen
Rate is available for Dollars) that exceeds the Impacted Interest Period, in
each case, at such time, provided, that if the Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Eurocurrency Competitive Loans” means Competitive Loans bearing interest at a
rate determined by reference to the Eurocurrency Rate.

“Eurocurrency Loans” means Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

“Eurocurrency Rate” means, with respect to each day during each Interest Period
pertaining to a Eurocurrency Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

 

Eurocurrency Base Rate                              

1.00 - Eurocurrency Reserve Requirements            

“Eurocurrency Reserve Requirements” means for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves under any
regulations of the Board or any other banking authority to which any Lender is
subject) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System of the United
States. Such reserve percentages shall include those imposed under Regulation D.
Eurocurrency Loans shall be deemed to constitute Eurocurrency liabilities (as
defined in Regulation D of the Board) and as such shall be deemed to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D. Eurocurrency Reserve Requirements shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Eurocurrency Tranche” means the collective reference to Eurocurrency Loans
under the Facility, the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day) (it being understood that
any such group of Eurocurrency Loans that constitutes one Eurocurrency Tranche
pursuant to the foregoing shall be amalgamated and deemed to be one Eurocurrency
Loan for all purposes of this Agreement).

“Event of Default” means any of the events specified in Section 8, provided,
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Exchange Rate” means, for any day with respect to (i) any currency (other than
Dollars or Brazilian Reais), the rate at which such currency may be exchanged
into Dollars, as set forth at 11:00 A.M., London time, on such day on the
applicable Reuters currency page with respect to such currency and
(ii) Brazilian Reais, the exchange rate (taxa de câmbio) at which such currency
may be exchanged into Dollars disclosed by the Central Bank of Brazil on its
website (which, at the date hereof, is located at
http://www.bcb.gov.br/?txcambio), under transaction “Cotações e Boletins” option
“Cotações de fechamento de todas as moedas em uma data”, “Venda” (or any
successor screen established by the

 

10



--------------------------------------------------------------------------------

Central Bank of Brazil), on such day. In the event that such rate does not
appear on the applicable Reuters currency page or is not disclosed by the
Central Bank of Brazil, as applicable, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the spot rate of exchange of the Administrative
Agent in the London Interbank market or other market where its foreign currency
exchange operations in respect of such currency are then being conducted, at or
about 11:00 A.M., London time, or, with respect to Brazilian Reais, 11:00 A.M.,
São Paulo time, on such day for the purchase of Dollars with such currency, for
delivery two Business Days later; provided, however, that if at the time of any
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any reasonable method it deems appropriate to
determine such rate, and such determination shall be conclusive absent manifest
error.

“Excluded Subsidiary” means (a) GM Holdings, (b) each of the Initial Excluded
Subsidiaries, (c) each Subsidiary of the Company that (i) is prohibited by any
applicable requirement of law or Governmental Authority from guaranteeing the
obligations of the Loan Parties or (ii) is acquired after the Closing Date and,
at the time of acquisition, is a party to, or is bound by, any contract,
agreement, instrument, indenture or other Contractual Obligation pursuant to
which such Subsidiary’s agreement to guarantee the obligations of the Loan
Parties is prohibited by, or would constitute a default or breach of, or would
result in the termination of, such contract, agreement, instrument, indenture or
other Contractual Obligation; provided, that such contract, agreement,
instrument, indenture or other Contractual Obligation shall not have been
entered into in contemplation of such acquisition; provided, further, that such
Subsidiary shall cease to be an Excluded Subsidiary upon the termination of such
contract, agreement, instrument, indenture or other Contractual Obligation, and
will become a Subsidiary Guarantor only if required by and pursuant to this
Agreement, (d) each Foreign Subsidiary, (e) each Unconsolidated Subsidiary,
(f) each Finance Subsidiary of the Company, (g) each Subsidiary that is a
dealership and (h) each Subsidiary acquired or formed after the Closing Date
primarily to operate an Excluded Subsidiary Business; provided, that such
Subsidiary shall cease to be an Excluded Subsidiary if such Subsidiary no longer
operates an Excluded Subsidiary Business or the Company elects, in its sole
discretion, in writing to the Administrative Agent that it no longer intends
that such Subsidiary shall do so.

“Excluded Subsidiary Businesses” means the businesses and/or Subsidiaries
indicated on Schedule 1.1E.

“Extensions of Credit” means, as to any Lender at any time, (a) prior to the
Termination Date, an amount equal to the aggregate principal amount of all Loans
held by such Lender then outstanding and (b) thereafter, the aggregate unpaid
principal amount of all Converted Term Loans held by such Lender then
outstanding.

“Facility” means the Commitments and the extensions of credit made thereunder.

“Facility Fee” has the meaning assigned to such term in Section 2.10(a).

“Facility Fee Rate” means, for any day relating to the Facility, with respect to
the Facility Fees payable hereunder, the applicable rate per annum set forth
under the column heading “Facility Fee Rate” in the Applicable Pricing Grid,
based upon the Applicable Rating in effect on such day.

“Facility Rating” means, as of any date, the credit rating provided by Moody’s,
S&P or Fitch, as applicable, for the Facility provided hereunder.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively
comparable), including any regulations or official interpretations thereof
whether issued before or after the date of this Agreement, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreements entered into in connection with the implementation
of such Section of the Code (or any such amended or successor version thereof)
and any law, regulation, rule, promulgation or official agreement implementing
an official governmental agreement with respect to the foregoing.

“Federal Funds Effective Rate” means for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

“Fee Payment Date” means (a) the fifteenth day of each March, June, September
and December (or, if any such day is not a Business Day, the next succeeding
Business Day) and (b) the last day of the final Fee Payment Period.

“Fee Payment Period” means, initially, the period from and including the Closing
Date to but excluding the initial Fee Payment Date, and thereafter, each period
commencing on and including a Fee Payment Date to but excluding the succeeding
Fee Payment Date (except that the final Fee Payment Period for any Lender shall
end on the date on which the Commitment of such Lender terminates and its
Extensions of Credit have been paid in full).

“Finance Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is primarily engaged in leasing or financing activities including
(a) lease and purchase financing provided by such Subsidiary to dealers and
consumers, (b) leasing or financing of installment receivables or otherwise
providing banking, financial or insurance services to the Company and/or its
affiliates or others or (c) financing the Company’s and/or its affiliates’
operations.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, a financial vice president, treasurer,
assistant treasurer, or controller of such Person.

“Fitch” means Fitch Ratings, a business segment of Fitch Group, Inc. and its
successors.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a fixed rate per
annum specified by the Lender making such Loan in its related Competitive Bid.

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person that is organized under the laws of any jurisdiction outside the United
States. Unless otherwise qualified, all references to a “Foreign Subsidiary” or
to “Foreign Subsidiaries” in this Agreement shall refer to a Foreign Subsidiary
or Foreign Subsidiaries of the Company.

“Foreign Subsidiary Borrower” means any Subsidiary Borrower that is not a
Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means a Subsidiary substantially all of the
Net Book Value of whose assets consists of Capital Stock (or other interests
that could reasonably be characterized as equity for U.S. federal income tax
purposes) of one or more Foreign Subsidiaries or other Foreign Subsidiary
Holding Companies.

 

12



--------------------------------------------------------------------------------

“Funding Office” means the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office with respect to the Facility by
written notice to the Company, any relevant Subsidiary Borrower and the
applicable Lenders.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“GM Holdings” means General Motors Holdings LLC, a Delaware limited liability
company.

“GMB” means General Motors do Brasil Ltda, a Brazilian limited liability
company.

“GMF” has the meaning assigned to such term in the preamble hereto.

“GMGTC” has the meaning assigned to such term in the preamble hereto.

“Governmental Authority” means any federal, state, provincial, municipal or
other governmental department, commission, board, bureau, agency or
instrumentality, or any federal, state or municipal court, in each case whether
of the United States or a foreign jurisdiction.

“Guarantee” means the Guarantee Agreement to be executed and delivered by the
Company, substantially in the form of Exhibit A.

“Guarantee Joinder” means a joinder agreement substantially in the form of Annex
I to the Guarantee.

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), if
the primary purpose or intent thereof is to provide assurance that the
Indebtedness of another Person will be paid or discharged, any obligation of the
guaranteeing Person that guarantees or in effect guarantees, or which is given
to induce the creation of a separate obligation by another Person (including any
bank under any letter of credit) that guarantees or in effect guarantees, any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (a) to advance
or supply funds for the purchase or payment of any such primary obligation
(b) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation or (c) otherwise to assure or
hold harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business. The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (ii) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee Obligation, unless such primary obligation and the maximum amount for
which such guaranteeing person may be liable are not stated or determinable, in
which case the amount of such Guarantee Obligation shall be such guaranteeing
person’s reasonably anticipated liability in respect thereof as determined by
such guaranteeing person in accordance with GAAP.

 

13



--------------------------------------------------------------------------------

“Guarantee Reinstatement Date” means the first date after the Closing Date or
any Guarantee Release Date on or as of which any two or more of the following
ratings have been issued by the relevant rating agency: (a) in the case of S&P,
a “Long-Term Local Issuer Credit Rating” for the Company of less than BBB-; (b)
in the case of Moody’s, a “Long-Term Corporate Family Rating” for the Company of
less than Baa3; or (c) in the case of Fitch, a “Long-Term Issuer Default Rating”
for the Company of less than BBB-. If the rating system of S&P, Moody’s and/or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Company and the
Administrative Agent (in consultation with the Lenders) shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency.

“Guarantee Release Date” means the first date following any Guarantee
Reinstatement Date on or as of which any two or more of the following ratings
have been issued by the relevant rating agency: (a) in the case of S&P, a
“Long-Term Local Issuer Credit Rating” for the Company of at least BBB-; (b) in
the case of Moody’s, a “Long-Term Corporate Family Rating” for the Company of at
least Baa3; or (c) in the case of Fitch, a “Long-Term Issuer Default Rating” for
the Company of at least BBB-. If the rating system of S&P, Moody’s and/or Fitch
shall change, or if any such rating agency shall cease to be in the business of
rating corporate debt obligations, the Company and the Administrative Agent (in
consultation with the Lenders) shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency. At any time after Moody’s has withdrawn the
Long-Term Corporate Family Rating of the Company due to the Company’s
achievement of “investment grade” status, the Company shall be deemed to have a
Long-Term Corporate Family Rating of at least Baa3 for purposes of this
definition from such date until the date, if any, that Moody’s subsequently
issues a Long-Term Corporate Family Rating of the Company of Ba1 or lower. For
the avoidance of doubt, it is understood and agreed that as of the date hereof,
Moody’s has withdrawn the Long-Term Corporate Family Rating of the Company due
to the Company’s achievement of “investment grade” status.

“Guarantors” means, collectively, the Company (with respect to the Obligations
of any Subsidiary Borrower) and, during any Reinstated Guarantee Period, the
Subsidiary Guarantors. For the avoidance of doubt, GM Holdings does not and
shall not constitute a Guarantor.

“Hedging Obligations” means any of the following: (a) a rate swap transaction,
swap option, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (b) which is a type of transaction that is similar to any
transaction referred to in clause (a) above that is currently, or in the future
becomes, recurrently entered into in the financial markets (including terms and
conditions incorporated by reference in such agreement) and which is a forward,
swap, future, option or other derivative on one or more rates, currencies,
commodities, equity securities or other equity instruments, debt securities or
other debt instruments, economic indices or measures of economic risk or value,
or other benchmarks against which payments or deliveries are to be made.

“HMRC” means Her Majesty’s Revenue and Customs.

“HMRC DT Treaty Passport scheme” means the HMRC Double Taxation Treaty Passport
scheme.

 

14



--------------------------------------------------------------------------------

“Impacted Interest Period” has the meaning set forth in the definition of
Eurocurrency Base Rate.

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) all Guarantee Obligations of such Person in respect
of obligations of the kind referred to in clauses (a) through (f) above, (h) all
obligations of the kind referred to in clauses (a) through (g) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (i) all obligations of such
Person in respect of Hedging Obligations.

“Indemnified Liabilities” has the meaning assigned to such term in Section 10.5.

“Indemnitee” has the meaning assigned to such term in Section 10.5.

“Index Debt Rating” means, as of any date, the credit rating provided by
Moody’s, S&P or Fitch, as applicable, for senior, unsecured, long-term
Indebtedness of the Company.

“Ineligible Assignee” means (a) any Person that is a hedge fund or a captive
finance company, (b) any Person, or affiliate of any such Person, which is a
captive finance company of, or which is engaged in, automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution irrespective of whether
such Person (or an affiliate thereof) is a direct competitor of the Company or
any of its Subsidiaries, (c) any CLO or (d) any person that is not a commercial
bank. For purposes of determining if a Person is an Ineligible Assignee, an
institutional investor which is a passive investor in the financing of equipment
or facilities used in automotive vehicle manufacturing, automotive vehicle
distribution, automotive vehicle parts manufacturing or automotive vehicle parts
distribution shall not, solely by reason of such investment, be deemed to be
engaged in such businesses.

“Ineligible Participant” means any Person that is engaged in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution and is a direct
competitor of the Company or any of its Subsidiaries or any captive finance
company controlled by such Person. For purposes of determining if a Person is an
Ineligible Participant, an institutional investor which is a passive investor in
the financing of equipment or facilities used in automotive vehicle
manufacturing, automotive vehicle distribution, automotive vehicle parts
manufacturing or automotive vehicle parts distribution shall not, solely by
reason of such investment, be deemed to be engaged in such businesses.

“Initial Excluded Subsidiary” means each Subsidiary listed on Schedule 1.1B.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges with respect to intellectual property, arising under the laws of
the United States or any State thereof, including copyrights, copyright
licenses, patents, patent licenses, trademarks, trademark licenses, technology,
know-how and processes, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.

 

15



--------------------------------------------------------------------------------

“Interest Payment Date” means (a) as to any ABR Loan, the fifteenth day of each
March, June, September and December to occur while such Loan is outstanding and
the final maturity date of such Loan, (b) as to any Eurocurrency Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurocurrency Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period and
(d) as to any Loan, the date of any repayment or prepayment made in respect
thereof (to the extent of such repayment or prepayment).

“Interest Period” means, (a) as to any Eurocurrency Loan (i) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Loan and ending one, two, three or six (or, if agreed to by all
Lenders under the Facility, twelve) months (or additionally, in the case of any
Eurocurrency Competitive Loan, one or three weeks) thereafter, as selected by
the Company or relevant Subsidiary Borrower in its notice of borrowing,
Competitive Bid Request or notice of conversion, as the case may be, given with
respect thereto; and (ii) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Loan and ending one, two,
three or six (or, if agreed to by all Lenders under the Facility, twelve) months
(or additionally, in the case of any Eurocurrency Competitive Loan, one or three
weeks) thereafter, as selected by the Company or relevant Subsidiary Borrower by
irrevocable notice to the Administrative Agent not later than 1:00 P.M., New
York City time, on the date that is three Business Days prior to the last day of
the then current Interest Period with respect thereto and (b) with respect to a
Fixed Rate Loan, the period (which shall be not less than seven days or more
than 360 days) commencing on the Borrowing Date thereof and ending on the date
specified in the applicable Competitive Bid Accept/Reject Letter; provided, that
all of the foregoing provisions relating to Interest Periods are subject to the
following:

(A) if any Interest Period is one month or more in length and would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(B) the Company or relevant Subsidiary Borrower may not select an Interest
Period under the Facility that would extend beyond the earliest Termination Date
then in effect for the Facility unless Loans are converted into Converted Term
Loans pursuant to Section 2.27, in which case the applicable Borrower may not
select an Interest Period that would extend beyond the Converted Term Loan
Maturity Date; and

(C) any Interest Period that is one month or more in length and that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month.

“Interpolated Rate” has the meaning set forth in the definition of Eurocurrency
Base Rate.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning assigned to such term in Section 10.13.

 

16



--------------------------------------------------------------------------------

“Lender Insolvency Event” means, with respect to any Lender, that such Lender or
its direct or indirect parent company is the subject of a bankruptcy,
insolvency, reorganization, liquidation or similar proceeding, or a receiver,
trustee, conservator, intervenor or sequestrator or the like has been appointed
for such Lender or its direct or indirect parent company, or such Lender or its
direct or indirect parent company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
For the avoidance of doubt, a Lender that participates in a government support
program will not be considered to be the subject of a proceeding of the types
described in this definition solely by reason of its participation in such
government support program.

“Lenders” has the meaning assigned to such term in the preamble hereto.

“Lien” means any mortgage, pledge, lien, security interest, charge, conditional
sale or other title retention agreement or other similar encumbrance.

“Loan Documents” means this Agreement, the Guarantee, the Notes, each Borrower
Joinder Agreement, each Guarantee Joinder and any amendment, waiver, supplement
or other modification to any of the foregoing.

“Loan Parties” means, collectively, (a) the Company and each Subsidiary Borrower
and (b) during any Reinstated Guarantee Period, each Subsidiary Guarantor;
provided, however, that the term “Loan Parties” shall not include any such
Person from and after the date such Person ceases to be a party to the Loan
Documents in accordance with the terms thereof until the date such Person
becomes or is required to become a party to any Loan Document.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement.

“Margin” means, as to any Eurocurrency Competitive Loan, the margin to be added
(or subtracted) from the Eurocurrency Rate to determine the rate of interest
applicable to such Loan, as specified in the Competitive Bid relating to such
Loan.

“Marketable Securities” means, with respect to any Person, investments by such
Person in fixed income securities with original maturities greater than 90 days
that have a determinable fair value, are liquid and are readily convertible into
cash. For avoidance of doubt, (i) such investments are passive investments,
purchased by such Person in the ordinary course of business as part of its
liquidity and/or cash management activities, and (ii) for all purposes of the
Loan Documents, the amount of Marketable Securities of the Company and its
Subsidiaries as of the last day of any fiscal quarter or fiscal year of the
Company is equal to the amount reported on the Company’s Annual Report on Form
10-K and Quarterly Report on Form 10-Q consolidated balance sheet for such
fiscal quarter or fiscal year, as the case may be, as the line “Marketable
Securities”, less any adjustment for securities that do not satisfy the
requirements of the first sentence of this definition.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition of the Company and its Domestic Subsidiaries, taken as a whole or
(b) the validity or enforceability of the Loan Documents, taken as a whole, or
the rights and remedies of the Administrative Agent and the Lenders hereunder or
thereunder, taken as a whole.

“Material Indebtedness” means, with respect to the Company or any Principal
Domestic Subsidiary, indebtedness for borrowed money of, or guaranteed by, such
Person having an aggregate principal amount, individually or in the aggregate,
the Dollar Equivalent of which exceeds $1 billion.

 

17



--------------------------------------------------------------------------------

“Material Loan Party” means, (a) during any Reinstated Guarantee Period, (i) the
Company and (ii) any Subsidiary Guarantor that, at the time of determination,
has Consolidated Total Assets equal to at least 10% of the Consolidated Total
Assets of the Company at such time, as reflected initially in the 2017 10-K and
thereafter in the most recent annual consolidated financial statements of the
Company delivered or deemed delivered pursuant to Section 6.1 and (b) at all
other times, the Company.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan defined as such in
Section 4001(a)(3) or Section 3(37) of ERISA to which contributions are required
to be made by the Company or any ERISA Affiliate or to which the Company or any
ERISA Affiliate may have any direct or indirect liability or obligation
contingent or otherwise.

“Net Book Value” means with respect to any asset of any Person (a) other than
accounts receivable, the gross book value of such asset on the balance sheet of
such Person, minus depreciation in respect of such asset on such balance sheet
and (b) with respect to accounts receivable, the gross book value thereof, minus
any specific reserves attributable thereto.

“Non-Excluded Taxes” has the meaning assigned to such term in Section 2.21(a).

“Non-U.S. Lender” has the meaning assigned to such term in Section 2.21(d).

“Notes” has the meaning assigned to such term in Section 2.19(g).

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided, that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, collectively, the unpaid principal of and interest on the
Loans and all other obligations and liabilities of the Company, any other
Borrower and any Subsidiary Guarantor (including interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
Post-Petition Interest) to the Administrative Agent or any Lender hereunder,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Loan Documents, in each case whether on account of principal,
interest, reimbursement obligations, fees, prepayment premiums, indemnities,
costs, expenses or otherwise (including all fees and disbursements of counsel to
the Administrative Agent or the Lenders that are required to be paid by the
Company, any of the Subsidiary Borrowers or any of the Subsidiary Guarantors
pursuant to the terms of any of the Loan Documents).

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Original Currency” has the meaning assigned to such term in Section 10.13.

 

18



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp or documentary Taxes and
any other excise or property, intangible or mortgage recording Taxes, charges or
similar levies arising from any payment made hereunder or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 2.24) as a result of a
present or former connection between the recipient of such payment and the
jurisdiction imposing such Taxes.

“Outstanding Amount” means (a) with respect to indebtedness for borrowed money,
the aggregate outstanding principal amount thereof, (b) with respect to Hedging
Obligations, the aggregate amount recorded by the applicable obligor as its
termination liability thereunder and (c) with respect to any other obligations,
the aggregate outstanding amount thereof.

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurocurrency borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate); provided, that if the Overnight Bank Funding Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Participant” has the meaning assigned to such term in Section 10.6(c)(i).

“Participant Register” has the meaning assigned to such term in
Section 10.6(c)(i).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Percentage” means as to any Lender at any time, the percentage which such
Lender’s Commitment then constitutes of the aggregate amount of the Commitments
then in effect or, at any time after the Commitments shall have expired or
terminated, the percentage which the aggregate Outstanding Amount of Extensions
of Credit and Competitive Loans of such Lender then outstanding constitutes of
the aggregate Outstanding Amount of Extensions of Credit and Competitive Loans
of the Lenders then outstanding.

“Permitted Liens” means:

(a) Liens for Taxes, assessments, governmental charges and utility charges, in
each case that (i) are not yet delinquent, (ii) are not yet subject to penalties
or interest for non-payment, (iii) are due, but the Liens imposed for such
Taxes, assessments or charges are unenforceable or (iv) are being contested in
good faith by appropriate actions or proceedings, provided, that if and to the
extent required by GAAP, adequate reserves with respect thereto are maintained
on the books of the relevant Person in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s, landlord’s or other like Liens imposed by law or arising in the
ordinary course of business (including deposits made to obtain the release of
such Liens) that are not overdue for a period of more than 60 days or that are
being contested in good faith by appropriate actions or proceedings;

 

19



--------------------------------------------------------------------------------

(c) Liens securing Hedging Obligations not entered into for speculative
purposes;

(d) statutory, common law or customary Liens (or similar rights) in favor of
trustees and escrow agents, and netting and statutory or common law Liens,
set-off rights, banker’s Liens, Liens arising under Section 4-210 of the UCC and
the like in favor of counterparties to financial obligations and instruments;

(e) permits, licenses, leases or subleases granted to others, encroachments,
covenants, use agreements, easements, rights-of-way, reservations of rights,
title defects, servitudes, zoning and environmental restrictions, other
restrictions and other similar encumbrances and other agreements incurred or
entered into in the ordinary course of business or imposed by law that,
individually or in the aggregate, do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;

(f) Liens arising under leases or subleases of real or personal property that do
not, individually or in the aggregate, materially interfere with the ordinary
conduct of business of the Company and the Principal Domestic Subsidiaries,
taken as a whole;

(g) Liens, pledges or deposits made in the ordinary course of business or
imposed by law in connection with workers’ compensation, unemployment or other
insurance (including self-insurance arrangements) or other types of social
security or pension benefits or to secure the performance of bids, tenders,
sales, contracts (other than for the repayment of borrowed money), licenses,
leases (other than capital lease obligations), statutory or regulatory
obligations and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or similar obligations or for the payment of rent, in each case, incurred
in the ordinary course of business;

(h) Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under (i) leases entered into by the Company or
any Principal Domestic Subsidiary in the ordinary course of business or
(ii) sales of accounts, payment intangibles, chattel paper, receivables and/or
instruments;

(i) purchase money Liens granted by the Company or any Principal Domestic
Subsidiary and Liens in respect of Capital Lease Obligations (including the
interest of a lessor under any Capital Lease Obligation and purchase money Liens
to which any property is subject at the time, on or after the date hereof, of
the Company or such Principal Domestic Subsidiary’s acquisition thereof
including acquisitions through amalgamation, merger or consolidation) limited,
in each case, to the property purchased with the proceeds of such purchase money
indebtedness or subject to such Capital Lease Obligations, or Liens granted to
secure Indebtedness provided or guaranteed by a Governmental Authority to
finance research and development, limited to the property purchased or developed
with the proceeds of such Indebtedness;

 

20



--------------------------------------------------------------------------------

(j) Liens in existence on the Closing Date and listed on Schedule 1.1D,
provided, that no such Lien is spread to cover any unrelated property acquired
by the Company or any Principal Domestic Subsidiary after the Closing Date and
that the amount of Indebtedness or other obligations secured thereby is not
increased (except as otherwise permitted by this Agreement);

(k) Liens on property or Capital Stock of a Person at the time such Person
becomes a Loan Party or a Subsidiary; provided, however, that such Liens are not
created, incurred or assumed in connection with, or in contemplation of, such
other Person becoming a Subsidiary; provided, further, however, that any such
Lien may not extend to any other property owned by the Company or any Principal
Domestic Subsidiary;

(l) Liens on property at the time the Company or any Principal Domestic
Subsidiary acquires the property, including any acquisition by means of a merger
or consolidation with or into the Company or such Principal Domestic Subsidiary;
provided, however, that such Liens are not created, incurred or assumed in
connection with, or in contemplation of, such acquisition; provided, further,
however, that such Liens may not extend to any other property owned by the
Company or any Principal Domestic Subsidiary;

(m) any Lien securing the renewal, extension, refinancing, replacing, amending,
extending, modifying or refunding of any indebtedness or obligation secured by
any Lien permitted by clause (i), (j), (k), (l) or (p) or this clause
(m) without any change in the assets subject to such Lien;

(n) any Lien arising out of claims under a judgment rendered, decree or claim
filed so long as such judgments, decrees or claims do not constitute an Event of
Default;

(o) any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

(p) Liens in favor of lessors pursuant to Sale/Leaseback Transactions;

(q) Liens securing Indebtedness or other obligations comprising or Guarantee
Obligations with respect to (i) letters of credit, bankers’ acceptances and
similar instruments issued in the ordinary course of business in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, (ii) completion guaranties, (iii) “take or
pay” obligations in supply agreements, (iv) reimbursement obligations regarding
workers’ compensation claims, (v) indemnification, adjustment of purchase price
and similar obligations incurred in connection with (A) the acquisition or
disposition of any business or assets or (B) sales contracts, (vi) coverage of
long term counterparty risk in respect of insurance companies, (vi) purchasing
and supply agreements, (viii) rental deposits, (ix) judicial appeals and
(x) service contracts;

(r) Liens securing Indebtedness or other obligations of a Subsidiary owing to
the Company or any Principal Domestic Subsidiary;

(s) statutory and other Liens incurred or pledges or deposits made in favor of a
Governmental Authority to secure the performance of obligations of the Company
or any Subsidiary of the Company under Environmental Laws to which any assets of
the Company or such Subsidiary are subject;

 

21



--------------------------------------------------------------------------------

(t) Liens securing Indebtedness or other obligations incurred in the ordinary
course of business in connection with banking, cash management (including
automated clearinghouse transactions), custody and deposit accounts and
operations, netting services, employee credit card programs and similar
arrangements and Liens securing indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business;

(u) Liens under industrial revenue, municipal or similar bonds;

(v) servicing agreements, development agreements, site plan agreements and other
agreements with Governmental Authorities pertaining to the use or development of
any of the properties and assets of the Company or any Principal Domestic
Subsidiary consisting of real or personal property;

(w) Liens arising from security interests granted by Persons who are not
affiliates of the Company or any Subsidiary in such Person’s co-ownership
interest in Intellectual Property that such Person co-owns together with the
Company or any Subsidiary;

(x) Liens under licensing agreements for use of Intellectual Property or
licenses or sublicenses of Intellectual Property, in each case, entered into in
the ordinary course of business;

(y) Liens of sellers of goods to any Loan Party arising under Article 2 of the
UCC or similar provisions of applicable law in the ordinary course of business;
and

(z) so long as no Event of Default shall have occurred and be continuing, Liens
in favor of any finance party granted by the Company or any Principal Domestic
Subsidiary on company cars and receivables (and other Collateral evidencing,
securing, or relating to such company cars or receivables including Supporting
Obligations and Letter-of-Credit Rights, in each case, as such terms are defined
in the UCC).

“Permitted Principal Trade Name Transfer” means the transfer of the Designated
Principal Trade Name to a Qualified IP Holding Company so long as, immediately
prior to and after giving effect to such transfer, no Default or Event of
Default shall have occurred and be continuing.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means, at a particular time, an employee pension benefit plan covered by
Title IV of ERISA or Section 412 of the Code or Section 303 of ERISA, but
excluding any Multiemployer Plan, (a) which is sponsored, established,
contributed to or maintained by the Company or any ERISA Affiliate, (b) for
which the Company or any ERISA Affiliate could have any liability, whether
actual or contingent (whether pursuant to Section 4069 of ERISA or otherwise) or
(c) for which the Company or any ERISA Affiliate is (or, if such Plan were
terminated, would under Section 4062 or Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.

“Plan Asset Regulations” means of 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

22



--------------------------------------------------------------------------------

“Post-Petition Interest” shall mean all interest (or entitlement to fees or
expenses or other charges) accruing or that would have accrued after the
commencement of any bankruptcy, insolvency or reorganization proceeding,
irrespective of whether a claim for post-filing or petition interest (or
entitlement to fees or expenses or other charges) is allowed in any such
bankruptcy, insolvency or reorganization proceeding.

“Previously Pledged Assets” means the “Collateral,” under and as defined in that
certain Three Year Revolving Credit Agreement, dated as of November 5, 2012,
among General Motors Holdings LLC, GMF, GM Europe Treasury Company AB, GMB, the
other subsidiary borrowers from time to time party thereto, the several lenders
from time to time party thereto, JPMorgan Chase Bank, N.A., as administrative
agent, Banco do Brasil S.A., as the Brazilian administrative agent, and the
other agents party thereto, determined as if such agreement were still
outstanding, and with each reference to Section 7.2(b) therein being deemed to
be a reference to Section 7.2 hereof.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the Administrative Agent as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by the Administrative Agent in connection with extensions of
credit to borrowers).

“Principal Domestic Subsidiary” means (a) during any Reinstated Guarantee
Period, (i) GM Holdings and (ii) each Subsidiary Guarantor and (b) at any other
time, (i) GM Holdings and (ii) each Domestic Subsidiary of the Company, other
than an Excluded Subsidiary, that (A) has Consolidated Total Assets with a Net
Book Value in excess of $500 million as of the most recent audited annual
financial statements delivered pursuant to Section 6.1 (or, prior to the first
such required delivery, as of the 2017 10-K), (B) at least 80% or more of the
Capital Stock or Voting Stock of such Domestic Subsidiary is owned, directly or
indirectly, by the Company and (C) none of the Capital Stock of such Domestic
Subsidiary is publicly held.

“Principal Trade Names” means GM, GMC, Chevrolet, Cadillac, and Buick and any
variation thereof.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified IP Holding Company” means any wholly-owned Foreign Subsidiary of the
Company to which the Designated Principal Trade Name is transferred.

“Quotation Date” means, in relation to any period for which the Eurocurrency
Base Rate is to be determined hereunder, the Business Day on which quotations
would ordinarily be given by prime banks in the London Interbank market for
deposits in Dollars is to be determined for delivery on the first day of that
period; provided, that, if for any such period quotations would ordinarily be
given on more than one date, the Quotation Date for that period shall be the
last of those dates.

“Receiving Party” has the meaning assigned to such term in Section 10.16.

“Register” has the meaning assigned to such term in Section 10.6(b)(iv).

“Regulation D” means Regulation D of the Board as in effect from time to time.

“Regulation T” means Regulation T of the Board as in effect from time to time.

 

23



--------------------------------------------------------------------------------

“Regulation U” means Regulation U of the Board as in effect from time to time.

“Regulation X” means Regulation X of the Board as in effect from time to time.

“Reinstated Guarantee Period” means a period from and including the 30th day
after any Guarantee Reinstatement Date to but excluding the following Guarantee
Release Date, if any.

“Reinstated Guarantee Requirement Period” means a period from and including any
Guarantee Reinstatement Date to but excluding the following Guarantee Release
Date, if any.

“Required Lenders” means, at any time, the holders of more than 50% of the
aggregate amount of the Total Commitments (or, at any time after the Commitments
shall have expired or terminated, the holders of more than 50% of the sum of the
Total Extensions of Credit).

“Requirements of Law” means as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court of competent
jurisdiction or other Governmental Authority, in each case applicable to and
binding upon such Person and any of its property, and to which such Person and
any of its property is subject.

“Responsible Officer” means the chief executive officer, president, chief
accounting officer, chief financial officer, controller, assistant controller,
treasurer or assistant treasurer of the Company.

“S&P” means Standard & Poor’s Rating Services and its successors.

“Sale/Leaseback Transaction” means any arrangement with any Person providing for
the leasing by any Loan Party or Principal Domestic Subsidiary of real or
personal property that has been or is to be sold or transferred by the
applicable Loan Party or Principal Domestic Subsidiary to such Person, including
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of the applicable Loan Party
or Principal Domestic Subsidiary.

“Sanctioned Country” has the meaning assigned to such term in Section 4.15.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Sanctions List” has the meaning assigned to such term in Section 4.15.

“Screen Rate” has the meaning set forth in the definition of Eurocurrency Base
Rate.

“SEC” means the Securities and Exchange Commission, and any analogous
Governmental Authority.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which at least a majority of the
securities or other ownership interests having by the terms thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity have or shall have the right to have voting power by reason of the

 

24



--------------------------------------------------------------------------------

happening of any contingency) is at the time directly or indirectly, owned or
controlled by such Person and/or one or more Subsidiaries of such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Subsidiary Borrower” means GMGTC, GMF and any other Subsidiary that becomes a
party hereto pursuant to Section 10.1(d) until such time as such Subsidiary
Borrower is removed as a party hereto pursuant to Section 10.1(d).

“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee Reinstatement Date or that became a party to the Guarantee after such
Guarantee Reinstatement Date pursuant to Section 6.6(a) or 6.6(b) or
Section 10.1(b); provided, however, that the term “Subsidiary Guarantor” shall
not include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to the Guarantee in accordance with the terms
thereof until the date such Person becomes or is required to become a party to
the Guarantee.

“Syndication Agent” has the meaning assigned to such term in the preamble
hereto.

“Taxes” means any taxes, charges or assessments, including but not limited to
income, sales, use, transfer, rental, ad valorem, value-added, stamp, property,
consumption, franchise, license, capital, net worth, gross receipts, excise,
occupancy, intangibles or similar taxes, charges or assessments.

“Termination Date” means April 17, 2019 which is the date which is 364 calendar
days following the Closing Date.

“Total Available Commitments” means, at any time, an amount equal to the excess,
if any, of (a) the Total Commitments then in effect, over (b) the Total
Extensions of Credit then outstanding.

“Total Commitments” means, at any time, the aggregate amount of the Commitments
then in effect. The original amount of the Total Commitments is $2.0 billion.

“Total Extensions of Credit” means, at any time, the aggregate Outstanding
Amount of (a) the Extensions of Credit of the Lenders at such time plus
(b) Competitive Loans at such time.

“Transferee” means any Assignee or Participant.

“Type” means (a) as to any Loan (other than a Competitive Loan), its nature as
an ABR Loan or a Eurocurrency Loan and (b) as to any Competitive Loan, its
nature as a Eurocurrency Competitive Loan or a Fixed Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UK Borrower” means any Borrower (i) that is incorporated under the laws of the
United Kingdom or (ii) payments from which under this Agreement or any other
Loan Document are subject to withholding Taxes imposed by the laws of the United
Kingdom.

“UK CTA” means the United Kingdom Corporation Tax Act 2009, as amended or
re-enacted.

“UK ITA” means the United Kingdom Income Tax Act 2007, as amended or re-enacted.

 

25



--------------------------------------------------------------------------------

“UK Qualifying Lender” means (a) a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is: (i) a Lender: (A) which is a bank (as defined for the purpose of section
879 of the UK ITA) making an advance under a Loan Document and is within the
charge to United Kingdom corporation tax as respects any payments of interest
made in respect of that advance or would be within such charge as respects such
payments apart from section 18A of the UK CTA; or (B) in respect of an advance
made under a Loan Document by a person that was a bank (as defined for the
purpose of section 879 of the UK ITA) at the time that that advance was made and
within the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance; or (ii) a Lender which is: (A) a
company resident in the United Kingdom for United Kingdom tax purposes; (B) a
partnership each member of which is: (1) a company so resident in the United
Kingdom; or (2) a company not so resident in the United Kingdom which carries on
a trade in the United Kingdom through a permanent establishment and which brings
into account in computing its chargeable profits (within the meaning of section
19 of the UK CTA) the whole of any share of interest payable in respect of that
advance that falls to it by reason of Part 17 of the UK CTA; or (C) a company
not so resident in the United Kingdom which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of that advance in computing the chargeable profits (within
the meaning of section 19 of the UK CTA) of that company; or (iii) a UK Treaty
Lender; or (b) a Lender which is a building society (as defined for the purposes
of section 880 of the UK ITA) making an advance under a Loan Document.

“UK Tax Confirmation” means a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either: (a) a company resident in the United
Kingdom for United Kingdom tax purposes; (b) a partnership each member of which
is: (i) a company so resident in the United Kingdom; or (ii) a company not so
resident in the United Kingdom which carries on a trade in the United Kingdom
through a permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the UK CTA) the whole of
any share of interest payable in respect of that advance that falls to it by
reason of Part 17 of the UK CTA; or (c) a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the UK CTA) of that company.

“UK Tax Deduction” means a deduction or withholding for or on account of Taxes
from a payment under a Loan Document, other than a deduction or withholding
required by FATCA.

“UK Treaty Lender” means a Lender which: (a) is treated as a resident of a UK
Treaty State for the purposes of the relevant UK Treaty; (b) does not carry on a
business in the United Kingdom through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected; and (c) meets all
other conditions in the relevant UK Treaty for full exemption from Taxes imposed
by the United Kingdom on interest payable to that Lender in respect of an
advance under a Loan Document, including the completion of any necessary
procedural formalities.

“UK Treaty” has the meaning given to that term in the definition of UK Treaty
State.

“UK Treaty State” means a jurisdiction having a double taxation agreement with
the United Kingdom (a “UK Treaty”) which makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“United States” means the United States of America and its territories and
possessions.

 

26



--------------------------------------------------------------------------------

“Unconsolidated Subsidiary” means a subsidiary of the Company or other Person
whose financial results are not, in accordance with GAAP, included in the
consolidated financial statements of the Company.

“USA Patriot Act” has the meaning assigned to such term in Section 10.18.

“Voting Stock” means, with respect to any Person, such Person’s Capital Stock
having the right to vote for election of directors (or the equivalent thereof)
of such Person under ordinary circumstances.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms not
defined in Section 1.1 and accounting terms partly defined in Section 1.1, to
the extent not defined, shall have the respective meanings given to them under
GAAP, (ii) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”, (iii) the word “incur” shall be
construed to mean incur, create, issue, assume, become liable in respect of or
suffer to exist (and the words “incurred” and “incurrence” shall have
correlative meanings), (iv) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, Capital Stock, securities,
revenues, accounts, leasehold interests and contract rights, (v) references to
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated or otherwise modified from time to time, (vi) references
to any Person shall include its successors and permitted assigns,
(vii) references to any law, treaty, statute, rule or regulation shall (unless
otherwise specified) be construed as including all statutory provisions,
regulatory provisions, rulings, opinions, determinations or other provisions
consolidating, amending, replacing, supplementing or interpreting such law,
treaty, statute, rule or regulation and (viii) unless otherwise specified,
references to fiscal periods shall be deemed to be references to fiscal periods
of the Company.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Conversion of Foreign Currencies.

(a) The Administrative Agent shall determine the Dollar Equivalent of any amount
as required hereby, and a determination thereof by the Administrative Agent
shall be conclusive absent manifest error using the procedure set forth in the
definition of “Dollar Equivalent” and Section 1.3(b).    The Administrative
Agent may, but shall not be obligated to, rely on any determination made by any
Loan Party in any document delivered to the Administrative Agent.

 

27



--------------------------------------------------------------------------------

(b) For purposes of determining compliance with Section 7.2, with respect to any
amount of any Indebtedness that is denominated in a currency other than Dollars,
the Dollar Equivalent thereof shall be determined based on the Exchange Rate in
effect at the time such Indebtedness was incurred unless the specific
restriction or covenant provides a different method or time for valuation.

(c) The Administrative Agent may set up appropriate rounding off mechanisms or
otherwise round-off amounts hereunder to the nearest higher or lower amount in
whole Dollar or cent to ensure amounts owing by any party hereunder or that
otherwise need to be calculated or converted hereunder are expressed in whole
Dollars or in whole cents, as may be necessary or appropriate.

1.4 Other Interpretive Provisions. If a Lien satisfies the requirements of two
or more clauses of the definition of Permitted Lien, the Company may, at any
time and from time to time designate or redesignate such Lien as a Permitted
Lien in any of such clauses and the Company need not classify such Lien solely
by reference to one such clause.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments. (a) Subject to the terms and conditions hereof, each Lender
severally agrees to make (or cause its Applicable Lending Office to make)
revolving loans (“Loans”) in Dollars to the Company or any Subsidiary Borrower
from time to time during the Commitment Period of such Lender; provided, that,
after giving effect to such borrowing and the use of proceeds thereof, (i) such
Lender’s Extensions of Credit do not exceed the amount of such Lender’s
Commitments and (ii) the Total Extensions of Credit shall not exceed the Total
Commitments then in effect. During the Commitment Period of the applicable
Lenders for the Facility, the Company and any Subsidiary Borrower may use the
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof. The Loans
may from time to time be Eurocurrency Loans, ABR Loans or any combination of the
foregoing, as determined by the Company or the relevant Subsidiary Borrower and
notified to the Administrative Agent in accordance with Section 2.2 and 2.14.

(b) The Company and, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay all outstanding Loans of a Lender on the Termination Date
for such Lender under the Facility unless Loans are converted into Converted
Term Loans pursuant to Section 2.27, in which case the Company and, to the
extent of its borrowings, any relevant Subsidiary Borrower shall repay all
outstanding Converted Term Loans of a Lender on the Converted Term Loan Maturity
Date.

2.2 Procedure for Borrowing. The Company and any Subsidiary Borrower may borrow
under the Commitments during the Commitment Period on any Business Day,
provided, that, the Company or the relevant Subsidiary Borrower shall give the
Administrative Agent a written Borrowing Request (or telephonic notice promptly
confirmed with a written Borrowing Request) prior to (a) in the case of
Eurocurrency Loans (i) in the case of requests made by the Company or any
Subsidiary Borrower other than GMGTC, 1:00 P.M., New York City time, three
Business Days prior to the requested Borrowing Date or (ii) in the case of
requests made by GMGTC, 1:00 P.M., London time, three Business Days prior to the
requested Borrowing Date or (b) in the case of ABR Loans, 1:00 P.M., New York
City time, on the date of the proposed borrowing, specifying (i) the amount and
Type of Loans to be borrowed, (ii) the requested Borrowing Date and (iii) in the
case of Eurocurrency Loans, the respective lengths of the initial Interest
Period(s) therefor; provided further, that, any such Borrowing Request submitted
by a Subsidiary Borrower shall include the written consent of the Company. If no
election as to the Type of a Loan is specified in any such notice, then the
requested borrowing shall be an ABR Loan. If no Interest

 

28



--------------------------------------------------------------------------------

Period with respect to a Eurocurrency Loan is specified in any such notice, then
the Company or the relevant Subsidiary Borrower shall be deemed to have selected
an Interest Period of one month’s duration. Each borrowing under the Commitments
shall be in an amount equal to $25 million (or, if the Total Available
Commitments at such time are less than $25 million, such lesser amount) or a
whole multiple of $5 million in excess thereof. Upon receipt of any such notice
from the Company or the relevant Subsidiary Borrower, the Administrative Agent
shall promptly notify each Lender thereof. Each Lender will make (or cause its
Applicable Lending Office to make) the amount of its pro rata share of each such
borrowing available to the Administrative Agent for the account of the Company
or the relevant Subsidiary Borrower at the Funding Office prior to 1:00 P.M.
(or, in the case of an ABR Loan requested on the proposed Borrowing Date, 3:00
P.M.), New York City time, on the Borrowing Date requested (or deemed requested)
by the Company or the relevant Subsidiary Borrower in funds immediately
available to the Administrative Agent. Such borrowing will then be made
available to the Company or the relevant Subsidiary Borrower by the
Administrative Agent crediting the account of the Company or the relevant
Subsidiary Borrower on the books of such office or such other account as the
Company or the relevant Subsidiary Borrower may specify to the Administrative
Agent with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.

2.3 [Reserved].

2.4 [Reserved].

2.5 [Reserved].

2.6 [Reserved].

2.7 [Reserved].

2.8 [Reserved].

2.9 Competitive Bid Procedure. (a) Subject to the terms and conditions set forth
herein, from time to time during the Commitment Period, the Company or any
Subsidiary Borrower may request Competitive Bids under the Facility and may (but
shall not have any obligation to) accept Competitive Bids and borrow Competitive
Loans in Dollars; provided, that, after giving effect to such borrowing and the
use of proceeds thereof, the Total Extensions of Credit shall not exceed the
Total Commitments then in effect. To request Competitive Bids under the
Facility, the Company or the relevant Subsidiary Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) by delivery of a Competitive Bid Request not later than 12:00 Noon New
York City time (A) four Business Days prior to the requested Borrowing Date, in
the case of Eurocurrency Competitive Loans, or (B) one Business Day prior to the
requested Borrowing Date, in the case of Fixed Rate Loans. Each such Competitive
Bid Request shall specify (1) that it is a request for Competitive Loans under
the Facility, (2) the amount (which shall be a minimum of $50 million) and Type
of the requested Competitive Loans, (3) the requested Borrowing Date and (4) the
requested Interest Period applicable thereto; provided, that the Company or the
relevant Subsidiary Borrower may request offers to make Competitive Loans under
the Facility for more than one Interest Period or for multiple Types of
Competitive Loans under the Facility in a single Competitive Bid Request.

(b) Promptly following receipt of a Competitive Bid Request conforming to the
requirements of this Section 2.9 (but, in any event, no later than 3:00 P.M. New
York City time on the date of receipt thereof), the Administrative Agent shall
notify the Lenders of the details thereof, inviting such Lenders to submit
Competitive Bids.

 

29



--------------------------------------------------------------------------------

(c) Each Lender under the Facility (or any Applicable Lending Office of such
Lender) may (but shall not have any obligation to) make one or more Competitive
Bids to the Company in response to a Competitive Bid Request. Each Competitive
Bid by a Lender must be substantially in the form of Exhibit C and must be
received by the Administrative Agent at its office specified in Section 10.2 not
later than 9:30 A.M., New York City time, three Business Days before the
proposed Borrowing Date, in the case of Eurocurrency Competitive Loans, or
9:30 A.M., New York City time, on the proposed Borrowing Date, in the case of
Fixed Rate Loans. Competitive Bids that do not conform substantially to Exhibit
C may be rejected by the Administrative Agent, and the Administrative Agent
shall notify the applicable Lender as promptly as practicable if such bid is
rejected. Each Competitive Bid shall specify (i) the principal amount (which
shall be a minimum of $5 million and which may equal the entire principal amount
of the Competitive Loans requested by the Company or the relevant Subsidiary
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof. A Competitive Bid may set
forth up to five separate offers by a quoting Lender with respect to each
Interest Period specified in a Competitive Bid Request. A Competitive Bid
submitted pursuant to this paragraph (c) shall be irrevocable.

(d) The Administrative Agent shall promptly (and, in any event, by no later than
10:00 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans) notify the Company or
the relevant Subsidiary Borrower of the Competitive Bid Rate and the principal
amount specified in each Competitive Bid and the identity of the Lender that
shall have made such Competitive Bid and, as soon as practical thereafter, shall
provide the Company with a copy of all Competitive Bids (including rejected
bids).

(e) Subject only to the provisions of this paragraph, the Company or the
relevant Subsidiary Borrower may accept or reject any Competitive Bid. The
Company or the relevant Subsidiary Borrower shall notify the Administrative
Agent by telephone, promptly confirmed in writing by delivery of a Competitive
Bid Accept/Reject Letter to the Administrative Agent, whether and to what extent
it has decided to accept or reject each Competitive Bid not later than
10:30 A.M., New York City time (i) three Business Days before the proposed
Borrowing Date, in the case of Eurocurrency Competitive Loans, and (ii) on the
proposed Borrowing Date, in the case of Fixed Rate Loans; provided, that (A) the
failure of the Company or the relevant Subsidiary Borrower to give such notice
shall be deemed to be a rejection of each Competitive Bid, (B) the Company or
the relevant Subsidiary Borrower shall not accept a Competitive Bid of a
particular Type for a particular Interest Period made at a particular
Competitive Bid Rate if the Company or such Subsidiary Borrower rejects a
Competitive Bid for Loans of such Type and for such Interest Period made at a
lower Competitive Bid Rate, (C) the aggregate amount of the Competitive Bids
accepted by the Company or the relevant Subsidiary Borrower shall not exceed the
aggregate amount of the requested Competitive Loans specified in the related
Competitive Bid Request, (D) to the extent necessary to comply with clause
(C) above, the Company or the relevant Subsidiary Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made (as nearly as possible) pro rata in accordance with the amount of each such
Competitive Bid with such amounts rounded (as nearly as possible) to integral
multiples of $1 million, in a manner determined by the Company or the relevant
Subsidiary Borrower, and (E) except pursuant to clause (D) above, no Competitive
Bid shall be accepted for a Competitive Loan made by a Lender unless such
Competitive Loan is in a minimum principal amount of $5 million. A notice given
by the Company or the relevant Subsidiary Borrower pursuant to this paragraph
shall be irrevocable.

 

30



--------------------------------------------------------------------------------

(f) The Administrative Agent shall promptly (and, in any event, by 11:00 A.M.,
New York City time (i) three Business Days before the proposed Borrowing Date,
in the case of Eurocurrency Competitive Loans, and (ii) on the proposed
Borrowing Date, in the case of Fixed Rate Loans) notify each bidding Lender
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(g) If the Administrative Agent shall elect to submit a Competitive Bid in its
capacity as a Lender, it shall submit such Competitive Bid directly to the
Company or the relevant Subsidiary Borrower at least one half of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (c) of this
Section 2.9.

(h) The Company or, to the extent of its borrowings, any relevant Subsidiary
Borrower shall repay each outstanding Competitive Loan on the last day of the
Interest Period therefor.

2.10 Facility Fees, etc. . (a) The Company agrees to pay to the Administrative
Agent a facility fee (the “Facility Fee”) for the account of each Lender for the
period from and including the Closing Date (or such later date as of which such
Lender shall become a Lender) to the date on which all Extensions of Credit of
such Lender under the Facility have been paid in full and the Commitments of
such Lender under the Facility have been terminated, computed at the Facility
Fee Rate on the average daily amount of the Commitments of such Lender (whether
used or unused) under the Facility, or, if such Commitments have been
terminated, on the daily average Extensions of Credit and Competitive Loans of
such Lender under the Facility during the related Fee Payment Period for which
payment is made, payable in arrears on each Fee Payment Date, commencing on the
first such date to occur after the Closing Date.

(b) The Company agrees to pay to the Administrative Agent the fees in the
amounts and on the dates as set forth in the Administrative Agent Fee Letter,
dated as of February 5, 2018 between the Company and the Administrative Agent.

 

31



--------------------------------------------------------------------------------

2.11 Termination and Reduction of Commitments. The Company shall have the right,
upon not less than three Business Days’ notice to the Administrative Agent, to
terminate the Commitments under the Facility or, from time to time, to reduce
the amount of Commitments under the Facility; provided, that no such termination
or reduction of such Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Loans (if applicable) made on the
effective date thereof, (x) the Total Extensions of Credit would exceed the
Total Commitments then in effect or (y) the Extensions of Credit of any Lender
would exceed such Lender’s Commitment then in effect. In the event that the
Administrative Agent receives such notice, the Administrative Agent shall give
notice thereof to the relevant Lenders as soon as practicable thereafter. Any
such reduction shall be in an amount equal to $25 million or a whole multiple of
$10 million in excess thereof and shall reduce permanently the Commitments then
in effect under the Facility. Each notice delivered by the Company pursuant to
this Section 2.11 shall be irrevocable; provided, that a notice to terminate any
Commitments delivered by the Company may state that such notice is conditioned
upon the effectiveness of other credit facilities or a Change of Control, in
which case, such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Notwithstanding the foregoing, the revocation of a
termination notice shall not affect the Company’s obligation to indemnify any
Lender in accordance with Section 2.22 for any loss or expense sustained or
incurred as a consequence thereof.

2.12 Optional Prepayments. The Company and any relevant Subsidiary Borrower may
at any time and from time to time prepay the Loans, in whole or in part, without
premium or penalty, upon irrevocable notice delivered to the Administrative
Agent no later than 1:00 P.M., New York City time, three Business Days prior
thereto, in the case of Eurocurrency Loans, and no later than 1:00 P.M., New
York City time, on the day of such prepayment, in the case of ABR Loans, in each
case which notice shall specify the date and amount of prepayment and whether
the prepayment is of Eurocurrency Loans or ABR Loans; provided, that (a) if a
Eurocurrency Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the Company or the relevant Subsidiary Borrower shall
also pay any amounts owing pursuant to Section 2.22 and (b) unless otherwise
agreed to between the Company and the relevant Subsidiary Borrower, on the one
hand, and the applicable Lender, on the other hand, no Competitive Loan may be
prepaid without the consent of the Lender thereof except for any prepayment in
connection with a Change of Control or in order to cure an Event of Default;
provided, further, that such notice to prepay the Loans delivered by the Company
may state that such notice is conditioned upon the effectiveness of other credit
facilities or a Change of Control, in either case, which such notice may be
revoked by the Company (by further notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Notwithstanding the foregoing, the revocation of a prepayment notice shall not
affect the Company’s or any relevant Subsidiary Borrower’s obligation to
indemnify any Lender in accordance with Section 2.22 for any loss or expense
sustained or incurred as a consequence thereof. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given (and not revoked as provided herein), the amount
specified in such notice shall be due and payable on the date specified therein,
together with (except in the case of ABR Loans) accrued interest to such date on
the amount prepaid. Partial prepayments of Loans shall be in an integral
multiple of $1 million and no less than $25 million. Optional prepayments of
Converted Term Loans may not be reborrowed.

2.13 [Reserved].

2.14 Conversion and Continuation Options. (a) The Company or any Subsidiary
Borrower may elect from time to time to convert Eurocurrency Loans in Dollars to
ABR Loans by giving the Administrative Agent prior irrevocable notice of such
election no later than 1:00 P.M., New York City time, on the third Business Day
preceding the proposed conversion date, provided, that any such conversion of
Eurocurrency Loans that is not made on the last day of an Interest Period with
respect

 

32



--------------------------------------------------------------------------------

thereto shall be subject to Section 2.22. The Company or any Subsidiary Borrower
may elect from time to time to convert ABR Loans to Eurocurrency Loans by giving
the Administrative Agent prior irrevocable notice of such election no later than
1:00 P.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided, that no ABR Loan may be converted into a
Eurocurrency Loan when (after giving effect to such Loan and to the application
of proceeds thereof) any Event of Default has occurred and is continuing and the
Administrative Agent has or the Required Lenders have determined in its or their
sole discretion not to permit such conversions (and the Administrative Agent
shall notify the Company within a reasonable amount of time of any such
determination). Upon receipt of any such conversion notice, the Administrative
Agent shall promptly notify each relevant Lender, the Company and any relevant
Subsidiary Borrower thereof.

(b) Any Eurocurrency Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Company or relevant
Subsidiary Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period(s) to be
applicable to such Loans; provided, that notwithstanding any contrary provision
hereof, if (after giving effect to such Loan and to the application of proceeds
thereof) an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders or in its sole
discretion, so notifies the Company, then, so long as an Event of Default is
continuing, other than to the extent repaid, each Eurocurrency Loan under the
Facility shall be converted to an ABR Loan at the end of the Interest Period
applicable thereto; and provided, further, that if the Company or such
Subsidiary Borrower shall fail to give any required notice as described above in
this paragraph such Loans shall be automatically continued as a Eurocurrency
Loan, on the last day of such then expiring Interest Period and shall have an
Interest Period of the same duration as the expiring Interest Period. Upon
receipt of any such continuation notice (or any such automatic continuation),
the Administrative Agent shall promptly notify each relevant Lender, the Company
and any relevant Subsidiary Borrower thereof.

2.15 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that no more than ten
(10) Eurocurrency Tranches shall be outstanding at any one time.

2.16 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such Interest Period
plus the Applicable Margin.

(b) Each Eurocurrency Competitive Loan shall bear interest at a rate per annum
equal to the Eurocurrency Rate applicable to such Loan plus (or minus, as
applicable) the Margin.

(c) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(d) Each Fixed Rate Loan shall bear interest at the fixed rate applicable to
such Loan.

(e) (i) If all or a portion of the principal amount of any Loan shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
that would otherwise be applicable thereto pursuant to the foregoing provisions
of this Section 2.16 plus 2% per annum and (ii) if all or a portion of any
interest payable on any Loan or any Facility Fee payable hereunder shall not be
paid when due (whether at the stated

 

33



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the rate then applicable to ABR Loans, in each
case, with respect to clauses (i) and (ii) above, from the date of such
nonpayment until such amount is paid in full (as well after as before judgment).

(f) Interest shall be payable in arrears on each Interest Payment Date,
provided, that interest accruing pursuant to Section 2.16(e) shall be payable
from time to time on demand.

(g) [Reserved].

(h) All interest hereunder shall be paid in Dollars.

2.17 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that interest computed by reference to ABR at times when ABR is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed. The Administrative Agent shall as soon as practicable notify the
Company or relevant Subsidiary Borrower and the Lenders of each determination of
a Eurocurrency Rate. Any change in the interest rate on a Loan resulting from a
change in the ABR or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Company or relevant Subsidiary Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement or any other Loan Document shall be
conclusive and binding on the Company, any Subsidiary Borrower and the Lenders
in the absence of manifest error. The Administrative Agent shall, at the request
of the Company or any Subsidiary Borrower, deliver to the Company or such
Subsidiary Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate pursuant to
Section 2.17(a).

2.18 Inability to Determine Interest Rate; Illegality. (a) If prior to the first
day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company or relevant Subsidiary Borrower) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Eurocurrency Rate for such
Interest Period; or

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Eurocurrency Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period;

the Administrative Agent shall give notice thereof to the Company and any
relevant Subsidiary Borrower and the relevant Lenders as soon as practicable
thereafter. If any such notice is given pursuant to clause (i) or (ii) of this
Section 2.18(a) in respect of Eurocurrency Loans, then thereafter (and until the
Administrative Agent notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist) (such notice to be given promptly
upon the Administrative Agent becoming aware of such change in
circumstances) (1) any such Eurocurrency Loans denominated under the Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (2) any ABR Loans that were to have been converted on the first day
of such Interest Period to Eurocurrency Loans shall be continued as ABR Loans
and (3) any outstanding Eurocurrency Loans shall be converted, on the last day
of the then-current Interest Period, to ABR Loans.

 

34



--------------------------------------------------------------------------------

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof, in each case, made subsequent to the
Closing Date, shall make it unlawful for any Lender to make or maintain
Eurocurrency Loans as contemplated by this Agreement, such Lender shall give
notice thereof to the Administrative Agent, the Company and any affected
Subsidiary Borrower describing the relevant provisions of such Requirement of
Law (and, if the Company shall request, provide the Company with a memorandum or
opinion of counsel of recognized standing (as selected by such Lender) as to
such illegality), following which, (i) the commitment of such Lender hereunder
to make Eurocurrency Loans, continue such Eurocurrency Loans as such and convert
ABR Loans to Eurocurrency Loans shall forthwith be cancelled and (ii) such
Lender’s outstanding Eurocurrency Loans shall be converted automatically on the
last day of the then current Interest Periods with respect to such Loans (or
within such earlier period as shall be required by law) to ABR Loans. If any
such conversion or prepayment of a Eurocurrency Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto, the
Company or relevant Subsidiary Borrower shall pay to any Lender whose Loan is
converted or prepaid such amounts, if any, as may be required pursuant to
Section 2.22.

(c) If at any time the Administrative Agent determines (which determination
shall be conclusive and binding upon the Company or relevant Subsidiary
Borrower) that (i) the circumstances set forth in clause (a)(i) have arisen and
such circumstances are unlikely to be temporary or (ii) the circumstances set
forth in clause (a)(i) have not arisen but the supervisor for the administrator
of the Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Company shall use their
commercially reasonable efforts to endeavor to promptly establish an alternate
rate of interest to the Eurocurrency Rate that gives due consideration to the
then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but, for the
avoidance of doubt, such changes will not include a reduction in the Applicable
Margin). Notwithstanding anything to the contrary in Section 10.1, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Lenders, a written notice from the Required Lenders
stating that such Required Lenders object to such amendment; provided, that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement. Until an alternate rate of
interest shall be determined in accordance with this clause (c) (but, only to
the extent the Screen Rate for such Interest Period is not available or
published at such time on a current basis), (A) any notice that requests the
conversion of any Loans to, or continuation of any Loans as, Eurocurrency Loans
shall be ineffective, (B) if any Borrowing Request requests a Eurocurrency Loan,
such Loan shall be made as an ABR Loan and (C) any request by the Borrower for a
Eurocurrency Competitive Loan shall be ineffective.

2.19 Pro Rata Treatment and Payments; Evidence of Debt. (a) Each borrowing of
Loans under the Facility by the Company or any Subsidiary Borrower from the
Lenders under the Facility, each payment by the Company or any Subsidiary
Borrower on account of any Facility Fee and any reduction of the Commitments of
the Lenders under the Facility shall be made pro rata according to the
respective Percentages under the Facility, of the relevant Lenders in the
Facility except to the extent required or permitted pursuant to Sections 2.9,
2.11, 2.24 and 2.25.

 

35



--------------------------------------------------------------------------------

(b) Each payment (including each prepayment) by the Company or any Subsidiary
Borrower on account of principal of and interest on the Loans under the Facility
shall be made pro rata to the Lenders under the Facility according to the
respective outstanding principal amounts of the Loans under the Facility then
held by the Lenders under the Facility except to the extent required or
permitted pursuant to Sections 2.9, 2.11, 2.24 and 2.25. Each such payment shall
be paid in Dollars.

(c) All payments (including prepayments) to be made by the Company or any
Subsidiary Borrower hereunder, whether on account of principal, interest, fees
or otherwise, shall be made without setoff or counterclaim and shall be made
prior to 3:00 P.M., New York time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in
Dollars and in immediately available funds. The Administrative Agent shall
distribute such payments to the applicable Lenders promptly upon receipt in like
funds as received. If any payment hereunder becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day, except as otherwise provided with respect to the payment of
interest at the expiration of an Interest Period for a Eurocurrency Loan as
provided in the proviso to the definition of Interest Period. If any payment on
a Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(d) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Company or any Subsidiary
Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate up to the greater of (i) the Federal Funds Effective
Rate and (ii) a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three Business Days
after such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
ABR Loans under the Facility, on demand, from the Company or the relevant
Subsidiary Borrower.

(e) Unless the Administrative Agent shall have been notified in writing by the
Company or relevant Subsidiary Borrower prior to the date of any payment due to
be made by the Company or such Subsidiary Borrower under the Facility that the
Company or such Subsidiary Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that the Company or
such Subsidiary Borrower is making such payment, and the Administrative Agent
may, but shall not be required to, in reliance upon such assumption, make
available to the Lenders under the Facility their respective pro rata shares of
a corresponding amount. If such payment is not made to the Administrative Agent
by the Company or relevant Subsidiary Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each such Lender to which any amount was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Company or any Subsidiary Borrower.

 

36



--------------------------------------------------------------------------------

(f) Unless all of the Obligations have become due and payable (whether at the
stated maturity, by acceleration or otherwise), payments under the Guarantee
shall be applied to the Obligations in such order of application as the Company
may from time to time specify, subject however, to the provisions of Sections
2.19(a) and (b) (applied as if such payments were made by the Company) and
Section 10.7.

(g) Each of the Company and the Subsidiary Borrowers agrees that, upon the
request to the Administrative Agent by any Lender, the Company or the applicable
Subsidiary Borrower shall promptly execute and deliver to such Lender a
promissory note of the Company and/or such Subsidiary Borrower evidencing the
Loans of such Lender, substantially in the forms of Exhibit K (a “Note”), with
appropriate insertions as to date and principal amount.

2.20 Requirements of Law. Except with respect to Competitive Loans to which this
Section 2.20 shall not apply:

(a) If any Change in Law shall:

(i) impose, modify or hold applicable any reserve, special deposit, compulsory
loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or

(ii) impose on such Lender or any London Interbank market any other condition;

and the result of any of the foregoing is to increase the cost to the
Administrative Agent or such Lender (or its affiliate, as the case may be), by
an amount that the Administrative Agent or such Lender reasonably deems
material, of making, converting into, continuing or maintaining Eurocurrency
Loans or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, the Company and any relevant Subsidiary Borrower shall pay the
Administrative Agent or such Lender, within 15 Business Days of receipt of
notice from the Administrative Agent or the relevant Lender as described below,
any additional amounts necessary to compensate the Administrative Agent or such
Lender for such increased cost or reduced amount receivable (it being understood
that the provisions set forth in this Section 2.20(a) are not intended to
derogate from the Company’s rights provided in Section 2.23 and Section 2.24).
If the Administrative Agent or any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify the
Company or the relevant Subsidiary Borrower (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled (including a
reasonably detailed calculation of such amounts).

(b) If any Lender shall have determined that any Change in Law regarding capital
or liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or an entity controlling such Lender’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such entity could have achieved but for such Change in Law (taking into
consideration such Lender’s or such entity’s policies with respect to capital
adequacy or liquidity) by an amount deemed by such Lender to be material, then
from time to time, within 15 Business Days after submission by such Lender to
the Company and any relevant Subsidiary Borrower (with a copy to the
Administrative Agent) of a written request therefor (together with a reasonably
detailed description and calculation of such amounts), the Company and any
relevant Subsidiary Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such entity for such reduction (it
being understood that the provisions set forth in this Section 2.20(b) are not
intended to derogate from the Company’s rights provided in Sections 2.23 and
2.24).

 

37



--------------------------------------------------------------------------------

(c) A certificate as to any additional amounts payable pursuant to this
Section 2.20 submitted by the Administrative Agent or any Lender to the Company
and any relevant Subsidiary Borrower (with a copy to the Administrative Agent)
shall be prima facie evidence of the amount owing in the absence of manifest
error. Notwithstanding anything to the contrary in this Agreement, (i) neither
the Administrative Agent nor any Lender shall be entitled to request any payment
or amount under this Section 2.20 unless the Administrative Agent or such Lender
is generally demanding payment (and certifies to the Company that it is
generally demanding payment) under comparable provisions of its agreements with
similarly situated borrowers of similar credit quality (provided, that the
Administrative Agent shall not be under any obligation to verify any such
request of a Lender) and (ii) the Company and any relevant Subsidiary Borrower
shall not be required to compensate the Administrative Agent or a Lender
pursuant to this Section 2.20 for any amounts incurred more than 90 days prior
to the date that the Administrative Agent or such Lender notifies the Company or
relevant Subsidiary Borrower of the Administrative Agent’s or such Lender’s
intention to claim compensation therefor; provided, that, if the circumstances
giving rise to such claim have a retroactive effect, then such 90 day period
shall be extended to include the period of such retroactive effect, but not more
than 180 days prior to the date that such notice was received by the Company and
the relevant Subsidiary Borrower, if any. The obligations of the Company and the
Subsidiary Borrowers pursuant to this Section 2.20 shall survive the termination
of this Agreement and the payment of the Loans and all interest thereon and fees
payable hereunder.

2.21 Taxes. (a) All payments made by or on behalf of any Loan Party under this
Agreement (other than in respect of any Competitive Loans as to which this
Section 2.21(a) shall not apply) or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
present or future Taxes, excluding (i) Taxes imposed on or measured by income or
profits (including franchise taxes imposed in lieu of or in addition to net
income taxes) imposed on the Administrative Agent or any Lender as a result of a
present or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement or any other Loan Document), (ii) any branch
profit taxes imposed by the United States or any similar tax imposed by any
other Governmental Authority in a jurisdiction described in clause (i) above and
(iii) any Taxes imposed by reason of FATCA (any such non-excluded Taxes,
“Non-Excluded Taxes”). If any Taxes are required to be withheld from any amounts
payable to the Administrative Agent or any Lender under any Loan Document, as
determined in good faith by the applicable withholding agent or by the relevant
Borrower, to the extent there is no withholding agent, the applicable
withholding agent or the relevant Borrower shall make such deductions and shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable laws. In the case of any Non-Excluded Taxes or Other
Taxes, the amounts so payable by the applicable Loan Party to the Administrative
Agent or such Lender shall be increased to the extent necessary to yield to the
Administrative Agent or such Lender (after payment of all Non-Excluded Taxes and
Other Taxes) an amount equal to the sum which would have been received had no
such deduction or withholding been made, provided, however, that no Loan Party
shall be required to increase any such amounts payable to the Administrative
Agent or any Lender with respect to any Non-Excluded Taxes except to the extent
that any change in applicable law, treaty or governmental rule or regulation
after the time such Lender becomes a party to this agreement (a “Change in Tax
Law”), shall result in an increase in the rate of any deduction, withholding or
payment from that in effect at the time such Lender becomes a party to this
Agreement (or designates a new Applicable Lending Office), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of its
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from such Loan Party with

 

38



--------------------------------------------------------------------------------

respect to such Non-Excluded Taxes pursuant to this Section 2.21.
Notwithstanding anything to the contrary herein, neither the Company nor any
Subsidiary Borrower shall be required to increase any amounts payable to the
Administrative Agent or any Lender with respect to any Non-Excluded Taxes that
are attributable to such Person’s failure to comply with the requirements of
paragraph (d) or (f) of this Section 2.21 except as such failure relates to a
Change in Tax Law rendering such Person legally unable to comply.

(b) In addition, each Loan Party shall pay any Other Taxes over to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by any Loan
Party, as promptly as practicable thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Loan Party (or other evidence reasonably satisfactory to the
Administrative Agent or the relevant Lender) showing payment thereof. If (i) any
Loan Party fails to pay any Non-Excluded Taxes or Other Taxes when due to the
appropriate taxing authority, (ii) any Loan Party fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence or (iii) any Non-Excluded Taxes or Other Taxes are imposed directly
upon the Administrative Agent or any Lender, the Loan Parties shall indemnify
the Administrative Agent and the Lenders for such amount and any incremental
taxes, interest, additions to tax, expenses or penalties that may become payable
by the Administrative Agent or any Lender as a result of any such failure in the
case of clauses (i) and (ii), or any such direct imposition in the case of
clause (iii). The indemnification payment under this Section 2.21 shall be made
within 30 days after the date the Administrative Agent or such Lender (as the
case may be) makes a written demand therefor (together with a reasonably
detailed calculation of such amounts). The UK Borrower shall not be required to
indemnify the Administrative Agent or the Lenders for any amount which would
have been compensated for by an increased payment pursuant to Section 2.21(a)
but was not so compensated solely because one of the exclusions in
Section 2.21(e)(ii) applied.

(d) Each Lender (or Transferee) (i) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Company, any relevant Domestic Subsidiary Borrower and the Administrative
Agent (or in the case of a Participant, to the Lender from which the related
participation shall have been purchased) two copies of IRS Form W-8BEN, Form
W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit I-1, Exhibit I-2, Exhibit I-3 or Exhibit I-4, as applicable, and the
applicable IRS Form W-8, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from U.S. federal withholding tax on all payments by the
Company under this Agreement and the other Loan Documents and (ii) that is a
“United States person” as defined in Section 7701(a)(30) of the Code shall
deliver to the Company, any relevant Domestic Subsidiary Borrower and the
Administrative Agent (or in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two properly completed and
duly executed copies of IRS Form W-9. Such forms shall be delivered by each
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any Participant, on or before the date such Participant purchases the
related participation). Thereafter, each Lender shall, to the extent it is
legally able to do so, deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender at any other time
prescribed by applicable law or as reasonably requested by the Company or any
relevant Subsidiary Borrower. If any Commitment is reallocated in accordance
with Section 2.11(b), then the relevant Lender (to whom such Commitment has been
reallocated) shall deliver, on the effective date of such reallocation, all such
forms that it is legally able to deliver. Each Lender shall deliver to the
Company, any relevant Domestic Subsidiary Borrower

 

39



--------------------------------------------------------------------------------

and the Administrative Agent, any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Company, any relevant Domestic Subsidiary Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made. Each Lender shall promptly notify the Company and any relevant Domestic
Subsidiary Borrower at any time it determines that it is no longer in a position
to provide any previously delivered certificate to the Company (and any other
form of certification adopted by the U.S. taxing authorities for such purpose).
In addition, if a payment made to a Lender under this Agreement or the other
Loan Documents would be subject to U.S. federal withholding tax imposed by FATCA
if such Lender fails to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Company and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Company or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Company and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.21(d), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Notwithstanding any other provision of this Section 2.21, a Lender shall not be
required to deliver any form pursuant to this Section 2.21 (other than clause
(ii) of the first sentence of this paragraph) that such Lender is not legally
able to deliver.

(e) Additional United Kingdom Withholding Tax Matters.

(i) Each UK Borrower shall promptly upon becoming aware that it must make a UK
Tax Deduction (or that there is any change in the rate or the basis of a UK Tax
Deduction) notify the Administrative Agent accordingly. Similarly, a Lender
shall promptly notify the Administrative Agent on becoming so aware in respect
of a payment payable by any UK Borrower to that Lender. If the Administrative
Agent receives such notification from a Lender it shall notify the relevant UK
Borrower.

(ii) Without prejudice to the generality of Section 2.21(a), a payment from a UK
Borrower shall not be increased pursuant to Section 2.21(a) by reason of a UK
Tax Deduction on account of Taxes imposed by the United Kingdom, if on the date
on which the payment falls due: (A) the payment could have been made to the
relevant Lender without a UK Tax Deduction if the Lender had been a UK
Qualifying Lender, but on that date that Lender is not or has ceased to be a UK
Qualifying Lender other than as a result of any change after the date it became
a Lender under this Agreement in (or in the interpretation, administration, or
application of) any law or UK Treaty or any published practice or published
concession of any relevant taxing authority; or (B) the relevant Lender is a UK
Qualifying Lender solely by virtue of paragraph (a)(ii) of the definition of “UK
Qualifying Lender”; an officer of HMRC has given (and not revoked) a direction
(a “Direction”) under section 931 of the UK ITA which relates to the payment and
that Lender has received from the relevant UK Borrower (or from the Company) a
certified copy of that Direction; and the payment could have been made to the
Lender without any UK Tax Deduction if that Direction had not been made; or
(C) the relevant Lender is a UK Qualifying Lender solely by virtue of paragraph
(a)(ii) of the definition of “UK Qualifying Lender”; the relevant Lender has not
given a UK Tax Confirmation to the relevant UK Borrower; and the payment could
have been made to the Lender without any UK Tax Deduction if the Lender had
given a UK Tax Confirmation to the relevant UK Borrower, on the basis that the
UK Tax Confirmation would have enabled the relevant UK Borrower to have formed a
reasonable belief that the payment was an “excepted payment” for the purpose of
section 930 of the UK ITA; or (D) the relevant Lender is a UK Treaty Lender (or
would be a UK Treaty Lender following the completion of any necessary procedural
formalities) and the relevant UK Borrower is able to demonstrate that the
payment could have been made to the Lender without the UK Tax Deduction had that
Lender complied with its obligations under Section 2.21(e)(iii) or
Section 2.21(e)(iv) (as applicable) below.

 

40



--------------------------------------------------------------------------------

(iii) Subject to clause (e)(iv) below, each Lender and each UK Borrower which
makes a payment to which that Lender is entitled shall co-operate in completing
any procedural formalities necessary for such UK Borrower to obtain
authorization to make such payment without a UK Tax Deduction.

(iv) (A) A Lender on the day on which this Agreement is entered into that
(x) holds a passport under the HMRC DT Treaty Passport scheme and (y) wishes
such scheme to apply to this Agreement, shall confirm its scheme reference
number and its jurisdiction of tax residence to each UK Borrower and the
Administrative Agent; and

(B) A Lender which becomes a Lender hereunder after the day on which this
Agreement is entered into (including, for the avoidance of doubt, any
Transferee) that (x) holds a passport under the HMRC DT Treaty Passport scheme
and (y) wishes such scheme to apply to this Agreement, shall confirm its scheme
reference number and its jurisdiction of tax residence to each UK Borrower and
the Administrative Agent in the documentation which it executes upon becoming a
party to this Agreement, and

(C) Upon satisfying either clause (A) or (B) above, such Lender shall have
satisfied its obligation under clause (e)(iii) above.

(v) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with clause (e)(iv) above, the UK Borrower(s)
shall make a Borrower DTTP Filing with respect to such Lender; provided, that,
if:

(A) a UK Borrower making a payment to such Lender has not made a Borrower DTTP
Filing in respect of such Lender; or

(B) a UK Borrower making a payment to such Lender has made a Borrower DTTP
Filing in respect of such Lender but:

 

  (1) such Borrower DTTP Filing has been rejected by HMRC; or

 

  (2) HMRC has not given such UK Borrower authority to make payments to such
Lender without a UK Tax Deduction within 60 days of the date of such Borrower
DTTP Filing;

and in each case, such UK Borrower has notified that Lender in writing of either
clause (1) or (2) above, then such Lender and such UK Borrower shall co-operate
in completing any additional procedural formalities necessary for such UK
Borrower to obtain authorization to make that payment without a UK Tax
Deduction.

(vi) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with clause (e)(iv) above, no UK Borrower shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

 

41



--------------------------------------------------------------------------------

(vii) Each UK Borrower shall, promptly on making a Borrower DTTP Filing, deliver
a copy of such Borrower DTTP Filing to the Administrative Agent for delivery to
the relevant Lender.

(viii) Each Lender shall notify HMRC, each UK Borrower and the Administrative
Agent if it determines in its sole discretion that it is not or ceases to be
entitled to claim the benefits of the applicable UK Treaty with respect to
payments made by any UK Borrower hereunder, including as the result of any
participation under Section 10.6(c) pursuant to which it ceases to be
beneficially entitled to any interest payable to it by any UK Borrower under any
Loan Document.

(ix) Each Lender which becomes a party to this Agreement after the date of this
Agreement shall indicate, in the documentation which it executes on becoming a
party, and for the benefit of the Administrative Agent and without liability to
any Loan Party, which of the following categories it falls in with respect to
any UK Borrower to which it will make advances under any Loan Document: (A) not
a UK Qualifying Lender; (B) a UK Qualifying Lender (other than a UK Treaty
Lender); or (C) a UK Treaty Lender. If such a Lender fails to indicate its
status in accordance with this Section 2.21(e)(ix) then that Lender shall be
treated for the purposes of this Agreement (including by each UK Borrower) as if
it is not a UK Qualifying Lender until such time as it notifies the
Administrative Agent which category applies (and the Administrative Agent, upon
receipt of such notification, shall inform the Company). For the avoidance of
doubt, the documentation which a Lender executes on becoming a party to this
Agreement shall not be invalidated by any failure of a Lender to comply with
this Section 2.21(e)(ix).

(f) With respect to each Foreign Subsidiary Borrower a Lender or Transferee
shall, to the extent it is legally able to do so, deliver to the Company (with a
copy to the Administrative Agent), prior to the first date any payment is due to
be paid from or by such Foreign Subsidiary Borrower to it hereunder, any form or
certificate required in order that any payment by such Foreign Subsidiary
Borrower under this Agreement or the other Loan Documents to such Lender may be
made free and clear of, and without deduction or withholding for or on account
of, any Non-Excluded Taxes imposed on such payment under the laws of the
jurisdiction under which such Foreign Subsidiary Borrower is incorporated or
organized. If any Commitment is reallocated in accordance with Section 2.11(c)
or 2.11(d), then the relevant Lender (to whom such Commitment has been
reallocated) shall deliver on the effective date of such reallocation, all such
forms that it is legally able to deliver, including any form claiming a reduced
rate of non-U.S. withholding tax on payments made by the relevant Foreign
Subsidiary Borrower to such Lender under this Agreement and the other Loan
Documents. In the event of a Change in Tax Law after the date such Foreign
Subsidiary Borrower makes the first payment, a Lender or Transferee shall
deliver all such required forms that it is legally able to deliver, including
any form claiming a reduced rate of non-U.S. withholding tax on payments by such
Foreign Subsidiary Borrower under this Agreement and the other Loan Documents.
With respect to any UK Borrower, in the case of any conflict between this
Section 2.21(f) and Section 2.21(e), the provisions of Section 2.21(e) shall
prevail.

(g) If the Administrative Agent, any Transferee or any Lender determines, in its
sole good faith discretion, that it has received a refund of any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which a Loan Party has paid additional amounts pursuant to this
Section 2.21, it shall pay over such refund to such Loan Party (but only to the
extent of indemnity payments made, or additional amounts paid, by such Loan
Party under this Section 2.21 with respect to the Non-Excluded Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Transferee or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that such Loan Party, upon the request of the
Administrative Agent, such Transferee or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Transferee or such Lender in the

 

42



--------------------------------------------------------------------------------

event the Administrative Agent, such Transferee or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to (i) interfere with the right of the Administrative Agent, any
Transferee or any Lender to arrange its tax affairs in whatever manner it sees
fit, (ii) obligate the Administrative Agent, any Transferee or any Lender to
claim any tax refund, (iii) require the Administrative Agent, any Transferee or
any Lender to make available its tax returns (or any other information relating
to its taxes or any computation in respect thereof which it deems in its sole
discretion to be confidential) to any Loan Party or any other Person, or
(iv) require the Administrative Agent, any Transferee or any Lender to do
anything that would in its sole discretion prejudice its ability to benefit from
any other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.

(h) Each Lender shall indemnify the Administrative Agent (to the extent not
reimbursed by or on behalf of the Company if it is required to do so under
Section 2.21(a) or 10.5 and without limiting the obligation of the Company under
Section 2.21(a) or 10.5 to do so) for the full amount of any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings or similar charges
imposed by any Governmental Authority that are attributable to such Lender and
that are payable or paid by the Administrative Agent, together with all
interest, penalties, reasonable costs and expenses arising therefrom or with
respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(i) Each Assignee shall be bound by this Section 2.21.

(j) The agreements in this Section 2.21 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
and the other Loan Documents.

2.22 Indemnity. The Company and each relevant Subsidiary Borrower agrees to
indemnify each Lender for, and to hold each Lender harmless from, any actual
loss or expense that such Lender may sustain or incur as a consequence of
(a) default by the Company or relevant Subsidiary Borrower in making a borrowing
of, conversion into or continuation of Eurocurrency Loans after the Company or
such Subsidiary Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Company or relevant
Subsidiary Borrower in making any prepayment of or conversion from Eurocurrency
Loans after the Company or such Subsidiary Borrower has given a notice thereof
in accordance with the provisions of this Agreement, (c) the making of a
prepayment of Eurocurrency Loans (or the conversion of a Eurocurrency Loan into
a Loan of a different Type) on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurocurrency Loan other
than on the last day of an Interest Period therefor as a result of a request by
the Company pursuant to Section 2.24. Such indemnification may include an amount
up to the excess, if any, of (i) the amount of interest that would have accrued
on the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurocurrency market. A certificate as to any amounts payable
pursuant to this Section 2.22 submitted to the Company and the relevant
Subsidiary Borrower, if any, by any Lender (together with a reasonably detailed
calculation of such amounts) shall be prima facie evidence thereof and shall be
payable within 30 days of receipt of any such notice. The agreements in this
Section 2.22 shall survive the termination of this Agreement, the repayment of
the Loans and all other amounts payable hereunder and the other Loan Documents.

 

43



--------------------------------------------------------------------------------

2.23 Change of Applicable Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.20 or 2.21(a)
with respect to such Lender or its Applicable Lending Office, as applicable, it
will, if requested by the Company, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another Applicable Lending
Office for any Loans affected by such event with the object of avoiding or
minimizing the consequences of such event; provided, that such designation is
made on terms that, in the reasonable judgment of such Lender, do not cause such
Lender and its lending office(s) to suffer any material economic, legal or
regulatory disadvantage; and provided, further, that nothing in this
Section 2.23 shall affect or postpone any of the obligations of the Company or
the rights of any Lender pursuant to Section 2.20 or 2.21(a).

2.24 Replacement/Termination of Lenders. The Company shall be permitted to
replace with a replacement financial institution or terminate the Commitments
under the Facility and repay any outstanding Loans at par under the Facility
(and any accrued interest and fees thereon) of a Defaulting Lender or any Lender
that (i) requests reimbursement for amounts owing pursuant to Section 2.20 or
2.21(a), (ii) fails to give its consent for any amendment, consent or waiver
requiring the consent of 100% of the Lenders or all affected Lenders under the
Facility (and such Lender is an affected Lender) and for which the Required
Lenders have consented or (iii) fails to give its consent to an extension of the
Termination Date or the Converted Term Loan Maturity Date to which the Required
Lenders have consented; provided, in each case, that (A) the replacement
financial institution or the Company, as applicable, shall purchase or repay at
par, all Loans owing to such replaced or terminated Lender on or prior to the
date of replacement or termination, and shall pay all accrued interest and fees
thereon to such date, (B) unless otherwise agreed, the Company shall be liable
to such replaced or terminated Lender under Section 2.22 if any Eurocurrency
Loan owing to such replaced Lender shall be purchased or repaid other than on
the last day of the Interest Period relating thereto, (C) any replacement
financial institution, if not a Lender, shall be reasonably satisfactory to the
Administrative Agent and if a Lender, shall not constitute a Defaulting Lender,
(D) any replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 10.6 (provided, that, unless otherwise
agreed, the Company shall be obligated to pay the registration and processing
fee referred to therein), (E) until such time as such replacement shall be
consummated, the Company shall pay all additional amounts (if any) required
pursuant to Section 2.20 or 2.21(a), as the case may be, and (F) any such
replacement, termination and/or repayment shall not be deemed to be a waiver of
any rights that the Company, any other Loan Party, the Administrative Agent or
any other Lender shall have against the replaced Lender. Notwithstanding the
foregoing, in the event that a Lender being replaced pursuant to this
Section 2.24 shall not have executed an Assignment and Assumption requested by
the Company reflecting such permitted replacement, such Lender shall be deemed
to have approved such assignment three Business Days following receipt of notice
from the Company of such replacement, and such deemed approval shall be
effective for purposes of documenting an assignment pursuant to Section 10.6
without any action by any other party hereto (including the Administrative
Agent), and the Administrative Agent shall record the same.

2.25 Defaulting Lender.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) Facility Fees, if any, shall cease to accrue on the unfunded Commitment of
such Defaulting Lender pursuant to Section 2.10; and

 

44



--------------------------------------------------------------------------------

(b) such Defaulting Lender and the Commitment and Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Lenders, the
Required Lenders or any directly affected Lender under the Facility have taken
or may take any action hereunder (including any consent to any amendment,
consent, waiver or other modification pursuant to Section 10.1); provided, that
this clause (b) shall not apply in the case of an amendment, waiver or other
modification that has the effect of (i) increasing the amount or extending the
expiration date of all or any portion of such Defaulting Lender’s Commitment or
extending the final scheduled maturity date of any Loan held by such Defaulting
Lender, (ii) forgiving or reducing any principal amount of any Loan owing to
such Defaulting Lender, or (iii) reducing the stated rate of any interest or
fees payable to such Defaulting Lender hereunder, or extending the scheduled
date of any payment required hereunder (for the purpose of clarity, the
foregoing clauses (i), (ii), and (iii) shall not include any waiver of a
mandatory prepayment and shall not preclude a waiver of applicability of any
post-default increases in interest rates).

2.26 Reallocation of Payments for the Account of Defaulting Lenders. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of any Defaulting Lender under the Facility (whether
voluntary or mandatory, at or prior to maturity, or otherwise), shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder (pro rata in accordance with the amounts owed
by such Defaulting Lender to the Administrative Agent); second, as the Company
may request (so long as no Event of Default has occurred and is continuing), to
the funding of any Loan under the Facility in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Company, to be held in an interest bearing deposit
account and released from time to time in order to satisfy obligations of such
Defaulting Lender to fund Loans under the Facility (it being understood and
agreed that the accrued interest thereon shall be held as additional collateral
for such obligations); fourth, to the payment of any amounts owing to the
Lenders under the Facility as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to a Loan Party as a result of any
judgment of a court of competent jurisdiction obtained by such Loan Party
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(y) such Loans were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
under the Facility of all non-Defaulting Lenders under the Facility on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by such
Defaulting Lender pursuant to this Section 2.26 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender under the Facility
irrevocably consents hereto.

2.27 Term Loan Conversion; Repayment of Converted Term Loans.

(a) In the event that there are any Loans outstanding on the Termination Date,
at the option of the applicable Borrower or the Company, all or a portion of
such Loans may be converted to term loans (each, a “Converted Term Loan”) on
such date and the Commitments shall automatically terminate. Upon the conversion
of such Loans to Converted Term Loans, (i) each Borrower’s obligations in
respect of such Loans shall remain in effect except as otherwise expressly
provided for herein and (ii) each Lender shall be deemed to hold its applicable
Percentage (determined immediately prior to giving effect to the Termination
Date) of each of the Converted Term Loans; provided (i) that immediately before
and after giving effect to such conversion each of the representations and
warranties made by the Company in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date of conversion
as if made on and as of such date (except to the extent such representations and

 

45



--------------------------------------------------------------------------------

warranties relate to an earlier date (including those set forth in Sections 4.1,
4.2, 4.6, 4.7, 4.8, 4.9 and 4.13), in which case, such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date), (ii) that immediately before and after giving effect to
such conversion no Default or Event of Default shall have occurred and be
continuing and (iii) the applicable Borrower or the Company shall have paid a
fee to the Administrative Agent, for the account of each Lender holding
Converted Term Loans, in an amount equal to 1.00% of aggregate principal amount
of such Converted Term Loans held by such Lender.

(b) Each Converted Term Loan shall continue to bear interest at the same rate
as, and contain such other terms that are identical to, the Loan from which such
Converted Term Loan was converted (including, in the case of a Converted Term
Loan that was converted from a Loan that was a Eurodollar Loan at the time of
conversion, the same Interest Period applicable to such Loan at the time of
conversion) each reference herein to “Loans” shall be deemed to be a reference
to “Converted Term Loans” as appropriate; provided, however that amounts paid or
prepaid in respect of Converted Term Loans may not be reborrowed. To the extent
not previously paid, all Converted Term Loans shall be due and payable on the
Converted Term Loan Maturity Date.

SECTION 3. [RESERVED]

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to each Lender that:

4.1 Financial Condition. The consolidated financial statements of the Company
included in its Annual Report on Form 10-K, for the twelve-month period ended
December 31, 2017 (the “2017 10-K”) as most recently updated or amended on or
before the Closing Date and filed with the SEC, present fairly, in all material
respects, in accordance with GAAP, the financial condition and results of
operations of the Company and its Subsidiaries as of, and for, the twelve-month
period ended on December 31, 2017; provided, that the foregoing representation
shall not be deemed to have been incorrect if, in the event of a subsequent
restatement of such financial statements, the changes reflected in such
restatement(s) do not reflect a change in the financial condition or results of
operation of the Company and its Subsidiaries, taken as a whole, which would
reasonably be expected to have a Material Adverse Effect.

4.2 No Change. Between the date of the financial statements included in the 2017
10-K and the Closing Date, there has been no development or event which has had
a Material Adverse Effect.

4.3 Existence. Each Loan Party (a) is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, (b) has the
power and authority to conduct the business in which it is currently engaged and
(c) is duly qualified and in good standing in each jurisdiction where it is
required to be so qualified and in good standing, except to the extent all
failures with respect to the foregoing clauses (a), (b) and (c) would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party (a) has the
requisite organizational power and authority to execute, deliver and perform its
obligations under each Loan Document to which it is a party, (b) has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance thereof, (c) has duly executed and delivered each Loan
Document to which it is a party and (d) each such Loan Document constitutes a
legal, valid and

 

46



--------------------------------------------------------------------------------

binding obligation of such Person enforceable against each such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents by each Loan Party that is party to such documents, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law, the Certificate of Incorporation and By Laws or other
organizational or governing documents of such Loan Party, or any Contractual
Obligation of such Loan Party, except to the extent all such violations would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.

4.6 Litigation. Except as set forth on Schedule 4.6 and except as set forth in
the 2017 10-K or on any Current Report on Form 8-K of the Company filed with the
SEC prior to the Closing Date, no litigation, investigation, proceeding or
arbitration is pending, or to the best of the Company’s knowledge, is threatened
against the Company or any Loan Party as of the Closing Date that would
reasonably be expected to have a Material Adverse Effect.

4.7 No Default. As of the Closing Date no Default or Event of Default has
occurred and is continuing.

4.8 Ownership of Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary, as applicable, has good title to, or a valid
leasehold interest in, all of its other property then owned or leased by it;
provided, that the foregoing representation shall not be deemed to have been
incorrect, (a) if any such property (inclusive, in the case of any such real
property, of associated machinery and equipment installed in such property) with
respect to which the Company or a Principal Domestic Subsidiary cannot make such
representation has a Net Book Value of less than $500 million or (b) with
respect to defects in title to or leasehold interests in any such real or
personal property, either (A) such defects are Permitted Liens, (B) such defects
are cured no later than 180 days after the earlier to occur of (x) the date that
the Administrative Agent gives notice of such defects to the Company and (y) the
date that a Financial Officer of the Company has actual knowledge of such
defects, or (C) such defects would not reasonably be expected to have a Material
Adverse Effect.

4.9 Intellectual Property. As of the Closing Date, the Company and each
Principal Domestic Subsidiary own, or are licensed to use, all United States
Intellectual Property necessary for the operation of their respective businesses
as currently conducted and as proposed to be conducted, except where the failure
to own or be licensed would not reasonably be expected to have a Material
Adverse Effect.

4.10 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for any purpose that violates the
provisions of Regulation T, U or X of the Board.

4.11 ERISA. No ERISA Default has occurred and is continuing.

4.12 Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, registered or required to be
registered as such under the Investment Company Act of 1940, as amended.

4.13 Ownership of the Subsidiary Borrowers. As of the Closing Date, each
Subsidiary Borrower is a direct or indirect wholly-owned Subsidiary of the
Company.

 

47



--------------------------------------------------------------------------------

4.14 Use of Proceeds. The proceeds of the Loans shall be used to finance the
working capital needs of the Company and its Subsidiaries and for general
corporate or entity purposes, including to enable the Company to make valuable
transfers to any of its Subsidiaries in connection with the operation of their
respective businesses.

4.15 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect corporate policies reasonably designed to promote compliance
by the Company, its Subsidiaries and their respective employees with
Anti-Corruption Laws and with applicable Sanctions. Neither the Company nor any
of its Subsidiaries is included on the Specially Designated Nationals and
Blocked Persons List, the Foreign Sanctions Evaders List or the Sectoral
Sanctions Identifications List maintained by OFAC or any publicly available
Sanctions-related list of designated Persons maintained by the U.S. Department
of Treasury or the U.S. Department of State or the European Union (collectively,
the “Sanctions Lists”). Neither the Company nor any of its Subsidiaries has a
physical place of business, or is organized or resident, in (a) Cuba, Iran,
North Korea, Syria or Crimea or (b) in any other Sanctioned Country in violation
of U.S. law. The Company and its Subsidiary Borrowers will not knowingly use the
proceeds of the Loans (i) in violation of any Anti-Corruption Laws or (ii) to
fund any activities or business (x) of or with any individual or entity that is
included on any Sanctions List or (y) in, or with the government of, any
country, region or territory that is the subject or target of comprehensive
territorial sanctions administered by OFAC, the U.S. Department of Treasury or
the U.S. Department of State (a “Sanctioned Country”), except in the case of
(x) or (y), to the extent licensed or otherwise authorized under U.S. law or (in
the case of clause (x)) such other applicable law, as the case may be.
Notwithstanding the foregoing, if any country, region or territory, including
Cuba, Iran, North Korea, Syria or Crimea, shall no longer be the subject of
comprehensive territorial sanctions administered by OFAC, then it shall not be
considered a Sanctioned Country for purposes hereof and the provisions of this
Section 4.15 shall no longer apply with respect to that country, region or
territory.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Closing Date. This Agreement and the obligation of each Lender
to make extensions of credit requested to be made by it hereunder shall be
effective upon (1) the execution and delivery of this Agreement by each of the
Administrative Agent, the Syndication Agent, the Co-Syndication Agent, the
Company, each other Borrower, each Person listed on Schedule 1.1A and each other
party hereto and (2) written confirmation by the Administrative Agent to the
Company and the Lenders confirming that the following conditions have been
satisfied (or waived in accordance with the provisions hereof):

(a) Guarantee. The Company shall have executed and delivered the Guarantee.

(b) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received all fees and out-of-pocket expenses required to be paid hereunder and
(with respect to such expenses) invoiced at least three (3) Business Days prior
to the Closing Date.

(c) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party other than GMGTC (or a certificate of the Loan Parties), dated
the Closing Date, substantially in the form of Exhibit F, with appropriate
insertions and attachments, including the certificate of incorporation or
formation (or equivalent organizational document) of each Loan Party, certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, (ii) a long form good standing certificate (or equivalent thereof in the
relevant jurisdiction) for each Loan Party from its jurisdiction of organization
(but only to the extent applicable in the relevant jurisdiction), (iii) a
certificate of the Company, dated the Closing Date, to the effect that the
conditions set forth in Section 5.2 have been satisfied or waived and (iv) a

 

48



--------------------------------------------------------------------------------

certificate from GMGTC (signed by an authorised signatory), with appropriate
insertions and attachments, including its constitutional documents, certifying
that: (A) borrowing, guaranteeing or securing (as appropriate) under this
Agreement would not cause any borrowing, guarantee, security or similar limit
binding on it to be exceeded; and (B) each copy document relating to it in this
Section 5.1 (including its constitutional documents) is correct, complete and in
full force and effect and has not been amended or superseded prior to the date
of this Agreement.

(d) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of (i) in house counsel to the Loan Parties, (ii) Weil Gotshal &
Manges LLP, special UK counsel to GMGTC and (iii) Weil Gotshal & Manges LLP,
counsel to the Loan Parties, each in form and substance reasonably acceptable to
the Administrative Agent.

(e) USA Patriot Act. The Administrative Agent shall have received all
documentation and other information reasonably requested by the Administrative
Agent or any Lender under applicable “know your customer” and
anti-money-laundering rules and regulations, including the USA Patriot Act.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any Loan (it being expressly understood and agreed that the foregoing shall not
apply to any conversion or continuation of an outstanding Loan) requested to be
made by it on any date (including its initial extension of credit) is subject to
the Closing Date having occurred and to the satisfaction (or waiver pursuant to
Section 10.1) of the following conditions precedent as of the borrowing date for
such Loan:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent such representations and warranties relate to an
earlier date (including those set forth in Sections 4.1, 4.2, 4.6, 4.7, 4.8, 4.9
and 4.13), in which case, such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date, after giving effect to the extensions
of credit requested to be made on such date and the use of proceeds thereof.

(c) No Subsidiary Borrower Bankruptcy Events. With respect to any Loan made to
any Subsidiary Borrower, (i) such Subsidiary Borrower shall not have
(A) commenced any case, proceeding or other action under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors (1) seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (2) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or (B) made a general assignment for the benefit of its creditors; and
(ii) there shall not be commenced against such Subsidiary Borrower any case,
proceeding or other action of a nature referred to in clause (i) above that
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
90 days.

Each borrowing hereunder shall constitute a representation and warranty by the
Company as of the date of such borrowing or the date of such issuance or such
amendment, as the case may be, that the conditions contained in this Section 5.2
have been satisfied or waived.

 

49



--------------------------------------------------------------------------------

SECTION 6. AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder or under any other Loan Document is
owing to any Lender:

6.1 Financial Statements. The Company shall deliver to the Administrative Agent,
audited annual financial statements and unaudited quarterly financial statements
of the Company within 15 days after it is required to file the same with the SEC
pursuant to Section 13 or Section 15(d) of the Exchange Act, after giving effect
to any extensions (or, if it is not required to file annual financial statements
or unaudited quarterly financial statements with the SEC pursuant to Section 13
or Section 15(d) of the Exchange Act, then within 15 days after it would be
required to file the same with the SEC pursuant to Section 13 or Section 15(d)
of the Exchange Act, after giving effect to any extensions, if it had a security
listed and registered on a national securities exchange) (and, for the avoidance
of doubt, no such unaudited quarterly financial statements shall be required to
be delivered with respect to the last fiscal quarter of any fiscal year);
provided, that such financial statements shall be deemed to be delivered upon
the filing with the SEC of its Form 10-K or Form 10-Q for the relevant fiscal
period; provided, further, that any restatement of previously delivered (or
deemed delivered) financial statements shall not constitute a breach or
violation of this Section 6.1.

6.2 Compliance Certificates. The Company shall deliver to the Administrative
Agent within 5 Business Days after the delivery (or deemed delivery) of any
financial statements pursuant to Section 6.1, a Compliance Certificate of a
Responsible Officer (i) stating that, to the best of such Responsible Officer’s
knowledge, no Default or Event of Default has occurred and is continuing as of
the date of such certificate, except as specified in such certificate, and
(ii) containing a calculation of Consolidated Domestic Liquidity and
Consolidated Global Liquidity as of the last day of the fiscal period covered by
such financial statements.

6.3 Maintenance of Business; Existence. The Company shall continue to engage
primarily in the automotive business and preserve, renew and keep in full force
and effect its organizational existence and take all reasonable actions to
maintain all rights necessary for the normal conduct of its principal line of
business, except, in each case, (i) to the extent that failure to do so would
not have a Material Adverse Effect and (ii) as otherwise permitted or provided
in the Loan Documents.

6.4 Maintenance of Insurance. The Company shall, and shall cause each other Loan
Party to, maintain, as appropriate, with insurance companies that the Company
believes (in the good faith judgment of the management of the Company) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in amounts (after giving effect to any self-insurance,
deductibles, and exclusions which the Company believes (in the good faith
judgment of management of the Company) is reasonable and prudent in light of the
size and nature of its business) and against at least such risks (and with such
risk retentions, deductibles, and exclusions) as the Company believes (in the
good faith judgment of the management of the Company) are reasonable in light of
the size and nature of its business.

6.5 Notices. Promptly upon a Financial Officer of the Company obtaining actual
knowledge thereof, the Company shall give notice to the Administrative Agent of
the occurrence of any Default or Event of Default. Each notice pursuant to this
Section 6.5 shall be accompanied by a statement of a Responsible Officer setting
forth details of the occurrence referred to therein and stating what action the
Company or the other relevant Loan Party has taken, is taking, or proposes to
take with respect thereto.

 

50



--------------------------------------------------------------------------------

6.6 Reinstated Guarantors, etc.. (a) Within 30 days after any Guarantee
Reinstatement Date, the Company shall deliver, or cause to be delivered to the
Administrative Agent a Guarantee Joinder, executed and delivered by each
Domestic Subsidiary that is a Principal Domestic Subsidiary (other than an
Excluded Subsidiary) on such Guarantee Reinstatement Date, together with
customary secretary’s certificates, resolutions and legal opinions; provided,
that the foregoing requirements shall not apply to GM Holdings.

(b) During any Reinstated Guarantee Requirement Period, within 90 days after the
end of any fiscal quarter of the Company, during which (w) the Company or one of
its Principal Domestic Subsidiaries forms or acquires any Principal Domestic
Subsidiary (other than an Excluded Subsidiary), (x) the Company or one of its
Principal Domestic Subsidiaries makes a single investment or a series of related
investments having a value (determined by reference to Net Book Value, in the
case of an investment of assets) of $500 million or more in the aggregate,
directly or indirectly, in a Domestic Subsidiary (other than an Excluded
Subsidiary) that is not a Principal Domestic Subsidiary that results in such
Domestic Subsidiary becoming a Principal Domestic Subsidiary, (y) any Domestic
Subsidiary (other than an Excluded Subsidiary) that is not a Principal Domestic
Subsidiary otherwise becomes a Principal Domestic Subsidiary or (z) any
Principal Domestic Subsidiary ceases to be an Excluded Subsidiary, the Company
shall (or shall cause the relevant Subsidiary to), unless a Guarantee Release
Date shall have occurred prior to such 90th day after the end of such fiscal
quarter of the Company, cause such Principal Domestic Subsidiary (or Domestic
Subsidiary receiving such investment(s) or otherwise becoming a Principal
Domestic Subsidiary) to become a party to the Guarantee pursuant to a Guarantee
Joinder and to deliver customary secretary’s certificates, resolutions and legal
opinions in connection therewith.

(c) Notwithstanding the foregoing or anything in any Loan Document to the
contrary, in no event shall GM Holdings or any other Excluded Subsidiary be
required to be a Guarantor or a Subsidiary Guarantor.

6.7 Books and Records. The Company shall and shall cause each other Loan Party
to keep proper books of records and account in which entries are made in a
manner so as to permit preparation of financial statements in conformity with
GAAP (or, in the case of any Foreign Subsidiary, generally accepted accounting
principles in effect in the jurisdiction of organization of such Foreign
Subsidiary).

6.8 Ratings. The Company shall use commercially reasonable efforts to maintain
an Index Debt Rating, to the extent available, from each of S&P, Moody’s and
Fitch (it being understood that Moody’s does not provide Index Debt Ratings for
investment grade companies); provided, that the Company shall not be required to
obtain or maintain, as applicable, a specific Index Debt Rating.

SECTION 7. NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect or
any Loan, interest or fee payable hereunder or under any other Loan Document is
owing to any Lender:

7.1 Minimum Liquidity. The Company shall not at any time permit the Consolidated
Global Liquidity to be less than $4 billion or the Consolidated Domestic
Liquidity to be less than $2 billion.

7.2 Indebtedness. The Company shall not, and shall not permit any Principal
Domestic Subsidiary to, incur Indebtedness that is secured by a Lien on any
Previously Pledged Assets other than (A) Indebtedness secured by Permitted Liens
on such Previously Pledged Assets and (B) Indebtedness secured by Liens on such
Previously Pledged Assets, in an aggregate principal amount, the Dollar
Equivalent of which, at the time of the incurrence thereof, does not exceed 7.5%
of Consolidated Tangible Assets.

 

51



--------------------------------------------------------------------------------

7.3 Asset Sale Restrictions.

(a) All or Substantially All. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary to, in one transaction or a series of related
transactions, Dispose of all or substantially all of their respective assets (on
a consolidated basis), except (x) in a transaction that complies with
Section 7.4(a) or (y) in the case of any Principal Domestic Subsidiary, to a
wholly-owned Principal Domestic Subsidiary (or a wholly-owned Domestic
Subsidiary that will be, following receipt of such assets, a wholly-owned
Principal Domestic Subsidiary), in each case, other than any Excluded
Subsidiary; provided, that during any Reinstated Guarantee Period, any such
transfer from a Subsidiary Guarantor shall be to another Subsidiary Guarantor;
provided further that notwithstanding the foregoing the Company or any of its
Principal Domestic Subsidiaries may Dispose of all or any portion of an Excluded
Subsidiary Business to one or more Excluded Subsidiaries.

(b) Principal Trade Names. The Company shall not, nor shall it permit any
Principal Domestic Subsidiary or Qualified IP Holding Company to, Dispose of any
Principal Trade Name, except (x) in a transaction that complies with Section 7.4
(other than Section 7.4(b)(iii)), (y) to a wholly-owned Principal Domestic
Subsidiary (or a wholly-owned Domestic Subsidiary that will be, following
receipt of such Principal Trade Name, a wholly-owned Principal Domestic
Subsidiary), in each case, other than any Excluded Subsidiary; provided, that
during any Reinstated Guarantee Period, any such transfer from the Company or a
Subsidiary Guarantor shall be to the Company or another Subsidiary Guarantor or
(z) in the case of the Designated Principal Trade Name, in any Permitted
Principal Trade Name Transfer.

7.4 Fundamental Changes.

(a) Neither the Company nor any Subsidiary Borrower shall merge or consolidate
with any other Person or Dispose of all or substantially all of its assets to
any Person unless (A) no Event of Default shall be continuing after giving
effect to such transaction and (B)(x) such Borrower shall be the continuing
entity or (y)(1) the Person formed by or surviving such merger or consolidation,
or the transferee of such assets, shall be an entity organized or existing under
the laws of the United States, any state thereof, or the District of Columbia
(or, in the case of any Subsidiary Borrower organized outside of the United
States, the jurisdiction of incorporation of such Subsidiary Borrower or any
other Foreign Subsidiary Borrower) that expressly assumes all the obligations of
such Borrower under the Loan Documents pursuant to a supplement or amendment to
the Loan Documents reasonably satisfactory to the Administrative Agent, (2) the
Company and, during any Reinstated Guarantee Period, each Subsidiary Guarantor
shall have reaffirmed its obligations under the Loan Documents and (3) the
Administrative Agent shall have received an opinion of counsel (which may be
internal counsel to a Loan Party) which is reasonably satisfactory to the
Administrative Agent and consistent with the opinions delivered on the Closing
Date with respect to such Borrower; provided, that, so long as no Obligations
are owed by the applicable Subsidiary Borrower, the Company may elect for such
Subsidiary to cease to be a “Borrower” hereunder pursuant to Section 10.1(d)
hereof and, thereafter, such Subsidiary shall not be subject to the restrictions
contained in this paragraph.

(b) During any Reinstated Guarantee Requirement Period, no Subsidiary that is a
Subsidiary Guarantor shall merge or consolidate with any other Person or dispose
of all or substantially all of its assets to any Person unless (i) the Company
or a Subsidiary Guarantor shall be the continuing entity or shall be the
transferee of such assets, (ii) (A) the Person formed by or surviving such
merger or consolidation, or the transferee of such assets, shall be an entity
organized or existing under the laws of the United States, any state thereof, or
the District of Columbia that expressly assumes all the obligations

 

52



--------------------------------------------------------------------------------

of such other Subsidiary Guarantor under the Loan Documents pursuant to a
supplement or amendment to each applicable Loan Document reasonably satisfactory
to the Administrative Agent, (B) the Company and each then-remaining Loan Party
shall have reaffirmed its obligations under the Loan Documents and (C) the
Administrative Agent shall have received an opinion of counsel (which may be
internal counsel to a Loan Party) which is reasonably satisfactory to the
Administrative Agent and, if applicable, consistent with the opinions delivered
on the Closing Date with respect to such Loan Party, or (iii) in connection with
an asset sale not prohibited by Section 7.3.

7.5 Anti-Corruption Laws and Sanctions. The Company and its Subsidiary Borrowers
shall not, and shall not permit any of its Subsidiaries to, knowingly use the
proceeds of the Loans (i) in violation of any Anti-Corruption Laws or (ii) to
fund any activities or business (x) of or with any individual or entity that is
included on any Sanctions List or (y) in, or with the government of, a
Sanctioned Country, except in the case of (x) or (y), to the extent licensed or
otherwise authorized under U.S. law or (in the case of clause (x)) such other
applicable law, as the case may be. Notwithstanding the foregoing, if any
country, region or territory, including Cuba, Iran, North Korea, Syria or
Crimea, shall no longer be the subject of comprehensive territorial sanctions
administered by OFAC, the U.S. Department of Treasury or the U.S. Department of
State, then it shall not be considered a Sanctioned Country for purposes hereof
and the provisions of this Section 7.5 shall no longer apply with respect to
that country, region or territory.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay (i) any principal of any Loan at maturity,
(ii) any interest or Facility Fee hereunder for a period of five Business Days
after receipt of notice of such failure by such Borrower and the Company from
the Administrative Agent or (iii) any other amount due and payable under any
Loan Document for 30 days after receipt of notice of such failure by such
Borrower and the Company from the Administrative Agent (other than, in the case
of amounts in this clause (iii), any such amount being disputed by the Company
in good faith); or

(b) any representation or warranty made or deemed made by the Company in any
Loan Document or in any certified statement furnished pursuant to Section 6.2 at
any time, shall prove to have been incorrect in any material respect on or as of
the date made or deemed made or furnished; or

(c) any Loan Party or any Principal Domestic Subsidiary shall default in the
observance or performance of (i) its agreements in Section 7.1 for a period of
20 consecutive days, or (ii) any other agreement contained in this Agreement
(limited with respect to any Subsidiary Borrower, to Section 7.4 and 7.5) or in
any other Loan Document; provided, that, with respect to clause (ii) only, such
default shall continue unremedied for a period of 20 Business Days after the
Company’s receipt from the Administrative Agent of notice of such default; or

(d) the Company or any Principal Domestic Subsidiary shall (i) default in making
any payment of any principal of any Material Indebtedness on the due date with
respect thereto beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (ii) default in
making any payment of any interest on any Material Indebtedness beyond the
period of grace, if any, provided in the instrument or agreement evidencing,
securing or relating to such Indebtedness; or (iii) default in the observance or
performance of any other agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, the effect of which default is to cause such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable; or

 

53



--------------------------------------------------------------------------------

(e) (i) any Material Loan Party shall (A) commence any case, proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of debtors
(1) seeking to have an order for relief entered with respect to it, or seeking
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (2) seeking appointment of a
receiver, trustee, custodian, conservator or other similar official for it or
for all or any substantial part of its assets, or (B) make a general assignment
for the benefit of its creditors; or (ii) there shall be commenced against any
Material Loan Party, any case, proceeding or other action of a nature referred
to in clause (i) above that (A) results in the entry of an order for relief or
any such adjudication or appointment or (B) remains undismissed, undischarged or
unbonded for a period of 90 days; or

(f) the occurrence of an ERISA Default; or

(g) one or more judgments or decrees shall be entered in the United States
against any Material Loan Party (or in the jurisdiction of organization of the
applicable Material Loan Party) that is not vacated, discharged, satisfied,
stayed or bonded pending appeal within 60 days from the entry thereof, and
involves a liability (not paid or fully covered by insurance as to which the
relevant insurance company has not denied coverage) of the Dollar Equivalent,
individually or in the aggregate, of $1 billion or more; or

(h) the Guarantee of the Company or, during any Reinstated Guarantee Period, any
Subsidiary Guarantor shall cease to be in full force and effect (other than
pursuant to or as provided by the terms hereof or any other Loan Document); or

(i) the occurrence of a Change of Control;

then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (e) above with respect to the Company, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon) and all other amounts owing by any Loan Party to the Lenders under this
Agreement and the other Loan Documents and (B) if such event is any other Event
of Default, either or both of the following actions may be taken: (i) with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Company declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Company,
declare the Loans (with accrued interest thereon) and all other amounts owing to
the Lenders under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section 8, presentment, demand,
protest and all other notices of any kind are hereby expressly waived by the
Borrowers.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise

 

54



--------------------------------------------------------------------------------

such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Loan Document, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing resulted from its or such
Person’s own gross negligence or willful misconduct) or (ii) responsible in any
manner to any of the Lenders for any recitals, statements, representations or
warranties made by any Loan Party or any officer thereof contained in this
Agreement or any other Loan Document or in any certificate, report, statement or
other document referred to or provided for in, or received by the Administrative
Agent under or in connection with, this Agreement or any other Loan Document or
for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document or for any failure of
any Loan Party a party hereto or thereto to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, facsimile, telex or
teletype message, e-mail, statement, order or other document or conversation
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including counsel to any Loan Party), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent may
deem and treat the payee of any Note as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. The Administrative Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless it shall first receive such advice or
concurrence of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified in this Agreement),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

55



--------------------------------------------------------------------------------

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default.” In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders as soon as practicable thereafter. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified in this Agreement); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of a Loan Party or any affiliate of a Loan
Party, shall be deemed to constitute any representation or warranty by the
Administrative Agent to any Lender. Each Lender represents to the Administrative
Agent that it has, independently and without reliance upon the Administrative
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans and other extensions of credit hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

9.7 Indemnification. The Lenders agree to indemnify the Administrative Agent in
its capacity as such (to the extent not reimbursed by or on behalf of the
Company if it is required to do so under Section and without limiting the
obligation of the Company under Section 10.5 to do so), ratably according to
their respective Commitments in effect on the date on which indemnification is
sought under this Section 9.7 (or, if indemnification is sought after the date
upon which the Commitments shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Percentages immediately prior to
such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against such Agent in any
way relating to or arising out of, the Commitments, this Agreement, any of the
other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section 9.7 shall survive the payment of the Loans and all
other amounts payable hereunder.

 

56



--------------------------------------------------------------------------------

9.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though the Administrative Agent were not
the Administrative Agent. With respect to its Loans made or renewed by it and
any other extension of credit made by it hereunder, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Company. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(e) with respect to
the Company shall have occurred and be continuing) be subject to approval by the
Company (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 30 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative Agent
may, on behalf of the Lenders and with the consent of the Company (such consent
not to be unreasonably withheld or delayed and which consent shall not be
required if an Event of Default under Section 8(a) or Section 8(e) with respect
to the Company shall have occurred and be continuing), appoint a successor
Administrative Agent, which shall be a commercial bank organized or licensed
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500 million. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement. After
any retiring Administrative Agent’s resignation as Administrative Agent, the
provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement and the other Loan Documents.

9.10 [Reserved].

9.11 Bookrunners, Lead Arrangers, Global and Regional Coordinators,
Documentation Agents, Syndication Agent and Co-Syndication Agent. None of the
Syndication Agent, Co-Syndication Agent nor any of the bookrunners, lead
arrangers, documentation agents, global or regional coordinator, or other agents
identified on the cover page to this Agreement or in any commitment letter
relating hereto (collectively, the “Arrangers”) shall have any duties or
responsibilities under this Agreement or the other Loan Documents in their
respective capacities as such, nor shall the consent of any such Person, in its
capacity as such, be required for any amendment, modification or supplement to
this Agreement or any other Loan Document.

 

57



--------------------------------------------------------------------------------

9.12 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Agents, and each Arranger
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrowers or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Agents, and each Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrowers or any other Loan
Party, that:

(i) none of the Agents, or any Arranger or any of their respective Affiliates is
a fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agents under this
Agreement, any Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

58



--------------------------------------------------------------------------------

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Agents, or any
Arranger or any their respective Affiliates for investment advice (as opposed to
other services) in connection with the Loans, the Commitments or this Agreement.

(c) The Agents and each Arranger hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. (a) Subject to Section 2.18, neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1 or as otherwise expressly provided herein; provided, that any
update or revision to any annex or schedule to any Loan Document (other than any
amendment or modification to Schedule 1.1C to this Agreement) (including any
update or revision to any annex or schedule to any Loan Document related to a
Guarantee Joinder) shall not constitute an amendment, supplement or modification
for purposes of this Section 10.1 and shall be effective upon acceptance thereof
by the Administrative Agent. The Required Lenders and the Company (on its own
behalf and as agent on behalf of any other Loan Party to the relevant Loan
Document) may, or, with the written consent of the Required Lenders, the
Administrative Agent (on behalf of the Required Lenders) and the Company (on its
own behalf and as agent on behalf of any Loan Party to the relevant Loan
Document) may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights or obligations of the Administrative Agent, the Lenders
or of the Loan Parties hereunder or thereunder or (ii) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument,

 

59



--------------------------------------------------------------------------------

any of the requirements of this Agreement (including any condition precedent to
an Extension of Credit) or the other Loan Documents or any Default or Event of
Default and its consequences; provided, however, that no such waiver and no such
amendment, supplement or modification shall:

(A) forgive or reduce any principal amount or extend the final scheduled date of
maturity of any Loan (for the purpose of clarity each of the foregoing not to
include any waiver of a mandatory prepayment), reduce the stated rate of any
interest, fee or prepayment premium payable hereunder or under any other Loan
Document (except in connection with the waiver of applicability of any
post-default increases in interest rates), or extend the scheduled date of any
payment thereof or increase the amount or extend the expiration date of any
Lender’s Commitment, in each case without the written consent of each Lender
directly and adversely affected thereby;

(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender;

(C) consent to the assignment or transfer by or release of any Borrower of any
of its rights and obligations under this Agreement and the other Loan Documents
(except, for the avoidance of doubt, in the case of any Subsidiary Borrower,
pursuant to Section 10.1(d) below), release the Company from its obligations
under the Guarantee, release all or substantially all of the Subsidiary
Guarantors from the obligations under the Guarantee (in each case, except as
otherwise provided in the Loan Documents), in each case without the written
consent of all Lenders;

(D) reduce the percentage specified in the definition of Required Lenders
without the written consent of all Lenders;

(E) [Reserved];

(F) amend, modify or waive any provision of Section 9 in a manner adverse to the
Administrative Agent without the written consent of the Administrative Agent;

(G) [Reserved];

(H) amend, modify or waive any provision of Section 2.19(a) or (b) without the
written consent of each Lender adversely affected thereby;

(I) [Reserved]; or

(J) add additional available currencies to the Facility without the written
consent of each Lender directly affected thereby.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former positions and rights hereunder and under the
other Loan Documents and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

60



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing paragraph (a), without the consent of the
Required Lenders, but subject to any consent required by paragraphs (A) through
(J) above, the Administrative Agent (on its own behalf and as agent on behalf of
each Lender) and the Company (on its own behalf and as agent on behalf of any
other Loan Party who is a party to the relevant Loan Document) may amend, modify
or supplement any provision of this Agreement or any other Loan Document, and
the Administrative Agent (on its own behalf and as agent on behalf of each
Lender) may waive any provision of this Agreement or any other Loan Document, in
each case to (A) cure any ambiguity, omission, defect or inconsistency,
(B) permit additional affiliates of the Company or other Persons to guarantee
the Obligations, (C) release any Subsidiary Guarantor or other guarantor that is
required or permitted to be released by the terms of any Loan Document and to
release any such Subsidiary Guarantor that was or becomes an Excluded Subsidiary
or (D) add or effect changes to administrative or ministerial provisions
contained herein reasonably believed to be required as a result of the addition
of Subsidiary Borrowers pursuant to Section 10.1(d); provided, that the
Administrative Agent shall notify the Lenders of any such amendment,
modification, supplement or waiver consummated in accordance with this clause
(ii) promptly after consummation thereof.

(c) For the avoidance of doubt it is understood that (i) any transaction
permitted by Sections 2.11 shall not be subject to this Section 10.1 and the
Company and the Administrative Agent may, without the input or consent of any
other Lender (except to the extent provided in any such Section), effect
amendments to this Agreement as may be necessary in the reasonable opinion of
the Company and the Administrative Agent to effect the provisions of such
Sections (including any definitions relating to or necessary to effectuate the
foregoing) and (ii) the delivery of a Guarantee Joinder shall not constitute an
amendment, supplement or modification for purposes of this Section 10.1 and
shall be effective upon the delivery thereof to the Administrative Agent.

(d) In addition, notwithstanding the foregoing, this Agreement may be amended
after the Closing Date without consent of the Lenders, so long as no Default or
Event of Default shall have occurred and be continuing, as follows:

(i) to designate any Subsidiary of the Company (other than GMB and any
Subsidiary of GMF or GMB which is a Brazilian Subsidiary) as a Subsidiary
Borrower (subject to, in the case of any Foreign Subsidiary incorporated under
the laws of any jurisdiction other than England and Wales, the consent of each
Lender (provided, that no such Lender may withhold such consent unless it is
unable to make extensions of credit or provide Commitments to such Foreign
Subsidiary pursuant to any Requirement of Law) and the Administrative Agent (not
to be unreasonably withheld)) upon (A) ten Business Days’ prior notice to the
Administrative Agent (such notice to contain the name, primary business address
and taxpayer identification number of such Subsidiary), (B) the execution and
delivery by the Company, such Subsidiary and the Administrative Agent of a
Borrower Joinder Agreement, providing for such Subsidiary to become a Subsidiary
Borrower, (C) the agreement and acknowledgment by the Company and, during any
Reinstated Guarantee Period, each Subsidiary Guarantor, that the Guarantee
covers the Obligations of such Subsidiary, (D) the delivery to the
Administrative Agent of corporate or other applicable resolutions, other
corporate or other applicable documents, certificates and legal opinions in
respect of such Subsidiary reasonably equivalent to comparable documents
delivered on the Closing Date and (E) the delivery to the Administrative Agent
of any documentation or other information reasonably requested by the
Administrative Agent and necessary to satisfy obligations of the Lenders
described in Section 10.18 or any applicable “know your customer” or other
anti-money-laundering Requirement of Law; and

 

61



--------------------------------------------------------------------------------

(ii) to remove any Subsidiary as a Subsidiary Borrower upon (A) execution and
delivery by the Company to the Administrative Agent of a written notification to
such effect, (B) repayment in full of all Loans made to such Subsidiary Borrower
and (C) repayment in full of all other amounts owing by such Subsidiary Borrower
under this Agreement and the other Loan Documents (it being agreed that any such
repayment shall be in accordance with the other terms of this Agreement) (it
being understood that in the event any Subsidiary Borrower shall cease to be a
Subsidiary of the Company, the Company shall remove such Subsidiary Borrower as
a Subsidiary Borrower hereunder in accordance with the terms of this clause
(ii)).

10.2 Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
notice or electronic transmission, as received during the recipient’s normal
business hours, addressed as follows in the case of any Borrower and the
Administrative Agent, and as set forth in an administrative questionnaire
delivered to the Administrative Agent and the Company in the case of the Lenders
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Any Borrower:   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-A68

Detroit, MI 48265

Attention: Treasurer

with a copy to (which shall not constitute notice):   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-D41

Detroit, MI 48265

Attention: Assistant Treasurer

with a further copy to (which shall not constitute notice):   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-C18

Detroit, MI 48265

Attention: Director, Capital Markets

with a further copy to (which shall not constitute notice):   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-B98

Detroit, MI 48265

Attention: Director, Treasury Operations

with a further copy to (which shall not constitute notice):   

General Motors Company

Mail Code 482-C39-B40

300 Renaissance Center

P.O. Box 300

Detroit, MI 48265-3000

Attention: General Counsel

Email: craig.glidden@gm.com

 

62



--------------------------------------------------------------------------------

Any Borrower:   

General Motors Company

Detroit Treasury Office

300 Renaissance Center

Mail code: 482-C26-A68

Detroit, MI 48265

Attention: Treasurer

with a further copy to (which shall not constitute notice):   

General Motors Company

Mail Code 482-C24-A68

300 Renaissance Center

P.O. Box 300

Detroit, MI 48265-3000

Attention: Assistant General Counsel & Corporate Secretary

Email: rick.hansen@gm.com

Administrative Agent for all notices:   

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations North America

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Email: Meghan.Roberts@chase.com

Facsimile: 302-634-4733

Telephone: 302-634-4670

Attention: Meghan Roberts

with a copy to:   

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY, 10179, United States

Email: RICHARD.DUKER@jpmorgan.com

Facsimile: 212-270-5100

Telephone: 212-270-3057

Attention: Richard W. Duker

provided, that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Section 2.2, 2.9, 2.11, 2.12, 2.14 or 2.30 shall not
be effective until received.

(b) Each of the parties hereto agrees that the Administrative Agent may, but
shall not be obligated to, make any notices or other Communications available to
the Lenders by posting such Communications on IntraLinks™ or a substantially
similar electronic platform chosen by the Administrative Agent to be its
electronic transmission system (the “Approved Electronic Platform”).

(c) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a dual firewall and a user ID/password authorization system) and
the Approved Electronic Platform is secured through a single user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the parties hereto acknowledges
and agrees that the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the parties hereto hereby approves distribution of the Communications through
the Approved Electronic Platform and understands and assumes the risks of such
distribution.

 

63



--------------------------------------------------------------------------------

(d) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY AFFILIATE THEREOF
WARRANTS THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE COMMUNICATIONS OR THE
APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

(e) Each of the parties hereto agrees that the Administrative Agent may, but
(except as may be required by applicable law) shall not be obligated to, store
the Communications on the Approved Electronic Platform in accordance with the
Administrative Agent’s generally-applicable document retention procedures and
policies.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses. The Company agrees (a) to pay or reimburse the
Administrative Agent and the Arrangers for all their reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, the syndication of the Facility, the consummation and
administration of the transactions contemplated hereby and thereby and any
amendment or waiver with respect thereto, including (i) the reasonable fees and
out-of-pocket disbursements of Simpson Thacher & Bartlett LLP, and one
additional local counsel in each relevant jurisdiction for the Administrative
Agent and, in the event of a conflict, one separate counsel (and one local
counsel in each relevant jurisdiction) for all persons similarly situated as
required to address such conflict, (ii) filing and recording fees and expenses
and (iii) the charges of Intralinks, (b) to pay or reimburse the Administrative
Agent for all its reasonable out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement and the other Loan Documents, including the reasonable fees and
out-of-pocket disbursements and other charges of one primary counsel to the
Administrative Agent, one additional local counsel in each relevant jurisdiction
which counsel shall act on behalf of all Lenders and, in the event of a
conflict, one separate counsel (and one local counsel in each relevant
jurisdiction) for all

 

64



--------------------------------------------------------------------------------

persons similarly situated as required to address such conflict, (c) to pay,
indemnify or reimburse each Lender and the Administrative Agent for, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement and the
other Loan Documents, and (d) to pay, indemnify or reimburse each Lender, the
Administrative Agent, their respective affiliates, and their respective
officers, directors, partners, employees, advisors, agents, controlling persons
and trustees (each, an “Indemnitee”) for, and hold each Indemnitee harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever (other than with respect to Taxes, which shall be governed
exclusively by Section 2.21 or with respect to the costs, losses or expenses
which are of the type covered by Section 2.20 or Section 2.22) in respect of the
financing contemplated by this Agreement or the use or the proposed use of
proceeds thereof and the other Loan Documents (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”), provided, that the Company
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from (i) the
gross negligence or willful misconduct of such Indemnitee as determined by a
court of competent jurisdiction in a final and non-appealable judgment, (ii) a
material breach of the Loan Documents by, such Indemnitee, any of its affiliates
or its or their respective officers, directors, partners, employees, advisors,
agents, controlling persons or trustees as determined by a court of competent
jurisdiction in a final and non-appealable judgment or (iii) any dispute solely
among Indemnitees not arising out of any act or omission of the Company or any
of its affiliates (other than disputes involving claims against any Indemnitee
in its capacity as, or fulfilling its role as, the Administrative Agent or an
Arranger or similar role in respect of the transactions contemplated hereby).
Without limiting the foregoing, and to the extent permitted by applicable law,
the Company agrees not to assert, and to cause each of the Subsidiary Guarantors
not to assert, and hereby waives, and agrees to cause each of the Subsidiary
Guarantors to waive, all rights for contribution or any other rights of recovery
with respect to all claims, demands, penalties, fines, liabilities, settlements,
damages, costs and expenses of whatever kind or nature, under or related to
Environmental Laws, that any of them might have by statute or otherwise against
any Indemnitee unless the same shall have resulted from the gross negligence or
willful misconduct of, or material breach of the Loan Documents by, such
Indemnitee, any of its affiliates or its or their respective officers,
directors, partners, employees, advisors, agents, controlling persons or
trustees as determined by a court of competent jurisdiction in a final and
non-appealable judgment. Unless such amounts are being contested in good faith
by the Company, all amounts due under this Section 10.5 shall be payable not
later than 45 Business Days after the party to whom such amount is owed has
provided a statement or invoice therefor, setting forth in reasonable detail,
the amount due and the relevant provision of this Section 10.5 under which such
amount is payable by the Company and any other Borrower. For purposes of the
preceding sentence, it is understood and agreed that the Company may ask for
reasonable supporting documentation to support any request to reimburse or pay
out-of-pocket expenses, legal fees and disbursements, that the grace period to
pay any such amounts shall not commence until such supporting documentation has
been received by the Company and that out-of-pocket expenses that are
reimbursable by the Company are limited to those that are consistent with the
Company’s then prevailing policies and procedures for reimbursement of expenses.
The Company agrees to provide upon request by any party that may be entitled to
expense reimbursement hereunder, on a confidential basis, a written statement
setting forth those portions of its then prevailing policies and procedures that
are relevant to obtaining expense reimbursement hereunder. Statements payable by
the Company pursuant to this Section 10.5 shall be submitted to the Company at
the address of the Company set forth in Section 10.2, or to such other Person or
address as may be hereafter designated by the Company in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive the
repayment of the Loans and all other amounts payable hereunder. In no event
shall any party hereto or any other Loan Party be liable for any special,
indirect, consequential or punitive damages (including any loss of profits,
business or anticipated savings); provided, that this sentence shall not limit
the Loan Parties’ indemnification obligations set forth above to the extent the
relevant, special, indirect, consequential or punitive damages are included in
any third party claim in connection with which the relevant Indemnitee is
entitled to indemnification hereunder.

 

65



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(i) other than pursuant to Section 7.4, neither the Company nor any Subsidiary
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company or any Subsidiary Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 10.6.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below and
subject to advance notice to the Company, any Lender may assign to one or more
assignees (other than the Company or any affiliate of the Company or any natural
person) (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans at the time owing to it) with the prior written consent (in each case, not
to be unreasonably withheld or delayed) of:

(1) the Company (unless such assignment is to a Lender to which any two or more
of the following ratings have been issued by the relevant rating agency: (a) in
the case of S&P, at least BBB; (b) in the case of Moody’s, at least Baa2; and
(c) in the case of Fitch, at least BBB); and

(2) the Administrative Agent;

provided, that (x) no consent provided for in clause (2) above shall be required
for an assignment to a Lender or an affiliate thereof and (y) no consent of the
Company provided for in clause (1) above shall be required if an Event of
Default under Section 8(a) or (e) has occurred and is continuing.

Notwithstanding the foregoing, no Lender shall be permitted to assign any of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans at the time owing to it) to an Ineligible Assignee
without the consent of the Company, which consent may be withheld in its sole
discretion.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments and Loans, the amount of the Commitments and
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $10 million,
unless each of the Company and the Administrative Agent otherwise consent,
provided, that (1) no such consent of the Company shall be required if an Event
of Default under Section 8(a) or (e) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

66



--------------------------------------------------------------------------------

(B) the parties to each assignment (or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.24, the
Administrative Agent, as agent for the assigning Lender, and the Assignee) shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 (which shall be paid by
the assigning Lender or the Assignee or, in the case of an assignment made
pursuant to the exercise of the Company’s rights under Section 2.24, by the
assigning Lender, the Assignee, or the Company); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent and the Company an administrative questionnaire.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.20,
2.21, 2.22 and 10.5 with respect to facts and circumstances occurring prior to
the effective date of such assignment). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 10.6.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Company, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of and
interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Subject to the last sentence of (b)(iii) above,
the entries in the Register shall be conclusive in the absence of manifest
error, and the Company, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Company,
at any reasonable time and from time to time upon reasonable prior notice. The
Administrative Agent shall provide a copy of the Register to the Company upon
its request at any time and from time to time by electronic communication.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender (or, in the case of an assignment made pursuant to the
exercise of the Company’s rights under Section 2.24, the Administrative Agent,
as agent for the assigning Lender) and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 10.6 and any written consent to such assignment required by
paragraph (b) of this Section 10.6, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

67



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of the Company or the Administrative
Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Loan
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents, (D) such
Participant shall not be an Ineligible Participant, and (E) no later than
January 31 of each year, such Lender shall provide the Company with a written
description of each participation of Loans and/or Commitments by such Lender
during the prior year (it being understood that any failure to provide notice
shall not render the participation invalid). Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided, that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly and adversely affected thereby pursuant to
clause (A) of the proviso to the second sentence of Section 10.1(a) and
(2) directly and adversely affects such Participant. Subject to paragraph
(c)(ii) of this Section 10.6, the Company agrees that each Participant shall be
entitled to the benefits of Sections 2.20, 2.21 and 2.22 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section 10.6. Each Lender that sells a participation,
acting solely for this purpose as a non-fiduciary agent of the Company, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided, that no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any Participant or any information relating to a Participant’s interest in
any Loans or its other obligations under this Agreement) except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive in the absence of manifest error, and such Lender, the Company and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.20 or 2.21 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to receive any funds directly from the Company
in respect of Sections 2.20, 2.21, 2.22 or 10.7 unless such Participant shall
have provided to Administrative Agent, acting for this purpose as an agent of
the Company, such information as is required to be recorded in the Register
pursuant to paragraph (b)(iv) above as if such Participant were a Lender. Any
Participant shall not be entitled to the benefits of Section 2.21 unless such
Participant complies with Sections 2.21(c), 2.21(d) and 2.21(e) as though it
were a Lender.

(d) Any Lender may, without the consent of the Company or the Administrative
Agent at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure such Lender’s obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section 10.6 shall not apply to any such pledge or assignment of a security
interest; provided, that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or Assignee for such Lender as a party hereto.

 

68



--------------------------------------------------------------------------------

(e) In connection with any assignment pursuant hereto, the assigning Lender
shall surrender the Note held by it and the Company shall, upon the request to
the Administrative Agent by the assigning Lender or the Assignee, as applicable,
execute and deliver to the Administrative Agent (in exchange for the outstanding
Note of the assigning Lender) a new Note to the order of such assigning Lender
or Assignee, as applicable, in the amount equal to the amount of such assigning
Lender’s or Assignee’s, as applicable, Commitment to it after giving effect to
its applicable assignment (or if the Commitments have terminated, the Loan of
such party). Any Notes surrendered by the assigning Lender shall be returned by
the Administrative Agent to the Company marked “cancelled.”

10.7 Adjustments. If any Lender (a “Benefitted Lender”) shall, at any time after
the Loans and all other amounts payable hereunder shall have become due and
payable (whether at the stated maturity, by acceleration or otherwise), receive
any payment of all or part of the Obligations owing to it (other than in
connection with an assignment made pursuant to Section 10.6), or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set off,
pursuant to events or proceedings of the nature referred to in Section 8(e), or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of the Obligations owing to
such other Lender, such Benefitted Lender shall purchase for cash in Dollars
from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefitted Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided, however, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest; and provided,
further, that no payments in respect of Obligations owing by any Foreign
Subsidiary Borrower shall be utilized to satisfy any Obligations owing by the
Company or any Domestic Subsidiary Borrower.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Company and the
Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission to Jurisdiction; Waivers. (a) Each of the Administrative Agent,
the Lenders, the Company, each Subsidiary Borrower and each other Loan Party
hereby irrevocably and unconditionally:

 

69



--------------------------------------------------------------------------------

(i) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan, the courts of the United States for the Southern
District of New York, and appellate courts from any thereof;

(ii) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
and

(iii) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 10.12 any special, exemplary, punitive or consequential damages.

(b) Upon any Foreign Subsidiary becoming a Subsidiary Borrower, such Subsidiary
Borrower hereby agrees to irrevocably and unconditionally appoint the Company as
its agent to receive on behalf of such Subsidiary Borrower and its property
service of copies of the summons and complaint and any other process which may
be served in any action or proceeding in any such New York State or Federal
court described in paragraph (a) of this Section 10.12. In any such action or
proceeding in such New York State or Federal court, such service may be made on
such Subsidiary Borrower by delivering a copy of such process to such Subsidiary
Borrower in care of the Company. Each Subsidiary Borrower hereby irrevocably and
unconditionally authorizes and directs the Company to accept such service on its
behalf. As an alternate method of service, each Subsidiary Borrower irrevocably
and unconditionally consents to the service of any and all process in any such
action or proceeding in such New York State or Federal court by mailing of
copies of such process to such Subsidiary Borrower by certified or registered
air mail at its address specified in the Borrower Joinder Agreement. Each
Subsidiary Borrower agrees that, to the fullest extent permitted by applicable
law, a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

(c) To the extent that any Subsidiary Borrower has or hereafter may acquire any
immunity (sovereign or otherwise) from any legal action, suit or proceeding,
from jurisdiction of any court or from set-off or any legal process (whether
service or notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) with respect to itself or any
of its property, such Subsidiary Borrower hereby irrevocably waives and agrees
not to plead or claim such immunity in respect of its obligations under this
Agreement or any other Loan Document.

10.13 Judgment. The obligations of the Company or any Subsidiary Borrower in
respect of this Agreement and the other Loan Documents due to any party hereto
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than the currency in which the sum originally due to such party is
denominated (the “Original Currency”), be discharged only to the extent that on
the Business Day following receipt by such party of any sum adjudged to be so
due in the Judgment Currency such party may in accordance with normal banking
procedures purchase the Original Currency with the Judgment Currency; if the
amount of the Original Currency so purchased is less than the sum originally due
under such judgment to such party in the Original Currency, the Company agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify
such party against such loss, and if the amount of the Original Currency so
purchased exceeds the sum originally due to any party to this Agreement, such
party agrees to remit to the Company such excess. The provisions of this
Section 10.13 shall survive the termination of this Agreement and payment of the
Loans, interest and Facility Fees payable hereunder or under any other Loan
Document.

 

70



--------------------------------------------------------------------------------

10.14 Acknowledgments. Each of the Company and the Subsidiary Borrowers hereby
acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent or any Lender has any fiduciary
relationship with or duty to the Company or any Subsidiary arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and the Lenders, on one hand, and the
Company or any Subsidiary, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Company or any Subsidiary and the Lenders.

10.15 Releases of Guarantees.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required in Section 10.1) to take, and the Administrative Agent hereby
agrees to take promptly, any action requested by the Company having the effect
of releasing, or evidencing the release of, any collateral or any obligations
under the Guarantee (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 10.1 or (ii) under the circumstances described in this
Section 10.15.

(b) At such time as the Loans and interest and fees owing hereunder and under
any other Loan Document shall have been paid in full and the Commitments have
been terminated, all obligations (other than as expressly provided therein) of
each Guarantor under the Guarantee shall terminate, all without delivery of any
instrument or performance of any act by any person.

(c) Immediately upon the occurrence of any Guarantee Release Date, all
obligations (other than as expressly provided herein or therein) of each
Subsidiary Guarantor under the Guarantee shall terminate, all without delivery
of any instrument or performance of any act by any person. In connection with
any such termination, the Administrative Agent is hereby irrevocably authorized
by each Lender (without requirement of notice to or consent of any Lender except
as expressly required by Section 10.1) to take, and the Administrative Agent
hereby agrees to take, promptly, any action reasonably requested by the Company
having the effect of releasing, or evidencing the release of, the obligations of
each Subsidiary Guarantor under the Guarantee.

(d) Any guarantees of the Obligations from a Subsidiary Guarantor (including any
obligations of such Subsidiary Guarantor under the Guarantee) will be
automatically released if such Subsidiary Guarantor becomes an Excluded
Subsidiary or for any other reason ceases to be a Subsidiary Guarantor pursuant
to a transaction not otherwise prohibited by the Loan Documents.

10.16 Confidentiality. Each of the Administrative Agent, each Lender and each
Transferee (each a “Receiving Party”) agrees to keep confidential all non-public
information provided to it by or on behalf of any Loan Party or any of its
respective Subsidiaries, the Administrative Agent or any Lender pursuant to or
in connection with any Loan Document; provided, that nothing herein shall
prevent a Receiving Party from disclosing any such information (a) to the
Administrative Agent, any other Lender

 

71



--------------------------------------------------------------------------------

or any affiliate thereof for purposes of the transactions contemplated by this
Agreement (it being acknowledged and agreed that such information would be
subject to the confidentiality provisions of the this Section 10.16), (b)
subject to a written agreement to comply with the provisions of this
Section 10.16 (or other provisions at least as restrictive as this
Section 10.16), to any actual or prospective Transferee or any pledgee referred
to in Section 10.6(c) or any direct or indirect contractual counterparty (or the
professional advisors thereto) to any swap or derivative transaction or to any
credit insurance provider relating to the Company and its obligations, (c) to
its employees, directors, trustees, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates for performing the
purposes of a Loan Document, in each case, who are subject to or bound by an
agreement to comply with the provisions of this Section 10.16 (or other
provisions at least as restrictive as this Section 10.16), (d) upon the request
or demand of any Governmental Authority or regulatory agency (including
self-regulated agencies), (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Company if reasonably feasible, (f) if
requested or required to do so in connection with any litigation or similar
proceeding, after notice to the Company if reasonably feasible, (g) that has
been publicly disclosed (other than by such Receiving Party in breach of this
Section 10.16), (h) to the National Association of Insurance Commissioners or
any similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s investment portfolio in
connection with ratings issued with respect to such Lender, (i) in connection
with the exercise of any remedy hereunder or under any other Loan Document or
(j) with the consent of the Borrower.

10.17 WAIVERS OF JURY TRIAL. THE COMPANY, EACH SUBSIDIARY BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.18 USA Patriot Act. Each Lender hereby notifies the Company and each
Subsidiary Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “USA
Patriot Act”), it is required to obtain, verify and record information that
identifies the Company and each Subsidiary Borrower, which information includes
the name and address of the Company and each Subsidiary Borrower and other
information that will allow such Lender to identify the Company and each
Subsidiary Borrower in accordance with the USA Patriot Act.

10.19 [Reserved].

10.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions..
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

 

72



--------------------------------------------------------------------------------

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page intentionally left blank. Signature pages follow.]

 

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

GENERAL MOTORS COMPANY By:  

/s/ Rick Westenberg

  Name: Rick Westenberg   Title: Treasurer GENERAL MOTORS FINANCIAL COMPANY,
INC. By:  

/s/ Susan B. Sheffield

  Name: Susan B. Sheffield   Title: Executive Vice President and Chief Financial
Officer GM GLOBAL TREASURY CENTRE LIMITED By:  

/s/ Vikas Khare

  Name: Vikas Khare   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and as Lender By:  

/s/ Gene R. Riego De Dios

  Name: Gene R. Riego De Dios   Title: Executive Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

CITIBANK, N.A., as Syndication Agent and as Lender By:  

/s/ Susan Olsen

  Name: Susan Olsen   Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as Lender By:  

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title: Senior Vice President By:  

/s/ Brian Crowley

  Name: Brian Crowley   Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender By:  

/s/ Brian Lukehart

  Name: Brian Lukehart   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BANK OF MONTREAL, CHICAGO BRANCH, as Lender By:  

/s/ Brian L. Banke

  Name: Brian L. Banke
  Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Lender By:  

/s/ Craig Malloy

  Name: Craig Malloy   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

BNP PARIBAS, as Lender By:  

/s/ Michael A Kowalczuk

  Name: Michael A Kowalczuk   Title: Managing Director By:  

/s/ Melissa Dyki

  Name: Melissa Dyki   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as Lender By:  

/s/ Dominic Sorresso

  Name: Dominic Sorresso   Title: Authorized Signatory By:  

/s/ Melissa Brown

  Name: Melissa Brown   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Michael Ravelo

  Name: Michael Ravelo   Title: Managing Director By:  

/s/ Tak Cheng

  Name: Tak Cheng   Title: Assistant Vice President

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Lender By:  

/s/ Jil Wong

  Name: Jil Wong   Title: Director By:  

/s/ Gordon Yip

  Name: Gordon Yip   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

DBS BANK LTD., as Lender By:  

/s/ Yeo How Ngee

  Name: Yeo How Ngee   Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Lender By:  

/s/ Ming K. Chu

  Name: Ming K. Chu   Title: Director By:  

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:  

/s/ Ryan Durkin

  Name: Ryan Durkin   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH, as Lender By:
 

/s/ Jing Qu

  Name: Jing Qu   Title: Assistant Vice President By:  

/s/ Gang Duan

  Name: Gang Duan   Title: Executive Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

ING BANK N.V., DUBLIN BRANCH, as Lender By:  

/s/ Sean Hassett

  Name: Sean Hassett   Title: Director By:  

/s/ Barry Fehily

  Name: Barry Fehily   Title: Country Manager

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

LLOYDS BANK PLC, as Lender By:  

/s/ Daven Popat

  Name: Daven Popat   Title: Senior Vice President By:  

/s/ Cheryl Wilson

  Name: Cheryl Wilson   Title: Head of Operations, North America

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

MIZUHO BANK, LTD., as Lender By:  

/s/ Tracy Rahn

  Name: Tracy Rahn   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender By:  

/s/ Kenya Yamamoto

  Name: Kenya Yamamoto   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

MUFG BANK, LTD., as Lender By:  

/s/ Eric Hill

  Name: Eric Hill   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender By:  

/s/ Benjamin Lennon

  Name: Benjamin Lennon   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

SANTANDER BANK, N.A., as Lender By:  

/s/ Xavier Ruiz Sena

  Name: Xavier Ruiz Sena   Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

SOCIETE GENERALE, as Lender By:  

/s/ John Hogan

  Name: John Hogan   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as Lender By:  

/s/ Katsuyuki Kubo

  Name: Katsuyuki Kubo   Title: Managing Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as Lender By:  

/s/ Lisa Garling

  Name: Lisa Garling   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Lender By:  

/s/ John T. Smathers

  Name: John T. Smathers   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as Lender By:  

/s/ Bradley Walker

  Name: Bradley Walker   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND PLC, as Lender By:  

/s/ Jonathan Eady

  Name: Jonathan Eady   Title: Vice President

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as Lender By:  

/s/ Savo Bozic

  Name: Savo Bozic   Title: Authorized Signatory

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as Lender By:  

/s/ Jeffrey S. Johnson

  Name: Jeffrey S. Johnson   Title: Senior Vice President

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

UNICREDIT BANK AG, NEW YORK BRANCH, as Lender By:  

/s/ Ken Hamilton

  Name: Ken Hamilton   Title: Managing Director By:  

/s/ Kelly Milton

  Name: Kelly Milton   Title: Director

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, National Association, as Lender By:  

/s/ Matt J. Perrizo

  Name: Matt J. Perrizo   Title: Vice President

 

Signature Page to 364-Day Revolving Credit Agreement



--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

to

  Credit Agreement

COMMITMENTS/DDTP INFORMATION

 

Lender    Commitment     

Scheme Reference

Number

    

Jurisdiction of

Tax Residence

 

JPMorgan Chase Bank, N.A.

   $ [***]        13/M/0268710/DTTP      U.S.A.  

Citibank, N.A.

   $ [***]        13/C/62301/DTTP        U.S.A.  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ [***]        9/B/75354/DTTP        Spain  

Bank of America, N.A. 1

   $ [***]        13/B/7418/DTTP        U.S.A.  

Barclays Bank PLC

   $ [***]        N/A        UK  

BNP Paribas

   $ [***]        5/B/255139/DTTP        France  

Commerzbank AG New York Branch

   $ [***]        7/C/25382/DTTP        Germany  

Credit Agricole Corporate and Investment Bank

   $ [***]        5/C/0222082/DTTP        France  

Deutsche Bank AG New York Branch

   $ [***]        07/D/70006/DTTP        Germany  

Goldman Sachs Bank USA

   $ [***]        13/G/0351779/DTTP        U.S.A.  

Industrial and Commercial Bank of China Limited, New York Branch

   $ [***]        23/I/358686/DTTP        China  

Lloyds Bank plc

   $ [***]        N/A        UK  

Mizuho Bank, Ltd.

   $ [***]        43/M/274822/DTTP        Japan  

Morgan Stanley Senior Funding, Inc.

   $ [***]        13/M/227953/DTTP        U.S.A.  

Royal Bank of Canada

   $ [***]        3/R/70780/DTTP        Canada  

 

1  Bank of America Merrill Lynch International is a designated Affiliate of Bank
of America, N.A. for the purpose of lending to certain Foreign Subsidiary
Borrowers. Any reference to “Bank of America Merrill Lynch International
Limited” is a reference to its successor in title Bank of America Merrill Lynch
International Designated Activity Company (including, without limitation, its
branches) pursuant to and with effect from the merger between Bank of America
Merrill Lynch International Limited and Bank of America Merrill Lynch
International Designated Activity Company that takes effect in accordance with
Chapter II, Title II of Directive (EU) 2017/1132 (which repeals and codifies the
Cross-Border Mergers Directive (2005/56/EC)), as implemented in the United
Kingdom and Ireland. Notwithstanding anything to the contrary in any Loan
Document, a transfer of rights and obligations from Bank of America Merrill
Lynch International Limited to Bank of America Merrill Lynch International
Designated Activity Company pursuant to such merger shall be permitted.

 

Credit Agreement Schedule 1.1A

 

 

[***] Confidential portions of this document have been omitted under a request
for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934 and submitted separately to the United States Securities and Exchange
Commission.



--------------------------------------------------------------------------------

Lender    Commitment     

Scheme Reference

Number

    

Jurisdiction of

Tax Residence

 

Societe Generale

   $ [***]        5/S/70085/DTTP        France  

Sumitomo Mitsui Banking Corporation

   $ [***]        43/S/274647/DTTP        Japan  

The Bank of Nova Scotia

   $ [***]        003/T/0366714/DTTP        Canada  

The Royal Bank of Scotland plc

   $ [***]        N/A        UK  

The Toronto-Dominion Bank, New York Branch

   $ [***]        3/T/80000/DTTP        Canada  

Canadian Imperial Bank of Commerce, New York Branch

   $ [***]        3/C/80001/DTTP        Canada  

UniCredit Bank AG, New York Branch

   $ [***]        7/U/237605/DTTP        Germany  

DBS Bank Ltd.

   $ [***]        67/D/363894/DTTP        Singapore  

U.S. Bank National Association

   $ [***]        13/U/62184/DTTP        U.S.A.  

Bank of Montreal, Chicago Branch

   $ [***]        3/M/270436/DTTP        Canada  

Santander Bank, N.A.

   $ [***]        013/S/357603/DTTP        U.S.A.  

MUFG Bank, Ltd.

   $ [***]        43/B/322072/DTTP        Japan  

SunTrust Bank

   $ [***]        13S/67712/DTTP        U.S.A.  

The Bank of New York Mellon

   $ [***]        13/B/357401/DTTP        U.S.A.  

ING Bank N.V., Dublin Branch

   $ [***]       



12-I-371270-DTTP
(with respect to ING
Ireland DAC as
applicable lending
office)  
 
 
 
       Ireland  

Wells Fargo Bank, National Association

   $ [***]        13/W/61173/DTTP        U.S.A.     

 

 

    

 

 

    

 

 

 

Total

   $ [***]        

 

Credit Agreement Schedule 1.1A

 

 

[***] Confidential portions of this document have been omitted under a request
for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934 and submitted separately to the United States Securities and Exchange
Commission.



--------------------------------------------------------------------------------

 

SCHEDULE 1.1B

to

  Credit Agreement

INITIAL EXCLUDED SUBSIDIARIES

 

Name of Entity

   Jurisdiction of
Organization  

GM Cruise LLC

     Delaware  

General Motors China LLC

     Delaware  

General Motors Ventures LLC

     Delaware  

Global Services Detroit LLC

     Delaware  

GM Canada Holdings LLC

     Delaware  

GM Regional Holdings LLC

     Delaware  

GMGP Holdings LLC

     Delaware  

Maven Drive LLC

     Delaware  

OnStar LLC

     Delaware  

 

Credit Agreement Schedule 1.1B



--------------------------------------------------------------------------------

 

SCHEDULE 1.1C

to

  Credit Agreement

PRICING GRID

 

S&P / Moody’s / Fitch

Company’s Rating

   Facility Fee Rate      Applicable
Margin
for Eurocurrency
Loans      Applicable
Margin
for ABR Loans      All-in Spread
for
Eurocurrency
Loans  

³ A/A2/A

     [***]        [***]        [***]        [***]  

A-/A3/A-

     [***]        [***]        [***]        [***]  

BBB+ / Baa1 / BBB+

     [***]        [***]        [***]        [***]  

BBB / Baa2 / BBB

     [***]        [***]        [***]        [***]  

BBB- / Baa3 / BBB-

     [***]        [***]        [***]        [***]  

BB+ / Ba1 / BB+

     [***]        [***]        [***]        [***]  

£ BB / Ba2 / BB

     [***]        [***]        [***]        [***]  

Changes in the Applicable Margin and Facility Fee Rate shall become effective on
the date on which S&P, Moody’s and/or Fitch changes the rating it has issued
with respect to the Company’s Applicable Rating. Each such change in the
Applicable Margin or Facility Fee Rate, as applicable, shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of S&P, Moody’s and/or Fitch shall change, or if any such rating agency
shall cease to be in the business of rating corporate debt obligations, the
Company and the Administrative Agent (in consultation with the Lenders) shall
negotiate in good faith to amend this definition to reflect such changed rating
system or the unavailability of ratings from such rating agency and, pending the
effectiveness of any such amendment, the Applicable Margin and the Facility Fee
Rate shall be determined by reference to the rating most recently in effect
prior to such change or cessation. [***].

 

Credit Agreement Schedule 1.1C

 

 

[***] Confidential portions of this document have been omitted under a request
for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934 and submitted separately to the United States Securities and Exchange
Commission.



--------------------------------------------------------------------------------

 

SCHEDULE 1.1 D

to

  Credit Agreement

EXISTING LIENS

Liens reflected in the lien search results, dated as of April 9, 2018 delivered
to the Administrative Agent prior to the Closing Date.

 

Credit Agreement Schedule 1.1D



--------------------------------------------------------------------------------

 

SCHEDULE 1.1 E

to

  Credit Agreement

EXCLUDED SUBSIDIARY BUSINESSES

[***]

 

Credit Agreement Schedule 1.1E

 

 

[***] Confidential portions of this document have been omitted under a request
for confidential treatment pursuant to Rule 24b-2 of the Securities Exchange Act
of 1934 and submitted separately to the United States Securities and Exchange
Commission.



--------------------------------------------------------------------------------

 

SCHEDULE 4.6

to

  Credit Agreement

LITIGATION

None.

 

Credit Agreement Schedule 4.6



--------------------------------------------------------------------------------

EXHIBIT A      

to              

Credit Agreement

 

 

 

FORM OF

GUARANTEE AGREEMENT

made by

GENERAL MOTORS COMPANY

AND CERTAIN OTHER PERSONS FROM TIME TO TIME PARTIES HERETO, as the Guarantors

in favor of

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

Dated as of April 18, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

DEFINED TERMS

     1  

1.1

 

Definitions

     1  

1.2

 

Other Definitional Provisions

     3  

Section 2.

 

Guarantee

     3  

2.1

 

Guarantee

     3  

2.2

 

Right of Contribution

     4  

2.3

 

No Subrogation

     4  

2.4

 

Amendments, etc. with respect to the Guaranteed Obligations

     4  

2.5

 

Guarantee Absolute and Unconditional

     5  

2.6

 

Reinstatement

     5  

2.7

 

Payments

     6  

Section 3.

 

MISCELLANEOUS

     6  

3.1

 

Authority of Administrative Agent

     6  

3.2

 

Amendments in Writing

     6  

3.3

 

Notices

     6  

3.4

 

No Waiver by Course of Conduct; Cumulative Remedies

     6  

3.5

 

Enforcement Expenses; Indemnification

     7  

3.6

 

Successors and Assigns

     7  

3.7

 

Counterparts

     7  

3.8

 

Severability

     7  

3.9

 

Section Headings

     7  

3.10

 

Integration

     7  

3.11

 

GOVERNING LAW

     8  

3.12

 

Submission To Jurisdiction; Waivers

     8  

3.13

 

Judgment

     8  

3.14

 

Additional Guarantors

     8  

3.15

 

Releases

     9  

3.16

 

WAIVER OF JURY TRIAL

     9  

ANNEX

 

Annex I  

  

Form of Joinder Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of April 18, 2018 (this “Agreement”), made by
GENERAL MOTORS COMPANY, a Delaware corporation (the “Company”), and each of the
Subsidiary Guarantors (such term and certain other capitalized terms used herein
being defined in Section 1.1) from time to time party hereto, and each of the
Other Guarantors from time to time party hereto (together with the Company and
the Subsidiary Guarantors, collectively, the “Guarantors”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the lenders (collectively, the “Lenders”) from time to time party to
the 364-Day Revolving Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Company, General Motors
Financial Company, Inc., a Texas Corporation, GM Global Treasury Centre Limited,
a corporation organized under the laws of England and Wales, the other
Subsidiary Borrowers from time to time parties thereto, the Lenders, the
Administrative Agent, Citibank, N.A., as syndication agent (in such capacity,
the “Syndication Agent”), Bank of America, N.A., as co-syndication agent (in
such capacity, the “Co-Syndication Agent”), and the other agents named therein.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to or for the account of the Company and the
Subsidiary Borrowers upon the terms and subject to the conditions set forth
therein;

WHEREAS, each of the Company and the Subsidiary Borrowers is a member of an
affiliated group of companies that includes each other Guarantor;

WHEREAS, each Guarantor will derive substantial direct and indirect benefit from
the making of the extensions of credit made by the Lenders to or for the account
of the Company or any Subsidiary Borrower, as applicable, under the Credit
Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to or for the account of the Company or
any Subsidiary Borrower, as applicable, under the Credit Agreement that each
Guarantor shall have executed and delivered this Agreement to the Administrative
Agent;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to or for the
account of the Company or any Subsidiary Borrower, as applicable, under the
Credit Agreement, each Guarantor hereby agrees with the Administrative Agent,
for the benefit of the Guaranteed Parties, as follows:

SECTION 1. DEFINED TERMS

1.1 Definitions.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings assigned to such terms in the Credit
Agreement.

(b) The following terms shall have the following meanings:

“Administrative Agent” has the meaning assigned to such term in the preamble.

“Agreement” has the meaning assigned to such term in the preamble.



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the preamble.

“Credit Agreement” has the meaning assigned to such term in the preamble.

“Guaranteed Obligations” means, collectively, the unpaid principal of and
interest on the Loans and all other obligations and liabilities of the Company
and the Subsidiary Borrowers (including interest on such other obligations or
liabilities accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and interest accruing on the Loans and
such other obligations and liabilities at the then applicable rate provided in
the Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Company or any Subsidiary Borrower, whether or not a claim for post-filing
or post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender thereunder, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with the Loan Documents to which the
Company or any Subsidiary Borrower is a party, in each case whether on account
of principal, interest, reimbursement obligations, fees, prepayment premiums,
indemnities, costs, expenses or otherwise (including all reasonable fees and
out-of-pocket disbursements of external counsel to the Administrative Agent or
the Lenders that are required to be paid by the Company or any Subsidiary
Borrower pursuant to the terms of any of the Loan Documents).

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each other Person that holds a Guaranteed Obligation.

“Guarantors” has the meaning assigned to such term in the preamble.

“Joinder Agreement” has the meaning assigned to such term in Section 3.14.

“Lenders” has the meaning assigned to such term in the preamble.

“Other Guarantors” means each Person, other than the Company, a Subsidiary
Guarantor or the Administrative Agent, that becomes a party to this Agreement
pursuant to a Joinder Agreement executed and delivered by such Person pursuant
to Section 3.14.

“paid in full” or “payment in full” means with respect to the Guaranteed
Obligations, the payment in full in cash of the principal of and accrued (but
unpaid) interest (including post-petition interest) and premium, if any, on, all
such Guaranteed Obligations after or concurrently with termination of all
commitments thereunder and payment in full in cash of all fees payable with
respect to a Guaranteed Obligation at or prior to the time such principal and
interest are paid.

“Subsidiary Guarantor” means during any Reinstated Guarantee Period, each
Domestic Subsidiary that was a Principal Domestic Subsidiary on the applicable
Guarantee Reinstatement Date or that became a party to this Agreement after such
Guarantee Reinstatement Date pursuant to Section 6.6(b) or 10.1(b) of the Credit
Agreement; provided, however, that the term “Subsidiary Guarantor” shall not
include (i) GM Holdings, (ii) any Excluded Subsidiary, (iii) any Foreign
Subsidiary Holding Company and (iv) any such Person from and after the date such
Person ceases to be a party to this Agreement in accordance with the terms
hereof until the date such Person becomes or is required to become a party to
this Agreement. It is understood and agreed that, as of the date hereof, no
“Subsidiary Guarantors” are party to this Agreement.

 

2



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section references are to
this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) References to agreements defined in Section 1.1(b) shall, unless otherwise
specified, be deemed to refer to such agreements as amended, supplemented,
restated or otherwise modified from time to time, references to any Person shall
include its successors and permitted assigns, and references to any law, treaty,
statute, rule or regulation shall (unless otherwise specified) be construed as
including all statutory provisions, regulatory provisions, rulings, opinions,
determinations or other provisions consolidating, amending, replacing,
supplementing or interpreting such law, treaty, statute, rule or regulation.

SECTION 2. GUARANTEE

2.1 Guarantee.

(a) Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees, as primary obligor and not merely as surety, to the
Administrative Agent, for the ratable benefit of the Guaranteed Parties, the
prompt and complete payment, and not collection, and performance by the Company
and each Subsidiary Borrower, as applicable, when due (whether at the stated
maturity, by acceleration or otherwise) and at all times thereafter, of all
Guaranteed Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal and state laws relating to the insolvency of debtors (after
giving effect to the right of contribution established in Section 2.2).

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Guaranteed Parties hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until all the Guaranteed Obligations shall have been paid in full,
notwithstanding that from time to time during the term of the Credit Agreement,
the Company and/or one or more of the Subsidiary Borrowers may be free from any
Guaranteed Obligations.

(e) No payment made by the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
any Guaranteed Party from the Company, any Subsidiary Borrower, any of the
Guarantors, any other guarantor or any other Person by virtue of any action or
proceeding or any set-off or appropriation or application at any time or from
time to time in reduction of or in payment of the Guaranteed Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Guaranteed Obligations or
any payment received or collected from such Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of such Guarantor hereunder until the Guaranteed Obligations
are paid in full.

 

3



--------------------------------------------------------------------------------

2.2 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Guarantor shall have paid
more than its proportionate share of any payment made hereunder, such Guarantor
shall be entitled to seek and receive contribution from and against any other
Guarantor hereunder which has not paid its proportionate share of such payment.
Each Guarantor’s right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Guarantor to any Guaranteed
Party and each Guarantor shall remain liable to such Guaranteed Party for the
full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation.

Notwithstanding any payment made by any Guarantor hereunder or any set-off or
application of funds of any Guarantor by any Guaranteed Party, no Guarantor
shall be entitled to be subrogated to any of the rights of any Guaranteed Party
against the Company, any of the Subsidiary Borrowers or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Guaranteed Party for the payment of the
Guaranteed Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company, any Subsidiary Borrower or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Guaranteed Parties by the Company and the Subsidiary
Borrowers on account of the Guaranteed Obligations are paid in full. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Guaranteed Obligations shall not have been paid in
full, such amount shall be held by such Guarantor in trust for the Guaranteed
Parties, and shall, forthwith upon receipt by such Guarantor, be turned over to
the Administrative Agent in the form received by such Guarantor (duly indorsed
by such Guarantor to the Administrative Agent, if required), to be applied
against the Guaranteed Obligations, whether matured or unmatured, in such order
as such Guarantor (or, if an Event of Default shall have occurred and be
continuing, the Administrative Agent) may determine.

2.4 Amendments, etc. with respect to the Guaranteed Obligations.

Other than as expressly contemplated by Section 3.15 hereof, each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Guaranteed Obligations made by
any Guaranteed Party may be rescinded by such Guaranteed Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by any Guaranteed
Party, and the Credit Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders, all affected Lenders, or all Lenders, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by any Guaranteed Party for the
payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. No Guaranteed Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Guaranteed Obligations or for the guarantee contained in this Section 2
or any property subject thereto.

 

4



--------------------------------------------------------------------------------

2.5 Guarantee Absolute and Unconditional.

To the extent permitted by applicable law, each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by any Guaranteed Party upon the
guarantee contained herein or acceptance of the guarantee contained herein; the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained herein; and all dealings between the
Company, any of the Subsidiary Borrowers and any of the Guarantors, on the one
hand, and the Guaranteed Parties, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guarantee contained herein. To the extent permitted by applicable law, each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Company, any of the Subsidiary Borrowers
or any of the Guarantors with respect to the Guaranteed Obligations. Each
Guarantor understands and agrees that the guarantee contained herein shall be
construed as a continuing, absolute and unconditional guarantee of payment
without regard to (a) the validity or enforceability of the Credit Agreement or
any other Loan Document, any of the Guaranteed Obligations or any other
collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by any Guaranteed Party, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Company, any Subsidiary Borrower or any other Person against any Guaranteed
Party, (c) any law or regulation of any jurisdiction or any other event
affecting any term of the Guaranteed Obligations or (d) any other circumstance
whatsoever (with or without notice to or knowledge of the Company, any
Subsidiary Borrower or such Guarantor) which constitutes, or might be construed
to constitute, an equitable or legal discharge or defense of a surety or
guarantor or any other obligor on any obligation of the Company or any
Subsidiary Borrower for any of the Guaranteed Obligations, or of such Guarantor
under the guarantee contained herein, in bankruptcy or in any other instance.
Notwithstanding anything herein to the contrary, (x) the Company understands and
agrees that this Agreement shall remain in full force and effect as to the
Company’s obligations hereunder notwithstanding the occurrence of any Guarantee
Release Date, but subject to any release of such obligations hereunder to the
extent provided in, and pursuant to the terms of, Section 3.15 and (y) each of
the other Guarantors shall be released from its obligations hereunder to the
extent provided in, and pursuant to the terms of, Section 3.15. When making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against the Company, any Subsidiary Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by any
Guaranteed Party to make any such demand, to pursue such other rights or
remedies or to collect any payments from the Company, any Subsidiary Borrower,
any other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Company, any Subsidiary Borrower, any other Guarantor or any other Person or
any such collateral security, guarantee or right of offset, shall not relieve
any Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of any Guaranteed Party against any Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

2.6 Reinstatement.

The guarantee contained herein shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Guaranteed Obligations is rescinded or must otherwise be restored or returned by
any Guaranteed Party upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Company, any Subsidiary Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company, any Subsidiary Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payments had not been made.

 

5



--------------------------------------------------------------------------------

2.7 Payments.

Each Guarantor hereby guarantees that payments hereunder will be paid to the
Administrative Agent without set-off or counterclaim in Dollars at the Funding
Office. All payments made hereunder shall be made in accordance with Sections
1.3 and 2.21 of the Credit Agreement.

SECTION 3. MISCELLANEOUS

3.1 Authority of Administrative Agent.

Each Guarantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
among the Guaranteed Parties, be governed by the Credit Agreement and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Administrative Agent and the Guarantors the Administrative
Agent shall be conclusively presumed to be acting as agent for the Lenders with
full and valid authority so to act or refrain from acting, and no Guarantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority. No Guaranteed Party other than the Administrative Agent may
exercise any right or remedy hereunder, it being understood that all of such
rights and remedies are vested in, and are exercisable solely by, the
Administrative Agent for the benefit of the Guaranteed Parties.

3.2 Amendments in Writing.

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 10.1 of the
Credit Agreement.

3.3 Notices.

All notices, requests and demands to or upon the Administrative Agent or any
Guarantor hereunder shall be effected in the manner provided for in Section 10.2
of the Credit Agreement; provided, that any such notice, request or demand to or
upon any Guarantor shall be addressed to the Company at the addresses provided
in Section 10.2 of the Credit Agreement (or such other address as the Company
may at any time or from time to time provide for purposes of the Credit
Agreement and this Agreement).

3.4 No Waiver by Course of Conduct; Cumulative Remedies.

No Guaranteed Party shall by any act (except by a written instrument pursuant to
Section 3.2), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of any
Guaranteed Party, any right, power or privilege hereunder shall operate as a
waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by any Guaranteed Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Guaranteed Party would otherwise have on any
future occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

6



--------------------------------------------------------------------------------

3.5 Enforcement Expenses; Indemnification.

(a) Without intending to duplicate the obligations of the Guarantors under
Section 2.1, if and to the extent that the Company is required to pay or
reimburse the Guaranteed Parties (or any of them), for various costs and
expenses contemplated by Section 10.5 of the Credit Agreement, or to indemnify
the Indemnitees (or any of them) for the Indemnified Liabilities, in each case
as and to the extent (and in the manner) contemplated by Section 10.5 of the
Credit Agreement, each Guarantor, jointly and severally, hereby agrees to make
such payments or reimbursements and to provide such indemnification.

(b) The agreements of each Guarantor in this Section 3.5 shall survive repayment
of the Guaranteed Obligations and all other amounts payable under the Credit
Agreement.

3.6 Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the Guaranteed Parties
and their permitted successors and assigns; provided, that no Guarantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement other than (i) to the extent expressly permitted by the Credit
Agreement or (ii) with the prior written consent of the Administrative Agent.

3.7 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

3.8 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

3.9 Section Headings.

The Section headings used in this Agreement are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

3.10 Integration.

This Agreement and the other Loan Documents represent the entire agreement of
the Guarantors and the Guaranteed Parties with respect to the subject matter
hereof and thereof, and there are no promises, undertakings, representations or
warranties by any Guarantor or any Guaranteed Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.

 

7



--------------------------------------------------------------------------------

3.11 GOVERNING LAW.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

3.12 Submission To Jurisdiction; Waivers.

Each Guarantor hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York located in
the Borough of Manhattan, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Guarantor at its
address referred to in Section 3.3 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) in the case of each Guarantor other than the Company, hereby irrevocably
designates the Company (and the Company hereby irrevocably accepts such
designation) as its agent to receive service of process in any such action or
proceeding;

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

3.13 Judgment.

The parties hereto agree that Section 10.13 of the Credit Agreement shall apply
to the obligations of the Guarantors hereunder, mutatis mutandis.

3.14 Additional Guarantors.

Each Subsidiary of the Company that is required to become a party to this
Agreement pursuant to Section 6.6 of the Credit Agreement, and each other Person
(whether or not a Subsidiary of the Company) that the Company desires to become
a party to this Agreement pursuant to Section 10.1(b) of the Credit Agreement or
otherwise, shall become a Guarantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary or other Person of a Joinder Agreement
in the form of Annex I hereto (a “Joinder Agreement”).

 

8



--------------------------------------------------------------------------------

3.15 Releases.

(a) Upon the satisfaction of the conditions set forth in Section 10.15(b) of the
Credit Agreement, this Agreement and the obligations (other than those expressly
stated to survive such termination) of each Guarantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
in accordance with the terms thereof.

(b) Upon the satisfaction of the conditions set forth in Section 10.15(c) of the
Credit Agreement, the obligations (other than those expressly stated to survive
such termination) of each Subsidiary Guarantor hereunder shall terminate,
without delivery of any instrument or performance of any act by any party, in
accordance with the terms thereof.

(c) Upon the satisfaction of the conditions set forth in Section 10.15(d) of the
Credit Agreement, the obligations (other than those expressly stated to survive
such termination) of any applicable Subsidiary Guarantor hereunder shall
terminate, without delivery of any instrument or performance of any act by any
party, in accordance with the terms thereof.

(d) Notwithstanding the foregoing, the Administrative Agent agrees, at the
request and the expense of the Company, at any time and from time to time, to
execute and deliver any instrument or other document and in such form as may be
reasonably specified by the Company, in order to give effect to the release of
any Guarantor pursuant to the foregoing provisions of this Section 3.15.

3.16 WAIVER OF JURY TRIAL.

EACH GUARANTOR AND THE ADMINISTRATIVE AGENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Remainder of this page intentionally left blank.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

GENERAL MOTORS COMPANY, as the Company By:  

 

  Name:  

 

  Title:  

 

Signature Page to 364-Day Guarantee Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

By:  

 

Name:   Title:  

Signature Page to 364-Day Guarantee Agreement



--------------------------------------------------------------------------------

Annex 1          

to                

Guarantee Agreement

JOINDER AGREEMENT, dated as of             , 20     (the “Joinder Agreement”),
made by                      (the “Additional Guarantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders from time to time parties to the Credit Agreement
referred to below. Unless otherwise defined herein, all capitalized terms not
defined herein shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H :

WHEREAS, pursuant to the terms of the certain 364-Day Revolving Credit
Agreement, dated as of April 18, 2018 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation (the
“Company”), General Motors Financial Company, Inc., a Texas corporation (“GMF”),
GM Global Treasury Centre Limited, a corporation organized under the laws of
England and Wales (“GMGTC”), the other Subsidiary Borrowers from time to time
parties thereto, the Lenders, the Administrative Agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein, the Company [has] [and certain of its Subsidiaries
(collectively, the “Subsidiary Guarantors”; and, together with the Company and
the other Persons party to the Guarantee Agreement (as defined below) as
guarantors, collectively, the “Guarantors”) have] entered into the Guarantee
Agreement, dated as of April 18, 2018 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Guarantee Agreement”); and

WHEREAS, the Additional Guarantor desires to become a party to the Guarantee
Agreement in accordance with Section 3.14 of the Guarantee Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Joinder Agreement, the
Additional Guarantor, as provided in Section 3.14 of the Guarantee Agreement,
hereby becomes a party to the Guarantee Agreement as a Guarantor thereunder with
the same force and effect as if originally named therein as a Guarantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities and has all rights of a Guarantor thereunder.

2. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GUARANTOR] By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

ACCEPTED AND AGREED TO

AS OF THE DATE SET FORTH ABOVE:

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT B      

to              

Credit Agreement

FORM OF COMPETITIVE BID REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations North America

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Email: Meghan.Roberts@chase.com

Facsimile: 302-634-4733

Telephone: 302-634-4670

Attention: Meghan Roberts

                , 20                     

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the 364-Day Revolving Credit
Agreement, dated as of April 18, 2018, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”), among [the Company/the Applicable Borrower]2, General Motors
Financial Company, Inc., a Texas corporation, GM Global Treasury Centre Limited,
a corporation organized under the laws of England and Wales, the Subsidiary
Borrowers from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Applicable Borrower and the Company hereby give you notice pursuant to
Section 2.9(a) of the Credit Agreement that it requests a Competitive Loan under
the Credit Agreement, and in that connection sets forth below the terms on which
such Competitive Loan is requested to be made:

 

(A)  Date of Competitive Loan (which is a Business Day)

  

 

(B)  Principal Amount of Competitive Loan3

  

 

 

1  Insert if the Company is not the Applicable Borrower.

2  If Bid Requested from the Company, it is the “Applicable Borrower”.

3  Not less than $25,000,000 or Dollar Equivalent thereof.



--------------------------------------------------------------------------------

(C)  Interest rate basis4

  

 

(D)  Interest Period and the last day thereof5

  

 

Upon acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this request, the Applicable Borrower shall be deemed to have
represented and warranted that the conditions to lending specified in
Section 5.2 of the Credit Agreement have been satisfied.

 

Very truly yours, [INSERT NAME OF APPLICABLE BORROWER] By:  

 

 

Name:

Title:

[GENERAL MOTORS COMPANY] By:  

 

 

Name:

Title:

  

 

4  Eurocurrency Competitive Loan or Fixed Rate Loan.

5  Which shall be subject to the definition of “Interest Period” and end on or
before the Termination Date.



--------------------------------------------------------------------------------

EXHIBIT C      

to              

Credit Agreement

FORM OF COMPETITIVE BID

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations North America

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Email: Meghan.Roberts@chase.com

Facsimile: 302-634-4733

Telephone: 302-634-4670

Attention: Meghan Roberts

                , 20                 

Ladies/Gentlemen:

The undersigned, [Name of Lender], refers to the 364-Day Revolving Credit
Agreement, dated as of April 18, 2018, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”), among General Motors Company, a Delaware corporation, General
Motors Financial Company, Inc., a Texas corporation, GM Global Treasury Centre
Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A.,
as syndication agent, Bank of America, N.A., as co-syndication agent, and the
other agents party thereto. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The undersigned hereby makes a Competitive Bid pursuant to
Section 2.9(c) of the Credit Agreement, in response to the Competitive Bid
Request made by [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable Borrower”)
on             , 20    , and in that connection sets forth below the terms on
which such Competitive Bid is made:

 

(A)  Date of Competitive Loan

  

 

(B)  Principal Amount1

  

 

(C)  Competitive Bid Rate2

  

 

(D)  Interest Period and last day thereof

  

 

 

1  Not less than $5,000,000 or the Dollar Equivalent thereof (or greater than
the requested Competitive Bid). Multiple bids will be accepted by the
Administrative Agent (including up to 5 bids from any single Lender).

2  i.e., Eurocurrency Rate + or - __%, in the case of Eurocurrency Competitive
Loans or __%, in the case of Fixed Rate Loans, in each expressed as a percentage
per annum in the form of a decimal to no more than four decimal places.



--------------------------------------------------------------------------------

The undersigned hereby confirms that it is prepared, subject to the conditions
set forth in the Credit Agreement, to extend credit to the Applicable Borrower
upon acceptance by the Applicable Borrower of this bid in accordance with
Section 2.9(c) of the Credit Agreement.

 

Very truly yours, [NAME OF LENDER] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT D      

to              

Credit Agreement

FORM OF COMPETITIVE BID ACCEPT/REJECT LETTER

JPMorgan Chase Bank, N.A., as Administrative Agent

Investment Bank Loan Operations North America

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Email: Meghan.Roberts@chase.com

Facsimile: 302-634-4733

Telephone: 302-634-4670

Attention: Meghan Roberts

                , 20                 

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation (the
“Company/Applicable Borrower”)]1, refer[s] to the 364-Day Revolving Credit
Agreement, dated as of April 18, 2018, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”), among the [Company/Applicable Borrower]2, General Motors Financial
Company, Inc., a Texas corporation, GM Global Treasury Centre Limited, a
corporation organized under the laws of England and Wales, the Subsidiary
Borrowers from time to time party thereto, the several banks and other financial
institutions or entities from time to time party thereto (the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents named therein. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them therein.

In accordance with Section 2.9(d) of the Credit Agreement, we have received a
summary of bids in connection with our Competitive Bid Request dated
            , 20     and in accordance with Section 2.9(e) of the Credit
Agreement, we hereby accept the following bids:

Principal Amount $

Fixed Rate/Margin [%]/[+/-.__%]

Maturity Date

Lender

Interest Period

Borrowing Date

 

1  Insert if the Company is not the Applicable Borrower.

2  If Bid Requested by the Company, it is the “Applicable Borrower”.



--------------------------------------------------------------------------------

We hereby reject the following bids:

Principal Amount $

Fixed Rate/Margin [%]/[+/-.__%]

Maturity Date

Lender

Interest Period

Borrowing Date

The [$]                should be made available to the Applicable Borrower in
immediately available funds by crediting the following account:

 

[BankName]

   

ABA #:

 

 

 

Account #:

 

 

 

Attention:

 

 

 

 

Very truly yours,

[INSERT NAME OF APPLICABLE

BORROWER]

By:  

 

  Name:   Title: [GENERAL MOTORS COMPANY]

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E    

to            

Credit Agreement

[RESERVED]



--------------------------------------------------------------------------------

EXHIBIT F    

to            

Credit Agreement

FORM OF CLOSING CERTIFICATE

CERTIFICATE

of

[NAME OF LOAN PARTY]

                    , 20      

This Certificate is furnished pursuant to (i) Section 5.1(c) of that certain
Third Amended and Restated Three Year Revolving Credit Agreement, dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “3-Year Credit Agreement”),
among General Motors Company (together with its successors and permitted
assigns, the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), GM Global Treasury Centre Limited, a corporation organized
under the laws of England and Wales (“GMGTC”), General Motors do Brasil Ltda., a
Brazilian limited liability company (“GM Brazil”), the Subsidiary Borrowers from
time to time party thereto, the lenders from time to time party thereto, as
lenders (the “3-Year Lenders”), JPMorgan Chase Bank, N.A. (“JPM”), as
administrative agent for the 3-Year Lenders (in such capacity, together with any
successor thereto in such capacity, the “3-Year Administrative Agent”), Banco do
Brasil S.A., as Brazilian administrative agent, Citibank, N.A., as syndication
agent (in such capacity, the “Syndication Agent”), Bank of America, N.A., as
co-syndication agent (in such capacity, the “Co-Syndication Agent”), and the
other agents party thereto, (ii) Section 5.1(c) of that certain Third Amended
and Restated Five Year Revolving Credit Agreement, dated as of April 18, 2018,
as amended, restated, amended and restated, renewed, supplemented or modified
from time to time (the “5-Year Credit Agreement”), among the Company, GMF,
GMGTC, GM Brazil, the Subsidiary Borrowers from time to time party thereto, the
lenders from time to time party thereto, as lenders (the “5-Year Lenders”), JPM,
as administrative agent for the 5-Year Lenders (the “5-Year Administrative
Agent”), Banco do Brasil S.A., as Brazilian administrative agent, the
Syndication Agent, the Co-Syndication Agent, and the other agents party thereto
and (iii) Section 5.1(c) of that certain 364-Day Revolving Credit Agreement,
dated as of April 18, 2018, as amended, restated, amended and restated, renewed,
supplemented or modified from time to time (the “364-Day Credit Agreement” and
together with the 3-Year Credit Agreement and the 5-Year Credit Agreement, the
“Credit Agreements” and each a “Credit Agreement”), among the Company, GMF,
GMGTC, the Subsidiary Borrowers from time to time party thereto, the lenders
from time to time party thereto, as lenders (the “364-Day Lenders” and together
with the 3-Year Lenders and the 5-Year Lenders, the “Lenders”), JPM as the
Administrative Agent for the 364-Day Lenders (the “364-Day Administrative Agent”
and together with the 3-Year Administrative Agent and the 5-Year Administrative
Agent, the “Administrative Agent”), the Syndication Agent, the Co-Syndication
Agent, and the other agents party thereto. Unless otherwise defined herein,
capitalized terms used in this Certificate have the meanings assigned to such
terms in each Credit Agreement.



--------------------------------------------------------------------------------

I, the undersigned, [Assistant] Secretary of [the Company] [Name of Loan Party],
a Delaware [corporation][limited liability company] (the “Company”)], do hereby
certify, in the name and on behalf of the Company, and without assuming any
personal liability, that:

1. Attached hereto as Annex I is a true and complete copy of the [Certificate of
Incorporation][Certificate of Formation] of the Company as in effect of the date
hereof. There have been no amendments to the [Certificate of
Incorporation][Certificate of Formation] of the Company except for those
attached in Annex I, if any, and no action has been taken by the Company, its
[Board of Directors][Managers], or officers in contemplation of liquidation or
dissolution of the Company.

2. Attached hereto as Annex II is a true, correct and complete copy of the
[by-laws][Limited Liability Company Agreement][Operating Agreement] of the
Company as in effect on the date hereof.

3. Attached hereto as Annex III is a true, correct and complete copy of
resolutions duly adopted by the Board of [Directors] [Managers] of the Company
[at a meeting thereof] [by written consent] as of the          day of
                    , 2018; such resolutions have not in any way been revoked,
modified, amended, or rescinded, have been in full force and effect since their
adoption to and including the date hereof, and are now in full force and effect,
and are the only organizational proceedings of the Company now in force relating
to or affecting the matters referred to therein, and each [Credit Agreement and
the other] Loan Documents to which the Company is a party are in substantially
the forms of those documents approved by the Board of [Directors] [Managers] of
the Company [at such meeting].

4. The persons named in Annex IV attached hereto are now duly elected and duly
qualified officers of the Company holding the offices set forth therein opposite
their names and the signatures set forth therein opposite their names are their
genuine signatures.



--------------------------------------------------------------------------------

Witness my hand as of the first date written above.

 

 

[Assistant] Secretary

I, the undersigned, [[Assistant] Secretary][Responsible Officer] of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, that:

1.                      is [a] [the] duly elected and qualified [Assistant]
Secretary of the Company and the signature above is [his][her] genuine
signature.

2. [The representations and warranties on the part of the Company contained in
each Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof as though made on and as of the
date hereof, except to the extent that any such representation and warranty
expressly relates solely to an earlier date, in which case such representation
and warranty was true and correct in all material respects on and as of such
earlier date.]1

3. [No Default or Event of Default has occurred and is continuing as of the date
hereof.] 2

 

 

[[Assistant] Secretary][Responsible Officer of Company]

 

1  To be included in Certificate relating to General Motors Company only.

2  To be included in Certificate relating to General Motors Company only.



--------------------------------------------------------------------------------

ANNEX I

to      

Certificate

[Copy of the Certificate of [Incorporation][Formation]]

of

[NAME OF LOAN PARTY]]



--------------------------------------------------------------------------------

ANNEX II

to        

Certificate

[Copy of the [by-laws] [Limited Liability Company Agreement][Operating
Agreement]

of

[NAME OF LOAN PARTY]]



--------------------------------------------------------------------------------

ANNEX III

to        

Certificate

Resolutions of the Board of [Directors] [Managers] of [Name of Loan Party]



--------------------------------------------------------------------------------

ANNEX IV

to      

Certificate

 

Name of Officer

  

Office

  

Signature



--------------------------------------------------------------------------------

EXHIBIT G    

to            

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

ASSIGNMENT AND ASSUMPTION, dated as of                 , 20         (as amended,
supplemented or modified from time to time, this “Agreement”), between [NAME OF
ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the 364-Day Revolving Credit Agreement, dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “Credit Agreement”), among
General Motors Company, a Delaware corporation (together with its successors and
permitted assigns, the “Company”), General Motors Financial Company, Inc., a
Texas corporation, GM Global Treasury Centre Limited, a corporation organized
under the laws of England and Wales, the Subsidiary Borrowers from time to time
party thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents party thereto. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Credit Agreement.

The Assignor and the Assignee hereby agree as follows:

1. For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, without recourse to, or (except as otherwise provided
in Section 2 below) warranty by, the Assignor, and the Assignee hereby
irrevocably purchases and assumes from the Assignor, without recourse to, or
(except as otherwise provided in Section 2 below) warranty by, the Assignor, as
of the Trade Date (as defined below), the interest described in Schedule 1
hereto (the “Assigned Interest”) in and to the Assignor’s rights and obligations
under the Credit Agreement with respect to its [Commitment][and outstanding
Loans], [including (i) all of the Assignor’s rights and obligations in its
capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto [to the extent related to the amount and
percentage interest identified in Schedule 1 hereto] of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above] in a principal amount for the
Assigned Interest as set forth on Schedule 1 hereto; provided, however, it is
expressly understood and agreed that (i) the Assignor is not assigning to the
Assignee and the Assignor shall retain (A) all of the Assignor’s rights under



--------------------------------------------------------------------------------

Section 10.5 of the Credit Agreement with respect to any cost, reduction or
payment incurred or made prior to the Trade Date, including, without limitation
the rights to indemnification and to reimbursement for taxes, costs and expenses
and (B) any and all amounts paid to the Assignor prior to the Trade Date and
(ii) the Assignee shall be entitled to the benefits of Section 10.5 of the
Credit Agreement from and after the Trade Date.

2. The Assignor (a) makes no representation or warranty, and assumes no
responsibility, with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; provided, that the Assignor represents and warrants to the Assignee, to
the Company and to the Administrative Agent (i) that the Assignor is the legal
and beneficial owner of the Assigned Interest being assigned by it hereunder,
(ii) that the Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, and (iii) that the Assignor has full power and authority,
and has taken all action necessary, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby and (b) makes no representation
or warranty, and assumes no responsibility, with respect to the financial
condition of the Company or any of its Subsidiaries or any other Person
obligated in respect of any Loan Document or the performance or observance by
the Company or any of its Subsidiaries or any other Person of any of its
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto, and (c) attaches
any Note held by it evidencing the Loans made and to be made by it and
(i) requests that the Administrative Agent, upon request by the Assignee,
exchange the attached Note(s) for a new Note or Notes payable to the Assignee
and (ii) if the Assignor has retained any interest in the Loans or its
Commitment, requests that the Administrative Agent exchange the attached Note(s)
for a new Note or Notes payable to the Assignor, in each case in amounts which
reflect the assignment of the Assigned Interest being made hereby (and after
giving effect to any other assignments which have become effective on the Trade
Date).

3. The Assignee (a) represents and warrants to the Assignor, to the Company and
to the Administrative Agent that (i) it is not an Ineligible Assignee (unless
the Company has specifically approved the Assignee), and (ii) it has full power
and authority, and has taken all actions necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement; (b) confirms that it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered or deemed delivered pursuant to Section 6.1 thereof (or, if
none of such financial statements shall have then been delivered or deemed
delivered, then copies of the financial statements referred to in Section 4.1
thereof) and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Agreement and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender; (c) agrees that it will, independently and without reliance
upon the Assignor, the Administrative Agent or any Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents or any other instrument or document furnished pursuant hereto or
thereto; (d) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents or any other



--------------------------------------------------------------------------------

instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (f) if the
Assignee is organized under the laws of a jurisdiction outside the United
States, attaches the forms pursuant to Section 2.21(d) of the Credit Agreement,
duly completed and executed by the Assignee.

4. The effective date of this Agreement shall be the Trade Date of assignment
described in Schedule 1 hereto (the “Trade Date”). Following the execution of
this Agreement by the Assignor, the Assignee, the Company, each relevant Issuing
Lender and the Brazilian Administrative Agent (in the case of the Company, each
such Issuing Lender and the Brazilian Administrative Agent, to the extent that
the consent of any such Person is required or permitted by the Credit
Agreement), it will be delivered to the Administrative Agent for acceptance by
it and recording by the Administrative Agent pursuant to Section 10.6 of the
Credit Agreement, effective as of the Trade Date (which shall not, unless
otherwise agreed to by the Administrative Agent, be earlier than five Business
Days after the date of acceptance and recording by the Administrative Agent) of
this Agreement, executed as aforesaid.

5. Upon such acceptance and recording, from and after the Trade Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Trade Date and to
the Assignee for amounts which have accrued from and subsequent to the Trade
Date.

6. From and after the Trade Date, (a) the Assignee shall be a party to the
Credit Agreement and, to the extent provided in this Agreement, have the rights
and obligations of a Lender thereunder and under the other Loan Documents and
shall be bound by the provisions thereof and (b) the Assignor shall, to the
extent provided in this Agreement, relinquish its rights and be released from
its obligations under the Credit Agreement. This Agreement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.

7. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

8. This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
on Schedule 1 hereto.

 

                                                     , as Assignor

By:  

 

Name:   Title:  

                                                     , as Assignee

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Accepted and Consented to1:

 

[JPMORGAN CHASE BANK, N.A.], as Administrative Agent

By:  

 

Name: Title: Consented to: GENERAL MOTORS COMPANY

By:  

 

Name: Title:

 

 

1  Prior written consent of the Company and the Administrative Agent is required
unless, (x) in the case of the Administrative Agent, the Assignee is a Lender or
affiliate thereof and (y) in the case of the Company only, (i) an Event of
Default under Section 8(a) or (e) of the Credit Agreement has occurred and is
continuing or (ii) the Assignee is a Lender to which any two or more of the
following ratings have been issued by the relevant rating agency: (a) in the
case of S&P, at least BBB; (b) in the case of Moody’s, at least Baa2; and (c) in
the case of Fitch, at least BBB.



--------------------------------------------------------------------------------

SCHEDULE 1            

to                    

Assignment and Assumption

This Schedule 1 is attached to and incorporated in the Assignment and
Assumption, dated as of                 , 20         (as amended, supplemented
or modified from time to time, the “Assignment and Assumption”), between [NAME
OF ASSIGNOR], a Lender under the Credit Agreement referred to below (the
“Assignor”), and [NAME OF ASSIGNEE] (the “Assignee”).

Reference is made to the 364-Day Revolving Credit Agreement, dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “Credit Agreement”), among
General Motors Company, a Delaware corporation (together with its successors and
permitted assigns, the “Company”), General Motors Financial Company, Inc., a
Texas corporation, GM Global Treasury Centre Limited, a corporation organized
under the laws of England and Wales, the Subsidiary Guarantors from time to time
party thereto, the lenders from time to time party thereto (together with their
respective successors and permitted assigns, collectively, the “Lenders”),
JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A., as
syndication agent, Bank of America, N.A., as co-syndication agent, and the other
agents party thereto. Unless otherwise defined herein, terms used herein have
the meanings assigned to such terms in the Credit Agreement.

Legal Name of the Assignor: ______________________

Legal Name of the Assignee: ______________________

 

  (a) [The Assignee is an affiliate of: [Name of Lender]]

 

  (b) [The Assignee is an Approved Fund administered or managed by: [Name of
Lender][an affiliate of [Name of Lender]][an entity or an affiliate of an entity
that administers or manages [Name of Lender]]

 

  (c) The Assignee is [not an Ineligible Assignee] [an Ineligible Assignee, but
the Company has consented to the assignment by the Assignor to the Assignee.]

 

Facility Assigned

   Aggregate Amount
of
Commitment/Loans
for all Lenders
under such Facility    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/Loans



--------------------------------------------------------------------------------

  (d) Trade Date of Assignment (the “Trade Date”):                 , 20    .1

The Assignee shall deliver to the Administrative Agent and the Company an
administrative questionnaire in a form approved by the Administrative Agent in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Loan Parties and their affiliates or their respective securities) will
be made available and who may receive such information in accordance with the
Assignee’s compliance procedures and applicable Requirements of Law, including
Federal and state securities laws.

 

 

1  To be inserted by Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.



--------------------------------------------------------------------------------

EXHIBIT H

to          

Credit Agreement

FORM OF JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of         , 20        , made by each signatory
hereto (each a “Subsidiary Borrower”), in favor of JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”) referred to in the 364-Day Revolving Credit Agreement, dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “Credit Agreement”), among
General Motors Company, a Delaware corporation (the “Company”), General Motors
Financial Company, Inc., a Texas corporation, GM Global Treasury Centre Limited,
a corporation organized under the laws of England and Wales, the Subsidiary
Borrowers from time to time party thereto, the Lenders referred to therein, the
Administrative Agent, Citibank, N.A., as syndication agent, Bank of America,
N.A., as co-syndication agent, and the other agents party thereto. Unless
otherwise defined herein, terms used but not defined herein shall have the
meanings given to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the parties to this Joinder Agreement wish to add the Subsidiary
Borrower to the Credit Agreement in the manner hereinafter set forth; and

WHEREAS, this Joinder Agreement is entered into pursuant to Section 10.1(d)(i)
of the Credit Agreement;

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

1. The Subsidiary Borrower, hereby acknowledges that it has received and
reviewed a copy of the Credit Agreement, and acknowledges and agrees to (i) join
the Credit Agreement as a Subsidiary Borrower, as indicated with its signature
below; (ii) be bound by all covenants, agreements and acknowledgments
attributable to a Subsidiary Borrower in the Credit Agreement; and (iii) perform
all obligations and duties required of it by the Credit Agreement.

2. The address, taxpayer identification number (if any) and jurisdiction of
organization of the Subsidiary Borrower is set forth in Annex I to this Joinder
Agreement.

3. THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

[EACH SUBSIDIARY BORROWER], as a Subsidiary Borrower By:  

                                      

  Name:   Title:

 

ACKNOWLEDGED AND AGREED TO: JPMorgan Chase Bank, N.A., as Administrative Agent
By:  

                                      

  Name:   Title: GENERAL MOTORS COMPANY By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT I-1

to          

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Motors Company, a Delaware corporation (the “Company”), General
Motors Financial Company, Inc., a Texas corporation, GM Global Treasury Centre
Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with a certificate of its non-U.S. Person
status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided in this
certificate or in such Form W-8BEN or Form W-8BEN-E changes, the undersigned
shall promptly so inform the Company and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment under the Credit Agreement or any other
Loan Document is to be made to the undersigned, or in either of the two calendar
years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF LENDER]

 

By:  

 

  Name:   Title: Date:                       , 20            



--------------------------------------------------------------------------------

EXHIBIT I-2

to          

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Motors Company, a Delaware corporation (the “Company”), General
Motors Financial Company, Inc., a Texas corporation, GM Global Treasury Centre
Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Commitment, the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement, neither the undersigned nor any of its direct
or indirect partners/members is a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its direct or
indirect partner/members’ conduct of a U.S. trade or business.

The undersigned has furnished, or concurrently herewith furnishes, the
Administrative Agent and the Company with IRS Form W-8IMY accompanied by one of
the following forms from each of its direct or indirect partners/members that is
claiming the portfolio interest exception: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such direct or indirect
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8IMY, Form W-8BEN or
Form W-8BEN-E changes, the undersigned shall promptly so inform the Company and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment under the Credit Agreement or any other Loan Document is to be made to
the undersigned, or in either of the two calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:                       , 20            



--------------------------------------------------------------------------------

EXHIBIT I-3    

to              

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Motors Company, a Delaware corporation (the “Company”), General
Motors Financial Company, Inc., a Texas corporation, GM Global Treasury Centre
Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10-percent shareholder” of the Company within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided in this certificate or in such Form W-8BEN or Form W-8BEN-E
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment under the Credit Agreement or any other Loan
Documents is to be made to the undersigned, or in either of the two calendar
years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                       , 20            



--------------------------------------------------------------------------------

EXHIBIT I-4    

to              

Credit Agreement

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the 364-Day Revolving Credit Agreement dated as of
April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among General Motors Company, a Delaware corporation (the “Company”), General
Motors Financial Company, Inc., a Texas corporation, GM Global Treasury Centre
Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Guarantors from time to time party thereto, the Lenders from time to
time party thereto, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”), Citibank, N.A., as syndication agent,
Bank of America, N.A., as co-syndication agent, and the other agents party
thereto. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 2.21 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Company within the meaning
of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is a beneficial owner of such participation is a
“controlled foreign corporation” related to the Company as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments in question are
not effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its direct or indirect
partners/members that is claiming the portfolio interest exception: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such direct or indirect partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided in this certificate or in such Form
W-8IMY, Form W-8BEN or Form W-8BEN-E changes, the undersigned shall promptly so
inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment under the Credit Agreement or any
other Loan Documents is to be made to the undersigned, or in either of the two
calendar years preceding such payments.



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:                       , 20            



--------------------------------------------------------------------------------

EXHIBIT J    

to              

Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

                , 20      

 

To: JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit
Agreements referred to below

 

Re: (i) the Third Amended and Restated Three Year Revolving Credit Agreement,
dated as of April 18, 2018 (as amended, restated, amended and restated, renewed,
supplemented or modified from time to time, the “3-Year Credit Agreement”),
among General Motors Company (together with its successors and permitted
assigns, the “Company”), General Motors Financial Company, Inc., a Texas
corporation (“GMF”), GM Global Treasury Centre Limited, a corporation organized
under the laws of England and Wales (“GMGTC”), General Motors do Brasil Ltda., a
Brazilian limited liability company (“GMB”), the Subsidiary Borrowers from time
to time party thereto, the lenders from time to time party thereto, as lenders
(the “3-Year Lenders”), JPMorgan Chase Bank, N.A. (“JPM”), as administrative
agent for the 3-Year Lenders (in such capacity, together with any successor
thereto in such capacity, the “3-Year Administrative Agent”), Banco do Brasil
S.A., as Brazilian administrative agent, Citibank, N.A., as syndication agent
(in such capacity, the “Syndication Agent”), Bank of America, N.A., as
co-syndication agent (in such capacity, the “Co-Syndication Agent”), and the
other agents party thereto, (ii) the Third Amended and Restated Five Year
Revolving Credit Agreement, dated as of April 18, 2018 (as amended, restated,
amended and restated, renewed, supplemented or modified from time to time, the
“5-Year Credit Agreement”), among the Company, GMF, GMGTC, GMB, the Subsidiary
Borrowers from time to time party thereto, the lenders from time to time party
thereto, as lenders (the “5-Year Lenders”), JPM, as administrative agent for the
5-Year Lenders (in such capacity, together with any successor thereto in such
capacity, the “5-Year Administrative Agent”), Banco do Brasil S.A., as Brazilian
administrative agent, the Syndication Agent, the Co-Syndication Agent, and the
other agents party thereto and (iii) the 364-Day Revolving Credit Agreement,
dated as of April 18, 2018, as amended, restated, amended and restated, renewed,
supplemented or modified from time to time (the “364-Day Credit Agreement” and
together with the 3-Year Credit Agreement and the 5-Year Credit Agreement, the
“Credit Agreements” and each a “Credit Agreement”), among the Company, GMF,
GMGTC, the Subsidiary Borrowers from time to time party thereto, the lenders
from time to time party thereto, as lenders (the “364-Day Lenders” and together
with the 3-Year Lenders and the 5-Year Lenders, the “Lenders”), JPM as the
Administrative Agent for the 364-Day Lenders (in such capacity, together with
any successor thereto in such capacity, the “364-Day Administrative Agent” and
together with the 3-Year Administrative Agent and the 5-Year Administrative
Agent, the “Administrative Agent”), the Syndication Agent, the Co-Syndication
Agent, and the other agents party thereto.



--------------------------------------------------------------------------------

This Compliance Certificate (this “Certificate”) is furnished pursuant to
Section 6.2 of each Credit Agreement. Unless otherwise defined herein, terms
used in this Compliance Certificate have the meanings assigned to such terms in
each Credit Agreement. I, the undersigned, a Responsible Officer of the Company,
do hereby certify, in the name and on behalf of the Company, and without
assuming any personal liability, as follows:

1. I am [the] [a] duly elected [insert title of Responsible Officer] of the
Company;

2. To the best of my knowledge, no Default or Event of Default has occurred and
is continuing as of the date hereof [, except as set forth in Annex 1 hereto];

3. Attached hereto as Schedule I is the calculation of Consolidated Domestic
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement; and

4. Attached hereto as Schedule II is the calculation of Consolidated Global
Liquidity as of the last day of the most recent fiscal period covered by the
financial statements of the Company delivered or deemed delivered pursuant to
Section 6.1 of each Credit Agreement.

[signature page follows]



--------------------------------------------------------------------------------

The foregoing certifications, together with the calculations set forth in
Schedules I and II hereto, are made and delivered in my capacity described in
paragraph 1 above for and on behalf of the Company.

 

GENERAL MOTORS COMPANY By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

SCHEDULE I    

to              

Compliance Certificate

Consolidated Domestic Liquidity as of             , 20     (the “Calculation
Date”)1

 

(A) The Total Available Commitments under the 3-Year Credit Agreement as of the
Calculation Date    PLUS    (B) The Total Available Commitments under the 5-Year
Credit Agreement as of the Calculation Date    PLUS    (C) The Total Available
Commitments Under the 364-Day Credit Agreement as of the Calculation Date   
PLUS    (D) The total available commitments (after giving effect to any
applicable borrowing base limitations) under other effective committed credit
facilities of the Company or any Domestic Subsidiary as of the Calculation Date.
   PLUS    (E) Total cash (other than restricted cash), cash equivalents, and
Marketable Securities of the Company and its Domestic Subsidiaries (other than
Domestic Subsidiaries of the Company that constitute Finance Subsidiaries, if
any), as determined by the Company based on adjustments to the amount of total
cash (other than restricted cash), cash equivalents, and Marketable Securities,
as reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC    Sum of (A) plus (B)
plus (C) plus (D) plus (E): Consolidated Domestic Liquidity:   
$______________________

 

 

1  The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.



--------------------------------------------------------------------------------

SCHEDULE II      

to                  

Compliance Certificate

Consolidated Global Liquidity as of             , 20     (the “Calculation
Date”)1

 

(A) The Total Available Commitments under the 3-Year Credit Agreement as of the
Calculation Date    PLUS    (B) The Total Available Commitments under the 5-Year
Credit Agreement as of the Calculation Date    PLUS    (C) The Total Available
Commitments Under the 364-Day Credit Agreement as of the Calculation Date   
PLUS    (D) The total available commitments (after giving effect to any
applicable borrowing base limitations) under other effective committed credit
facilities of the Company or any of its Subsidiaries as of the Calculation Date.
   PLUS    (E) The total cash (other than restricted cash), cash equivalents,
and Marketable Securities of the Company and its Subsidiaries (other than
Subsidiaries of the Company that constitute Finance Subsidiaries, if any), as
reported in the Company’s most recent Annual Report on Form 10-K or Quarterly
Report on Form 10-Q, as applicable, filed with the SEC    Sum of (A) plus (B)
plus (C) plus (D) plus (E): Consolidated Global Liquidity:   
$______________________

 

 

1  The last day of the most recent fiscal period covered by the financial
statements of the Company delivered or deemed delivered pursuant to Section 6.1
of each Credit Agreement.



--------------------------------------------------------------------------------

ANNEX 1            

to                  

Compliance Certificate

[Defaults/Events of Default that have occurred and are continuing]



--------------------------------------------------------------------------------

EXHIBIT K    

to              

Credit Agreement

FORM OF NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

New York, New York

$                                            , 20      

FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], [JURISDICTION OF
INCORPORATION/FORMATION], [TYPE OF ORGANIZATION] (together with its successors
and permitted assigns, the “Applicable Borrower”), hereby unconditionally
promises to pay to              (the “Lender”) or its registered assigns, on the
Lender’s Termination Date specified in the Credit Agreement (as hereinafter
defined) at the Funding Office specified in such Credit Agreement, in the
currency of such Loans and in immediately available funds, the principal amount
of (a)              (            ), or, if less, (b) the unpaid principal amount
of the Loans of the Lender outstanding under the Credit Agreement. The
Applicable Borrower further agrees to pay interest in like money at such Funding
Office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.16 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Loan evidenced
hereby, and the date and amount of each payment or prepayment of principal with
respect thereto, each conversion of all or a portion thereof to another Type,
each continuation of all or a portion thereof as the same Type and, in the case
of Eurocurrency Loans, the length of each Interest Period with respect thereto.
Subject to the provisions of Section 10.6(b) of the Credit Agreement, each such
endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed. The failure to make any such endorsement or any error in
any such endorsement shall not affect the obligations of the Applicable Borrower
in respect of the Loans.

This Note (a) is one of the Notes referred to in the 364-Day Revolving Credit
Agreement, dated as of April 18, 2018 (as amended, restated, amended and
restated, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among General Motors Company, a Delaware corporation,
General Motors Financial Company, Inc., a Texas corporation, GM Global Treasury
Centre Limited, a corporation organized under the laws of England and Wales, the
Subsidiary Borrowers from time to time party thereto, the Lender, the



--------------------------------------------------------------------------------

other lenders from time to time party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, Citibank, N.A., as syndication agent, Bank of America,
N.A., as co-syndication agent, and the other agents party thereto, (b) is
subject to the provisions of the Credit Agreement and (c) is subject to optional
and mandatory prepayment in whole or in part as provided in the Credit
Agreement. This Note is guaranteed as provided in the Loan Documents subject to
the release and termination provisions contained therein.

All parties now and hereafter liable with respect to this Note, whether as
maker, principal, surety, guarantor, endorser or otherwise, hereby waive
presentment, demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms used herein have the meanings assigned to
such terms in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[NAME OF APPLICABLE BORROWER]. By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        



--------------------------------------------------------------------------------

SCHEDULE A

to            

Note          

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of

ABR Loans

  

Amount

Converted to

ABR Loans

  

Amount of Principal

of ABR Loans

Repaid

  

Amount of ABR

Loans Converted to

Eurocurrency Loans

  

Unpaid Principal
Balance

of ABR Loans

  

Made By



--------------------------------------------------------------------------------

SCHEDULE B

to            

Note          

LOANS, CONVERSIONS AND REPAYMENTS OF EUROCURRENCY LOANS

 

Date

  

Interest

Period

  

Amount of

Eurocurrency

Loans

  

Amount Converted to

Eurocurrency Loans

  

Amount of Principal

of Eurocurrency
Loans

Repaid

  

Amount of
Eurocurrency

Loans Converted to

ABR Loans

  

Unpaid
Principal
Balance

of
Eurocurrency
Loans

  

Made By



--------------------------------------------------------------------------------

EXHIBIT L      

to                

Credit Agreement

FORM OF BORROWING REQUEST

JPMorgan Chase Bank, N.A., as Administrative Agent for the lenders referred to
below

Investment Bank Loan Operations North America

500 Stanton Christiana Road, NCC5, Floor 01

Newark, DE, 19713-2107, United States

Email: Meghan.Roberts@chase.com

Facsimile: 302-634-4733

Telephone: 302-634-4670

Attention: Meghan Roberts

                , 20      

Ladies/Gentlemen:

The undersigned, [INSERT NAME OF APPLICABLE BORROWER] (the “Applicable
Borrower”) [and General Motors Company, a Delaware corporation
(“Company/Applicable Borrower”)]1, refer[s] to the 364-Day Revolving Credit
Agreement dated as of April 18, 2018, as amended, restated, amended and
restated, renewed, supplemented or modified from time to time (the “Credit
Agreement”), among [the Company/the Applicable Borrower]2, General Motors
Financial Company, Inc., a Texas corporation, GM Global Treasury Centre Limited
(“GMGTC”), a corporation organized under the laws of England and Wales, the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions or entities from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A.,
as syndication agent, Bank of America, N.A., as co-syndication agent, and the
other agents named therein. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Applicable Borrower and the Company hereby give you notice
pursuant to Section [2.2] of the Credit Agreement that it requests an Extension
of Credit under the Credit Agreement, and in connection sets forth below the
terms on which such Extension of Credit is requested to be made[, to which the
Company hereby consents]3:

 

 

 

1  Insert if the Company is not the Applicable Borrower.

2  If Borrowing Request from the Company, it is the “Applicable Borrower”.

3  Insert if the Applicable Borrower is a Domestic Subsidiary Borrower.



--------------------------------------------------------------------------------

(A)  Borrowing Date (which is a Business Day)4

                              

(D)  Aggregate Amount of Extension of Credit 5

                              

(E)  Type of Extension of Credit 6

                              

(F)  Interest Period and the last day thereof7

                              

(G)  Funds are requested to be disbursed to the Borrower’s account with
             (Account No.             ).

                              

[Remainder of page intentionally left blank]

 

 

4  Borrowing Request to be delivered to the Administrative Agent prior to (a) in
the case of Eurocurrency Loans (i) in the case of requests made by the Company
or any Subsidiary Borrower other than GMGTC, 1:00 P.M., New York City time,
three Business Days prior to the requested Borrowing Date or (ii) in the case of
requests made by GMGTC, 1:00 P.M., London time, three Business Days prior to the
requested Borrowing Date or (b) in the case of ABR Loans, 1:00 P.M., New York
City time, on the date of the proposed borrowing.

5  Each borrowing shall be in an amount equal to $25 million (or, if the Total
Available Commitments at such time are less than $25 million, such lesser
amount) or a whole multiple of $5 million in excess thereof.

6  Specify Eurodollar Borrowing or ABR Borrowing.

7  Which shall be subject to the definition of “Interest Period” and end on or
before the Termination Date.



--------------------------------------------------------------------------------

The Applicable Borrower hereby represents and warrants to the Administrative
Agent and the Lenders that, on the date of the requested Extension of Credit,
the conditions to lending specified in Section[s] 5.1 [and 5.28] of the Credit
Agreement have been satisfied.

 

[INSERT NAME OF APPLICABLE BORROWER]9 By:  

 

  Name:     Title:   GENERAL MOTORS COMPANY By:  

 

  Name:     Title:  

 

 

8  [Insert for Borrowing on the Closing Date.]

9  [Insert for Borrowings by an Applicable Borrower other than the Company.]